 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 488UCSF Stanford Health Care and Service Employees International Union, Local 715, AFLŒCIO.  Cases  32ŒCAŒ16965 and 32ŒCAŒ17092 August 27, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN  AND TRUESDALE On December 26, 2000, Administrative Law Judge Joan Wieder issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel filed cross-exceptions and a supporting brief.  The Charging Party filed an answering brief, cross-exceptions, and a supporting brief.  The Respondent filed a consoli-dated answering brief and a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions as modified, and to adopt the recommended Order2 as modified. In adopting the conclusion that the evictions of non-employee union handbillers from certain areas outside the Respondent™s facility violated Section 8(a)(1), we rely solely on the judge™s finding that the Respondent failed to make a threshold showing of any property inter-est entitling it to exclude individuals from those areas.  We do not rely, however, on Hader v. Co-Play Cement Mfg. Co., 410 Pa. 139, 189 A.2d 271 (1963).  We find it unnecessary to pass on the alternative theories of viola-tion addressed by the judge.  In adopting the conclusion that the Respondent vio-lated Section 8(a)(1) by evicting union organizer Harland from an outdoor bench within its leasehold, we rely solely on the judge™s conclusion that the eviction dis-criminated against Harland based on protected activity.  We find it unnecessary to pass on the alternative theories addressed by the judge.  Furthermore, we do not rely on Nick™s, 326 NLRB 997, 1000 (1998), enf. granted in part and denied in part, 222 F.3d 1030 (D.C. Cir. 2000), va-cated and reversed in part 332 NLRB 1424 (2000).                                                             1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3rd Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. Some of the Respondent™s exceptions imply that the judge™s rulings, findings, and conclusions demonstrate bias and prejudice.  On careful examination of the judge™s decision and the entire record, we are satis-fied that the Respondent™s contentions are without merit. 2 We have modified the proposed Order to conform with the conclu-sions of law. We adopt the judge™s finding that the Respondent fur-ther violated Section 8(a)(1) by promulgating, maintain-ing, and distributing an employee no-solicitation/no-distribution rule that was overlybroad on its face, be-cause the Respondent did not demonstrate the rule was necessary to avoid disruption of health care operations or disturbance of patients with respect to areas which were not immediate patient care areas. See Beth Israel Hospi-tal, v. NLRB, 442 U.S. 773 (1979); NLRB v. Baptist Hos-pital, 437 U.S. 483 (1978); and Brockton Hospital, 333 NLRB 1367 (2001). ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, UCSF Stanford Health Care, Palo Alto, California, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1. Substitute the following for paragraphs 1(a) and (b), and reletter the subsequent paragraph. ﬁ(a) Promulgating, maintaining, and distributing overly broad no-solicitation/no-distribution rules. ﬁ(b) Evicting, attempting to evict, or threatening to evict union organizers from areas for which the Respon-dent has no property interest permitting it to evict indi-viduals. ﬁ(c)  Discriminatorily excluding union organizers from areas within its leasehold where nonunion individuals engaged in the same activity are permitted.ﬂ 2.  Substitute the attached notice for that of the admin-istrative law judge.    APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we violated the National Labor Relations Act and has or-dered us to post and abide by this notice. Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  335 NLRB No. 42  UCSF STANFORD HEALTH CARE 489WE WILL NOT
 promulgate, maintain, or distribute 
overlybroad no-solicitation or no-distribution rules. 
WE WILL NOT evict, attempt to evict. or threaten to 
evict union organizers from areas in which we do not 
have a property interest that permits us to evict individu-
als. WE WILL NOT discriminatorily exclude union organ-
izers from areas within our leasehold where nonunion 

individuals engaged in the same activity are permitted. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL rescind or modify our no-solicitation/no-
distribution rules that prohibit employee-to-employee 
solicitation and distribution in areas that are not immedi-
ate patient care areas, and which prohibit all solicitation 
and distribution by employees to nonemployees. 
WE WILL rescind or modify our access rules so we do 
not evict, attempt to evict, or
 threaten to evict representa-
tives of Service Employees 
International Union, Local 
715, who are handbilling in those areas that are near our 
facility but not on our property. 
WE WILL rescind or modify our access rules so we do 
not discriminatorily evict union representatives from 
areas where nonunion individuals engaged in the same 
activity are permitted. 
 UCSF STANFORD HEALTH CARE 
 Valerie Hardy-Mahoney, Esq.,
 for the General Counsel. 
Laurence R. Arnold, Esq. 
and John H. Douglas, Esq. (Foley & 
Lardner), of San Francisco, California, for the Respondent.
 Andrew L. Strom
, Esq., 
of Los Angeles, California,
 for the Charging Party. 
DECISION STATEMENT OF THE CASE 
JOAN WIEDER, Administrative Law Judge. These consoli-
dated cases were tried on Octo
ber 18Œ21, 1999, at Oakland, 
California.1 The charge in Case 32ŒCAŒ16965 was filed by 
Service Employees International Union Local 715, AFLŒCIO 
(Union or Charging Party), 
on September 1, 1998, and amended on February 26, against UCSF Stanford Health Care 
(Respondent).  The charge in Case 32ŒCAŒ17092 was filed on 
November 6, 1998. The comp
laint in Case 32ŒCAŒ16965, was 
issued by the Regional Director for Region 32 of the National 

Labor Relations Board on November 30, 1998. The complaint 
in Case 32ŒCAŒ17092 was issued August 31, 1998. These 
cases were consolidated by an
 order dated September 2. The 
consolidated complaint was issued September 19. The General 
Counsel amended the complaint at hearing. Respondent ini-
tially claimed one or more of th
e amendments were prejudicial. 
Respondent was afforded the opportunity throughout this pro-
                                                          
 1 All dates are in 1998 unless otherwise indicated. 
ceeding to demonstrate it was prejudiced or denied due process 

by permitting the General Counsel to change the alleged date of 
an incident, with sufficient specificity as to warrant my denial 
of the amendment. Respondent failed to adduce any evidence 
supporting its claim of prejudice. I therefore conclude that the 
amendment was appropriate and 
the Respondent was not preju-
diced or denied due process. 
Principally, the consolidated 
complaint alleges Respondent 
violated Section 8(a)(1) of th
e Act by: promulgating on Sep-
tember 21, 1998, a solicitation and distribution rule which con-

tained an overbroad definition of patient care areas in banning 
employee-to-employee solicitati
on and distribution; and unlaw-
fully restricted employee solicit
ations and distributions to non-
employees even in nonworking ar
eas of its premises. Respon-dent issued a letter of clar
ification on September 21, 1998, 

which allegedly further improperl
y expanded the ban to addi-
tional areas which are not patient care areas but are areas where 

patients visit with families a
nd friends; and, Respondent failed 
to demonstrate it possessed sufficient justification to include 

the areas where solicitation an
d distribution was banned by 
demonstrating such a rule was n
ecessary to avoid disruption of 
health care operations or 
disturbance of patients.  
The consolidated complaint fu
rther alleges Respondent vio-
lated Section 8(a)(1) of the Ac
t by evicting or attempting to 
evict nonemployee union organizer
s without demonstrating it had a sufficient property interest within the meaning of 
Lech-
mere, Inc. v. NLRB
, 503 U.S. 527 (1992); that Respondent had, 
by its actions, broadly invited th
e public to its premises which, 
under California law, requires it 
to permit peaceful union activ-
ity on its property; and, the nonemployee union organizers were 
permitted to leaflet on the exterior premises to the same extent 
as the general public under the Moscone Act as explicated in 
Sears Roebuck & Co. v. San Diego District Council of Carpen-
ters, 158 Cal.Rptr. 370 (1979), cert. denied 447 U.S. 935 
(1980). Charging Party also cla
ims Respondent ha
s discrimina-torily enforced its access pol
icy against nonemployee union 
organizers Respondent™s timely filed answer to the consolidated com-
plaint, as amended, admits certain allegations, denies others, and 
denies any wrongdoing.  Principally, Respondent argues the 
campuses in question are not ﬁpublic forumsﬂ within the meaning 
of Robbins v. Pruneyard Shopping Center 
(Pruneyard
), 23 
Cal.3d 317 (1979).  Assuming 
Pruneyard
, is applicable, the ac-
tivities of the nonemployee union organizers were not protected 
under Pruneyard
.  Even if the activities were protected, Respon-
dent™s actions were reasonable and not violative of Section 

8(a)(1) of the Act. Respondent also argues the Moscone Act does 
not give nonemployees any substantive rights in this case inde-
pendent of Pruneyard
. Assuming the General Counsel is correct 
about the applicability of 
Pruneyard
, to hospitals rather than 
commercial establishments, comity and Supreme Court precedent 
demand that 
Indio Grocery Outlet
, 323 NLRB 1138 (1997), 187 
F.3d. 1080 (1999), cert. denied sub nom. 
Calkins v. NLRB, 529 
U.S. 1098 (1999), and derivatively 
Pruneyard
, not be followed 
considering the facts and circumst
ances of this proceeding, and 
the Board should abandon 
Indio
 because it is contrary to the 
ﬁspirit of Supreme Court Precedentﬂ and precludes the establish-

ment of a national policy. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 490Respondent avers its solicitation 
and distribution rule is not 
impermissibly overbroad, provide
s ample alternative locations 
for employees to solicit and distribute literature and the areas 
encompassed in the rule are ﬁpatient care areas,ﬂ including 
hallways ﬁimmediately adjacent to the specified patient care 
areas.ﬂ 
All parties were given full opportunity to appear and intro-
duce evidence, to examine and 
cross-examine witnesses, to 
argue orally, and to file briefs. 
Based on the entire record, from my observation of the de-
meanor of the witnesses, and having considered the post-

hearing briefs, I make the following
2 FINDINGS OF FACT 
I. JURISDICTION Based on Respondent™s answer to the consolidated com-
plaint, as amended at hearing, I find it meets one of the Board™s 
jurisdictional standards and the Union is a statutory labor or-
ganization. 
II. THE ALLEGED UNFAIR LABOR PRACTICES 
A. Background Respondent was formed in November 1997 by the Regents 
of the University of California and Stanford University. It is 
comprised of four inpatient ho
spitals and various outpatient 
clinics affiliated with the University of California and Stanford 
University. Two of the hospitals 
are located in Palo Alto, Cali-
fornia, and two in San Francisco, California. This proceeding 

exclusively involves the two ho
spitals located in Palo Alto, 
Stanford Hospital and Lucille Packard Children™s Hospital 
(Hospitals).  B. The Organizing Drive About November 1997, the Union commenced an organizing 
drive seeking to represent cert
ain of Respondent™s Palo Alto employees at the hospitals and clinics other than registered 
nurses.
3  A representation election was conducted in November 
1998 for a unit of nonprofessional employees in which the Un-
ion prevailed. Since that election, the Union has continued to 
attempt to organize the remainder of Respondent™s unrepre-
sented employees at the Hospita
ls and clinics. Respondent op-
posed the organizing effort. The organizing drive was reported 

in media, including three tele
vision networks and three news-
papers, the San Francisco Chronicle, the Palo Alto Daily and 

the San Jose Mercury News. Thes
e newspapers are available at 
the gift shops and/or news
 stands at the Hospitals. 
C. The Hospitals 
Both of these Hospitals are acute care facilities that are lo-
cated at the northwest corner of Stanford University (Univer-
sity). They are physically attached and are connected via an 
interior corridor. Generally, the Hospitals lease their facilities 
from the University. In addition, there are a number of clinics 
within and/or adjacent to the Hospitals. The Respondent also 
                                                          
                                                           
2 I specifically discredit any test
imony inconsistent with my find-
ings. 
3 The nurses were already repr
esented by a union named CRONA. 
maintains offices and other facilities at locations not adjacent to 
the Hospitals. Contiguous to the Hospitals is Stanford Univer-
sity Medical School. The Hospital
s, clinics, and Medical school 
are referred to as the Stanford University Medical Center. The 
clinics outside the actual hospita
l structures can be reached by 
sidewalks, bike paths, and road
s. The Hospitals are teaching 
institutions but Respondent does not operate the Medical 
School. The Medical School can be reached through Stanford 
Hospital. The Medical School also
 contains laboratories that 
service some of Respondent™s patient needs. There is no claim 
the Medical School is a part of
 Respondent™s leasehold, but 
Respondent has assumed some responsibility for some mainte-
nance at the Medical School. 
The Hospitals are a part of a tax-exempt nonprofit benefit cor-
poration which receive reimbursement from Medicare and Medi-
Cal. They also issue bonds guaranteed by the California Health 
Facilities Financing Authority. A
ccording to its mission state-
ment its role is ﬁ[f]or the benefit of its patients and the larger 
community, the mission of UCSF Stanford Health Care is: to 
care, to educate, to discover.ﬂ It is undisputed various State and 
Federal statutes require Respondent
 to make its medical services 
available to the entire community. Respondent voluntarily makes 
educational programs available to the entire community. The 
programs are described in greater detail below. 
Its website describes its Stanfo
rd Hospital facilities as follows: 
 Our hospital, at 300 Pasteur Drive on the Stanford 
University campus, includes 611 licensed beds.
4 Our clin-
ics offer care in more than 
100 specialties. We are located 
on the northern end of the Stanford University campus at 
the edge of a expanse of Spanish-style buildings and ma-
jestic palm trees. When you approach the entrance of the 
four-story hospital, fountains and gardens filled with sea-
sonal flowers greet you. Within
 the hospital, our collection 
of more than 500 original pieces of art and 1600 posters is 

on display in hallways, waiting rooms and offices. . . . 
 Today, the medical center™s facilities include the Bos-
well Building, which is part of the original structure, Blake 
Wilbur Building; and an outpatient psychiatry facility. . . 
A branch of our health library, which is open to the 
public, is located in the hospita
l. The main library is lo-
cated in the nearby Stanford Shopping Center. (A ﬁvirtualﬂ 
branch of the library can be accessed via the World Wide 
Web. Tours of the hospital are conducted every Thursday at 
10 a.m. and begin in the main lobby near the information 
desk. Special tours also can be arranged. . . . 
 Lucille Packard Childrens™ Hospital (LPCH) has about 162 
beds. Respondent employ
s a staff of about 7000 individuals at 
its Palo Alto campus which includes about 450 interns and 
residents, 1500 nurses,
 approximately 1400 service and mainte-
nance employees not including community physicians. 
The parties stipulated in the 
fiscal year ending August 1997, 
Stanford Hospital had annual revenues in excess of $640 mil-
 4 Respondent, by Malinda Mitchell
, the chief operating officer of 
Stanford Hospital and Clinics, i
ndicated there are only 450 functional 
beds at Sanford Hospital. 
 UCSF STANFORD HEALTH CARE 491lion and LPCH had revenues in excess of $150 million. In the 
fiscal year ending August 1999, 
about 19 patients daily arrived 
at the Stanford Hospital emerge
ncy room by ambulance and 82 
daily patients arrived at the Stanford Hospital by means other 
than ambulance. For the year, 181 patients arrived at the emer-
gency department by helicopter. Of
 those patients arriving daily 
at the Stanford Hospital emerge
ncy department, about 18 were 
admitted as inpatients. Stanford Hospital admitted about 60 
patients a day, of which approximately 25 were nonemergent 
scheduled admissions. Approxima
tely 15 patients a day were 
admitted to LPCH. A physician™s order is required for all inpa-
tient admissions. About 40 outpatient surgeries were performed 
daily and 32 other outpatient procedures such as laboratory and 
radiological tests, which require 
a doctors order or prescription. 
The Exterior of the Hospitals 
The Hospitals are served from the west by Pasteur Drive and 
from the east and north by Welch Road, Quarry Road, or the 
Quarry Road extension. The main entrance to Stanford Hospital 
is on Pasture Drive and the main entrance to LPCH is on Welch 
Road. Rosemary Monroe testif
ied Welch and Quarry are not 
private roads.
5  The sidewalks that connect the Hospitals and 
Stanford Barn6 also lead to an AndronicO™s supermarket and 
Stanford Shopping Center which is about one-quarter of a mile 
from the Hospitals. The shopping center has free parking. Re-
spondent leases space in the Stanford Barn which also contains 
a Wells Fargo Bank, and a restaurant called the California Cafe. 
The Stanford Barn is across the street from LPCH. The specific 
lessor associated with Respondent 
of the Stanford Barn office 
space was not identified. The nature and extent of the leasehold 

was not described. There may 
be tenants other than Respon-
dent, the restaurant and the bank in the building. No other ten-

ants of the Stanford Barn were 
described. It was not established 
on the record whether any of Respondent™s employees included 

in the units being organized work at the Stanford Barn or trav-
eled between the Stanford Barn or other outlying rented or 
otherwise maintained facil
ities and the hospitals.  
The General Counsel notes th
e grounds around the Hospitals 
are open, not fenced or gated. Respondent has not paced ﬁno 
                                                          
                                                           
5 The parties stipulated Monroe, Respondent™s director of human re-
sources, was, at all relevant times, a statutory supervisor and agent 
within the meaning of Sec. 2(11) and 
(13) of the Act, respectively. It 
was also stipulated Felix Barthelemy was, at all relevant times, either 
vice president of human resources or senior vice president of human 
resources, and is a supervisor within the meaning of Sec. 2(11) and an 
agent within the meaning of Sec. 2(13) of the Act. It was further stipu-

lated Dennis Smith was, at all rele
vant times, security manager of 
LPCH, and is a supervisor within the meaning of Sec. 2(11) and an 

agent within the meaning of
 Sec. 2(13) of the Act. 
6 The Stanford Barn is a nearby 
building between the Hospitals and Stanford Shopping Center. The shopping center contains many restau-
rants and large and small stores such as Bloomingdale™s. Both the Stan-
ford Barn and Stanford Shopping center have free parking. There was 
uncontroverted testimony some or 
all of the office space Respondent 
leases on Welch Road contain parking 
lots which have signs restricting 
their use to tenants and visitors, pr
ohibiting hospital parking. The signs 
do not otherwise define the term vi
sitor. Respondent also leases por-
tions of other buildings more remo
te to the Hospitals. The parking 
situations and limits at these remote sites were not detailed on the re-

cord. trespassing,ﬂ ﬁprivate propertyﬂ or other signs limiting the gen-
eral public™s access to the leasehold. On the outside of the Hos-
pitals are about 25 to 30 benche
s, some for smokers, picnic tables, and raised planters that incorporate seating. There are no 
signs limiting access to or restricting the use of the benches, 
tables, or other outside seating.  
Respondent also maintains and 
operates two multilevel park-
ing structures. One, designated pa
rking structure 3, has between 
760 and 769 spaces, which primaril
y serves Stanford Hospital. 
Monroe was not sure if Respondent leased this structure from 
the University. The nature and ex
tent of such leasehold was not 
clearly established therefore it
 cannot be concluded Respondent 
has a sufficient property interest to permit a finding it could 
seek trespass redress for unwanted incursions in this structure. 
This parking facility charges a flat fee of $3 per day.
7 This fa-
cility is designated for use as
 patient and visitor parking by 
signs posted near the entrance to the structure. The term ﬁvisi-

torﬂ was not defined on the sign 
or otherwise. Charging Party™s 
nonemployee organizers obtained permits from the University 
to park in this garage. Theref
ore, Respondent does not maintain 
exclusive control of the facility. There is also metered parking 
in this structure which is not subject to the flat fee schedule.  
Paul Watkins, Respondent™s s
upport services administrator,
8 estimates Lot 3 ﬁchanges or turn
s over five times a day during 
the daytime hours . . . On the average of five times a day, so 
that™s approximately 3000 people 
to and from, so it™s a fair number of people, as well as employees.  I would estimate that 
we probably have 3000 employees 
on a given day, a weekday.ﬂ 
Additionally, medical staff enters and exits the facilities as well 
as people on business and delivery men. 
There is also an overflow parking area that can be opened 
and is used for Respondent™s evening and night shift employ-
ees. The individual who collects the parking fees from those 
who do not have parking permits are employees of Respondent. 
Employees must acquire their pa
rking permits from the Univer-
sity. The record therefore requires the conclusion Respondent 

does not have the authority or ri
ght to issue parking permits for 
the parking structures and lots. The overflow lot is a parking 

area Respondent leases for night-
shift employees. The terms of 
the lease for evenings only have
 not been presented and Wat-kins testimony fails to estab
lish Respondent has the requisite 
property interest to bar all access to this area at all times. 
The other parking structure is just north of LPCH and con-tains 260 spaces. This structure also has a sign that indicates 
access is limited to patients and visitors. The term visitor was 
not limited to patients and their vi
sitors or others whose express purposes were related to the op
erations of the Hospitals. As 
noted in greater detail below, Respondent has programs and 
other events that attract the general public. At the entrance to 
the LPCH structure, there is a gated guardhouse manned by an 
employee of Respondent, which charges $1 per day. The union 
 7 Specifically, the sign at the entrance to the garage states there is no 
charge for 20 minutes or less, a flat fee of $3 for more than 20 minutes 
for each 24 hours and a $5 flat fee for a lost ticket. 8 His duties include responsibility fo
r: ﬁfacilities engineering, which 
includes design and construction; security, health and safety, infection 

control, food service, housekeeping, grounds and I believe that™s itŠ
parking, which is part of security.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 492organizers who have parked in that lot just drove up to the gate, 
handed the attendant $1 and parked their vehicle. Out of ap-
proximately six times parking at 
this structure, union organizer 
Ronald Ruggiero was asked once what the purpose of his visit 
was. The one time he revealed his business, he was permitted to 
park at the LPCH parking structure.
9 There is also a lot near the 
emergency department at Stanfo
rd Hospital, which has a gate 
that is operated by a security guard stationed at the entrance to 
the emergency department.  
There are also various parking lots for permitees™ use.
10 Monroe testified these lots ar
e owned by the University, not 
leased by Respondent. There are some metered parking spaces 

on Pasteur Drive designated  ﬁTwo Hour Parkingﬂ spaces. The 
University owns and operates at least some of these parking 
lots which are gated and operated by an access card system. 
The University sells parking pe
rmits, and as noted above, the 
union organizers obtained such permits from the University. 

Respondent™s employees must bu
y their permits from the Uni-
versity. There is no evidence the University has a policy con-

cerning who could buy such permits. Obviously, the sale of the 
permits is not limited to student
s and/or employees of the Uni-
versity and Respondent since Un
ion employees were permitted 
to purchase parking permits.  
Watkins testified Respondent maintains and operates the two 
parking structures. Watkins admitted some of the permit park-
ing lots used by Respondent™s employees are on University 
property, property in which Re
spondent does not have a lease-hold or other clear property interest. Watkins testified the ac-
cess as well as the solicitation and distribution rules of Respon-
dent apply to those areas Responde
nt leases from the University 
but does not apply to those areas where employees park in Uni-
versity lots not leased by Respondent. Since Watkins admitted 
Respondent has maintenance agreements with the University 
for property not included in the leasehold, the fact it maintains 
one or more parking areas doe
s not clearly establish Respon-
dent has a property interest in such areas sufficient to invoke 
the State™s trespass laws. 
Further confusing the matter, wh
en Watkins was asked to de-
tail the property leased by Res
pondent, he answered the Medi-
cal Center, which includes the 
Medical School, an auditorium 
and other facilities other of 
Respondent™s witnesses testified 
were not part of its leasehold. Watkins did not specify which 
document(s) or other predicates he based his testimony con-
                                                          
                                                           
9 The sign near the entrance to this garage reads differently from that 
in front of the Stanford Hospital garage. The LPCH garage sign reads 
ﬁLUCILLE PACKARD CHILDRENS HOSPITAL STANFORD 
PATIENT/VISITOR 
PARKING ONLY
. UNAUTHORIZED VE-
HICLES WILL BE TOWED AWAY AT VEHICLE OWNERS 

EXPENSE.ﬂ (Emphasis in original.) The parking structure 3 sign does 

not have the limiting language ﬁ
PARKING ONLYﬂ that is contained in 
the LPCH sign. 
10 The University™s policy concer
ning the acquisition of parking 
permits was not placed into eviden
ce. The union employees were able 
to purchase parking permits from 
the University. There was no infor-
mation placed in evidence concerning 
the availability of parking per-
mits for students, frequent visitors
, contractors, or the general public. 
Therefore, Respondent™s claim that 
these lots are for employee parking 

has not been convincingly demonstrated and the claim is considered 

mere surmise. 
cerning the nature and extent of Respondent™s leasehold. Spe-
cifically, Watkins testified: 
 The Medical Center, the main hospital, Stanford 
Health Services Medical Center, Lucille Packard Chil-
dren™s Hospital, Stanford, th
e 900 Blake Wilbur building, 
several off-site buildings that
 are off campusŠone at Page 
Mill, 1520 Page Mill.  I™m sorry, there is a very minor ex-
ception in that building which we do not have, but pre-
dominantly.  
 We have an entire building atŠI™m sorry, I don™t know the 
address but it™s on Hanover, th
e intersection of Hanover and 
Page Mill.  We have another bui
lding in which we have leased 
the entire building at 1010 Corporation Way.  And I believe 

those are all the buildings in which we have a leasehold on the 
entire premises. 
Further confusing the issue is 
Watkins testimony, as follows: 
 The third [lot] is adjacent to the Emergency department en-
trance, walkway entry area and parking lot.  The sidewalk in 
which that sign is posted is within the boundaries of the area 
that we maintain, have full maintenance responsibility and 
maintain.  
JUDGE WIEDER:  Is it pa
rt of the leasehold? 
THE WITNESS:  Whether or not it™s within the 
bounds of the leasehold, I c
ould not testify to that. 
 I find Watkins commingled areas within Respondent™s lease-
hold with property it maintains 
but has no discreet property interest and he admittedly did not have personal knowledge of 

the nature and extent of Responde
nt™s leasehold. I also find 
Watkins did not appear forthright or convincing. Based on his 
demeanor, I will credit his testimony only when it is credibly 
corroborated or an admission against Respondent™s interests. 
Supporting this conclusion are: Wa
tkins™ admission he engaged 
in speculation and surmise: he appeared to be tailoring his tes-
timony to fit Respondent™s litig
ation theories; and, he volun-
teered information.  
There is some evidence concerning whether members of the 
general public or lessees other th
an Respondent at nearby build-
ings would and could purchase su
ch permits. Monroe testified 
parking permits can be easily 
acquired and counsel for General 
Counsel could obtain one by just going to the University™s 
transportation department.
11 Some of the parking area near the emergency department as well as
 another University parking 
 11 Monroe then modified her testimony and claimed permits for the 
employee lots must be limited to employees. I do not credit the testi-
mony of Monroe unless it is convi
ncingly corroborated or constitutes 
an admission against interest base
d on her demeanor. She did not ap-
pear forthright and direct while tes
tifying. She appeared to be tailoring 
her testimony to favor Respondent™s case. The above-referenced 
change in testimony is a case in point. She admittedly was engaging in 
surmise because immediately before claiming the permits for such lots 
were limited to employees, she admitted she did not know the rules, if 
any, concerning who could obtain su
ch permits. She exhibited a pro-
pensity to engage in speculation rath
er than trying to answer questions 
candidly form her personal knowledge.
 Moreover, Monroe seemed to 
be reluctant to testify frankly about 
matters she appeared to construe as 
antithetical to Respondent™s interests.
 On occasion, she had poor and/or 
selective recall. 
 UCSF STANFORD HEALTH CARE 493area are leased by Respondent fo
r use by Respondent™s evening 
and night shift employees. The te
rms of the lease and the nature 
of the leasehold interests include areas not involved in the inci-
dents considered herein. There is no parking permitted along 
Welch Road or Blake Wilbur Road. There is some handicapped 
parking near the hospitals as well as dropoff and pickup areas 
near the entrances. 
Not all employees, apparently, use permit parking. Ramirez 
testified, without contradiction,
 that during a conversation with 
one of Respondent™s security guards, she informed him: ﬁ[T]he 

housekeeper doesn™t park in the permit parking.  They park in 
the parking in front, and they use their badge to get inside the 
parking.ﬂ This testimony was unrefuted and I have found Rami-
rez to be a credible witness based on her open and direct de-
meanor. Harland, another union or
ganizer testified credibly and 
without contradiction there are permit parking slots at the top 
level of parking structure 3. 
D. Access 
During the course of the organi
zing drive, shortly before the 
schedualed representation electi
on, Respondent initiated a new 
rule limiting the access of nonemployee union organizers. On 

November 2, Respondent sent to its security supervisors the 
following directive: 
 Bill [Garber] and I [Dennis Smith]
12 just met with Rosemary 
Monroe regarding union organizers. There have been many 
complaints lodged against them by hospital staff and because 
of these complaints it has been decided that:
13  Union organizers can only be on SH&C and LPCH 
property from the hours of [7 a.m. and 8 p.m.]
14  They are not allowed to be soliciting inside either hospital. 
They are not allowed one on one meetings and can eat in the 
cafeterias but they cannot be 
soliciting staff who are eating in 
the cafeteria. If they are heard soliciting, they need to be asked 
to leave the premises. 
 If a known union representative 
is seen inside the hospital 
holding a meeting with two or more
 staff, they need to be es-
corted off the premises. 
 They are allowed at the entrance to the permit lots but they 

should not be harassing anyone who is coming to work. Exact 
locations will be coming out but in the pastthey have been at 
the CVRB Lot and on Campus Drive across from PS1. 
 There is a letter from Felix Barthelemy, Senior Vice President 
of Human Resources to Ron Ruggiero, Organizer for SEIU, 
redefining UCSF Stanford Healthcare™s position on union or-
ganizing on the premises which should be carried by yourself 
and all officers. 
 Under Lechmere, Inc. v. NLRB
, 502 U.S. 527 (1992), non-
employee organizers are not authorized to trespass, subject to 
                                                          
                                                           
12 Respondent™s security manager. 
13 The nature and number of complaints was not detailed on the record. 
14 The memorandum contained an error and the parties stipulated the 
hours the Union was limited to be on the property was between 7 a.m. 
and 8 p.m. 
limited exceptions
15 not applicable in this proceeding. 
Lech-
mere, Id. at 535, holds state trespass law obtains. Therefore, the 
issue is, first whether Respondent has a property interest in the 
areas where the removal incidents occurred, and if so, whether, 
under California law, the nonemplo
yees were trespassing. Con-
sonant with the Lechmere
 decision, the Board held in 
Indio 
Grocery Outlet
, 323 NLRB 1138, 1141 (1997): 
 [I]n cases in which the exercise of Section 7 rights by nonem-

ployee union representatives is assertedly in conflict with a re-
spondent™s private property rights, there is a threshold burden 
on the respondent to establish th
at it had, at the time it ex-
pelled the union representatives, an interest which 
entitled
  it 
to exclude individuals
 from the property.ﬂ [Emphasis in origi-
nal.]. 
Food for Less
, 318 NLRB 646, 649 (1995), affd. in 
relevant part 153 LRRM 2291 (8th Cir. 1996) See, e.g. 
Pay-
less Drug Stores
, 311 NLRB 678 (1993), enf. denied on other 
grounds by unpublished decision (9th Cir 1995); and 
Bristol 
Farms, 311 NLRB 437, 438 (1993). 
. . . .  
 In determining whether an 
adequate property interest 
has been shown, we look to the law that created and de-
fined the Respondent™s propert
y interest, which is state, 
rather than Federal, law. 
Bristol Farms, above, at 438. 
 1. The alleged removal or attempted removal of 
nonemployee union organizers 
a. The September incident 
The events are mostly undisputed
. The first incident occurred 
in September 1998. At about 5 
or 6 p.m. former union organ-izer Bruce Harland,
16 was seated in front of the main entrance 
to LPCH waiting for a clerical worker to end her shift. They 

had made an appointment to meet after the clericals workday. 
According to the unrefuted testimony of Harland: 
 When I waited for her, I wasŠ
a security [guard] that I was 
familiar with approached me and told me that I knew that IŠ

He said you know that you™re not supposed to be here and 
you need to leave.  And I said I am waiting for a ride and this 
is where my ride is going to pick me up.  I™m not talking to 
anybody, I™m not doing anything, I don™t know why you™re 
bothering me. 
And he says, well, you™re not
 supposed to be here and 
you need to come with me.  And he walked me to the end of 
the street on Welch Road and he told me don™t come back. 
 Since Harland wanted to keep the appointment, he walked 
back to the hospital. The clerical worker was waiting for him. 
They were met by the clerical
 worker™s daughter who drove them away. Before he was approached by the security guard, 
Harland noticed there were othe
r individuals waiting for rides 
in the area. There were also some people smoking in the area of 

the smoker™s benches. There were
 a few individuals entering 
 15 There is no claim and no evidence the nonemployee organizers do 
not have reasonable access to employees outside the employer™s prop-
erty, therefore there is no need to
 consider the accommodation between 
private property rights and statutory rights under the Act. 
16 Harland left the Union™s employee prior to testifying. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 494and exiting LPCH. The guard did not instruct any of the indi-
viduals in the same area as Harland that they should not be 
there. According to Harland™s 
undisputed testimony, the area 
where he was waiting is a popular location to meet rides, in-
cluding private vehicles, taxis, and airport shuttle buses. 
Harland described the area as follows: 
 [I]t™s a kind of a circular driveway with some trees decorated 
like animals, cut in shapes of animals, and there™s a bench 
outside of the main glass doors which is on the other side of 
the admitting room.  And a few feet from those benches are 
some more benches where smokers are permitted to smoke.  
And then the newspaper racks are across that bench fromŠ
that™s right by the admitting that you™ve heard. 
 There is no evidence or claim Harland was impeding traffic, 
precluding clients or visitors from any activity or engaging in 
any other objectionable conduct. The parties stipulated this 
incident occurred within Re
spondent™s leasehold. Harland 
seemed to be attempting to answer all questions truthfully and 
fully, without devise or obfus
cation. He exhibited good recall 
of the events. Therefore, I find his testimony is believable. 
b. The incidents invo
lving Marta Ramirez. 
Marta Ramirez is a nonemploy
ee lead organizer employed 
by the Union. She had three in
cidents where she was asked by 
Respondent™s security guards to leave an area at or near a 
bus/shuttle stop described in greater detail below. Ramirez 
testified in a direct and believable manner. Her recollection of 
the events appeared unembellishe
d, she seemed to be attempt-
ing to testify in an accurate and complete manner. Based on her 
demeanor, I credit her testimony.
  Supporting this conclusion is her ready admission when she could not recall or when she did 

not know. She did not engage in surmise or distortion. 
During the first incident, Ramirez was seated in one of Re-
spondent™s cafeterias with three workers discussing a union 
leaflet when she was asked, first by one security guard who was 
joined by another guard, if she was a union representative. 
When she responded in the affirmative, the guard(s) informed 
her ﬁ[b]ecause if you are a union representative, you have to 
leave.ﬂ
17 Ramirez agreed to leave and departed the cafeteria. Then:  
 They said that they going to accompany me to the out-
side, and we walk outside and 
they asked me where is my 
car andŠNo, I™m sorry.  They asked meŠBecause that 

was another incident.  They 
asked me you have to go out-
side with us, and then they asked me howŠthey asked me 
where is your car, and I said, well, I came on the Margue-
rite.  And then they say, well, we™re going to wait with you 
until the Marguerite comes.  That™s the shuttle. 
And while we was waiting there, I asked themŠThey 
told me you can™t be talking with workers here.  And I 
askedŠI know that we can talk to workers at the cafeteria 
and they said yes, only if you are talking with one worker, 
not in a group.  And then they saidŠso you mean that I 
can™t talk to a group of workers anymore, I have to talk to 
                                                          
                                                           
17 Respondent™s actions in the cafeter
ia are not alleged to be a viola-
tion of the Act. only one worker?  And he said yes, and you have to have 
an appointment.  And I said, well, I had an appointment 
with them, and they said, well, but it was a group, it was 
not only one person. 
And I told them, well, I can™t leave because I have an-
other appointment at 12, and th
ey said well, then you can™t 
wait here.  You have to go to permit parking. 
 The guards escorted Ramirez to an area designated ﬁA Parkingﬂ. 
When they reached this area, one of the guards informed her: 
 [Y]ou have to wait for the workers where they park.  And 

then I said, well, the housekeepe
r doesn™t park in the permit 
parking.  They park in the parking in front, and they use their 

badge to get inside the parking.  So you™re telling that I can™t 
wait for them there?  And he said, well, I can™t continue argu-
ing with you and they left. 
 Ramirez waited for the housekeeper
 at the parking lot because 
the guard prohibited her from waiting in the area near the 

bus/shuttle stop. She denies the gu
ard informed the property near 
shuttle stop and street was the prope
rty of Stanford University or 
Stanford Hospital, he only stated
 they were Stanford property. 
Inasmuch as the statement was 
made by one of Respondent™s 
guards instructing the union organizer she was not permitted on 
the property. I credit her testimony the guard indicated he was 
authorized to remove her from 
the area around the shuttle stop. 
Respondent instructed Ramirez she could not sit or stand at the 

bus stop merely to wait for one or more of its employees. 
Ramirez was at or near the shuttle stop when the guards in-
formed her she could not wait there that she had to wait at a 
permit parking area. She estimated she was at least 50 feet 
away from the entrance to the emergency room. There are two 
shuttles that serve the area, including the Hospitals and the 
University. One shuttle bus which connects the Hospitals to 
Bay Area Rapid Transit and Caltrain at the Palo Alto train sta-
tion. There is also a free shuttle called the Marguerite shuttle 

that also connects riders to the Palo Alto train station. The shut-tle and bus services are open to 
public use without restriction. 
Stanford University provides the Marguerite shuttle service 
which operates on Monday through 
Thursday from 8 p.m. to 12 
a.m. and on Friday from 8 p.m. to
 2:30 a.m.; on  Saturday from 
4 p.m. to 2:30 a.m. and on S
unday, from 4 p.m. to 12 a.m. 

There are shuttle/ bus stops on Pasture Drive, Quarry Road, and 
Quarry Road extension. Traffic is limited to certain types of 
vehicles on Quarry Road Extension. 
There is also public transportation called the ﬁSam Trans 
BART Caltrainﬂ connection that serves the University, Stanford 
Hospital, LPCH, and other locati
ons on the Penninsula, an area 
south of San Francisco. This service operates from the Hospi-
tals to Daly City, where it terminates at a Bart station.
18 In addi-
tion to serving  Daily City, this bus serves the communities of 
Colma, South San Francisco, San Bruno, Milbrae, Burlingame, 
San Mateo, Belmont, San Carlos, Redwood City, Menlo Park, 
and Palo Alto. This bus also c
onnects to transfer points with 
other Sam Trans bus routes serving many other areas of the 
 18 Bart is a rail carrier serving a significant portion of the San Fran-
cisco bay area. 
 UCSF STANFORD HEALTH CARE 495peninsula south of San Francisco, California. The Marguerite 
shuttle uses some if not all of the bus stops. 
Respondent does not operate, fund, or control either the Mar-
guerite shuttle or the Sam Trans bus service. Monroe does not 
believe the bus and/or shuttle
 stops are on Respondent™s 
property. There are about three shuttle/bus stops on Quarry 
Road and Quarry Extension, and Ramirez was escorted by Re-
spondent™s guards to the stop nearest the emergency department 
of Stanford Hospital. Mitchell al
so does not believe the shuttle stops are on Respondent™s leasehol
d, testifying ﬁ[o]ur property 
line does not go out to the street . . . . I can™t tell you the exact 
number of feet.  It goes a number 
of feet from the building, but 
Facilities people will have to give you the exact number of feet 
from the building.  It™s a short 
number of feet from the build-
ing.ﬂ She estimated the leasehold interest was less than 10 feet 
from the buildings. 
Ramirez described the bus/shuttle stop as an area that has a 
shelter with a bench across from Stanford Hospital. On the 
other side of Quarry Road there is a sidewalk and seating areas 
around a tree. The sitting areas include a bench and a planter 
which people use for seating. Th
e guards escorted Ramirez to 
this area by the tree. There were other people in the area at the 

time who were sitting on the bench. The guards did not ask the 
people seated on the bench to identify themselves. Ramirez had 
an appointment with a housekeepe
r whose shift was to end at 
noon. They were to meet at the bench near the tree. This loca-
tion was well over 10 feet from the Stanford Hospital building. 
Ramirez asked the guards whose property the area around the 
tree was and the guards replied ﬁeverything around here, all the 
streets, belong to Stanford.  You can™t be around anywhere.  
This belong to Stanford properties.ﬂ 
Watkins admitted Respondent™s l
easehold interest is differ-
ent at the four shuttle/bus stops near Stanford Hospital and 
LPCH. The stop closest to LPCH, 
according to Watkins, is not 
within Respondent™s leasehold.
 The next stop south of the LPCH stop is also, according to
 Watkins, not withhin Respon-
dent™s leasehold. The third stop,
 which is near the emergency 
department entrance and the site of the incident involving Ra-
mirez, is maintained by Res
pondent but Watkins does not know 
if it is part of Respondent™s leasehold.
19 Watkins testified Re-
spondent maintains areas that are not within Respondent™s 
leasehold under one or more contra
cts with Stanford University 
and/or the Medical School. There is no evidence to support a 
claim Respondent has a property in
terest in the areas it main-
tains outside of its leasehold. 
The fourth shuttle/bus stop is by the Medical School and is 
not within Respondent™s leasehold according to Watkins but 
Respondent has a contract with 
the University under which it 
maintains this area. According to Watkins, the bus/shuttle stops 
across the street from the Hospit
als are not within Respondent™s 
leasehold or maintenance contract; ﬁ[t]he curb line is the de-

marcation.ﬂ Watkins opined the benches at or near the shuttle 
stop were within Respondent™s l
easehold. The exact distance 
from Stanford Hospital of these benches was not adduced in 
                                                          
                                                           
19 Watkins later testified the shuttle
/bus stop itself is not within Re-
spondent™s property, but he has no
 knowledge that the benches are 
within the leasehold. evidence, thus it cannot be determ
ined that they are within the 
10-foot perimeter mentioned by Monroe. Watkins admitted he 
did not possess the requisite knowl
edge to claim with certainty 
this area was within Respondent
™s leashold or that Respondent 
otherwise held a sufficient property right in the area to permit it 
to deny nonemployee union organizers access. 
Watkins described the benches near the emergency depart-
ment bus/shuttle stop as not facing the road and about 20 to 30 
feet away from the bus stop. Watkins understood the benches to 
be within Respondent™s lease
hold. The disparity between Mon-
roe™s and Watkins™ testimony concerning the parameters of 
Respondent™s leasehold was never reconciled on the record. 
While Watkins testified initially there were no shelters at any of 
the shuttle stops, one of the pictures entered into evidence by 
Respondent depicts such a shelte
r at the bus/shuttle stop.  The 
bench depicted in this picture,
20 near a tree, does face away 
from the road. The perspective of the picture fails to present a 
clear determination of how close the bench is to roadway or the 
Hospitals. There are also picnic tables and a smoking area in 
the vicinity of the bus/shuttle stop that Ramirez observed being 
used by individuals for eating and smoking. 
The individuals involved in this
 incident, according to Rami-
rez, were identified as Stanford Hospital guards based on their 
uniform of grey pants and blue shirt. They were wearing badges 
with their names. She had previously seen these guards work-
ing at Stanford Hospital in the area of the emergency depart-
ment. This identification wa
s not convincingly refuted. 
Ramirez used the Marguerite shu
ttle to get to Stanford Hospi-
tal on this day and has used it on other occasions. She was never 
asked for identification as a cond
ition of using the shuttle. Stan-
ford University provides office space to the Union on its campus 
and Ramirez uses the shuttle to go
 to and from this union office 
located in a building known as the ﬁEating Clubs.ﬂ The Union 

represents some of the employees of Stanford University. 
The week after Ramirez was asked to leave the cafeteria and 
the bus/shuttle stop area, on a Tuesday morning, Ramirez and 

about five of her union coworkers were leafletting on the side-walk in front of the previously-described shuttle stop near the 

emergency department. Ramirez 
observed one of Respondent™s 
security guards, a Mr. Lyons, 
approach the union organizers. 

He stopped to talk with one of
 the organizers who was discuss-
ing the leaflet with some of 
Respondent™s employees, then 
came over to the organizers with Ramirez and addressed Rami-
rez as follows: 
 [Y]ou and me, we already talk about this.  You have to leave, 
and then he start doing like this to me, ﬁShoo, shoo, shoo,ﬂ
21 and I just went like this (indic
ating), and I thought that he was 
going to come over me and then his phone, someone called 
him on his phone and then he left. 
 I didn™t know what to do when he was like over me.  I 
thought that he was going to hi
t me or something, because 
 20 R.. Exhs. 52Œ55. 
21 Ramirez™ replication of Ly
on™s gesture was described as: 
[O]ne that begins with arms sort of folded in front, in the 
chest, with back of hands moving outward and to straighten 
the arms, as if one were shooing away something. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 496he was doing like this (indica
ting), but then when he left, 
we stayed there and everybody was asking what™s wrong 
with him, he just came to you.  And then we stayed there 
because there was other workers that they wereŠwe 
passed them leaflets and then we heard that there was a 
problem on the other side of Children™s Hospital. 
 At the time of this incident Ramirez noticed individuals go-
ing to the parking lot and into the Hospital. There were indi-
viduals seated at the planter. There is no claim these individuals 
were also asked to leave Respondent™s leasehold. After awhile, 
Ramirez left the area and went to her car which was located in a 
parking lot. Shortly after this incident, Ramirez was at or near the same 
location with other union organizers
 in front of the same shuttle 
stop when a security guard approached them and inquired if 
they were union representatives. When they replied in the af-
firmative, the guard informed them: 
 [W]ell, you guys need to leave.  You can™t be here at this 

time.   
And we told him, well, we ha
ve been here for most of 
the time we come here at this time and we do the same.  
And he says, well, the rule 
has changed.  You have to 
leave. 
 Ramirez did not recognize the guard but he informed her he was in charge that night. He was wearing the Stanford guard 
uniform of grey pants and a blue
 shirt. He was also wearing a 
badge with his name and picture 
on it. She was leafletting at 10 
p.m. because some of Respondent™s employees in the unit the 
Union sought to organize began wo
rk at 10:30 or 11 p.m. and it 
was difficult to contact them during the day. At the time of this 

incident, another individual was seated on the bench who was 
not affiliated with the Union. The guard did not ask or tell this 
individual to leave. There wa
s another individual in a car 
parked near the emergency area who was not asked to leave.  
At the times of these three incidents, Ramirez claims, with-
out refutation, that the union or
ganizers were not blocking in-
gress or egress to the Hospital, they were not creating any dis-

turbances and no employees complained to her about their 
presence or activities. While Respondent™s memorandum changing its policy concerning the union organizers access 

mentions employee complaints
, Respondent adduced only two 
incident reports detailing these asserted complaints. The first 

incident report, dated Novemb
er 21, 1997, appears to have 
involved leafletting at a parking 
area, not inside the Hospitals™ 
established leasehold. The seco
nd report, dated August 5, 1998, 
noted a security officer received a report from an employee that 

a union representative telephoned while she was working in the 
pharmacy to solicit her to join the Union. This complaint 
clearly did not involve handbil
ling by nonemployee union or-
ganizers. Respondent admitted that it receives about 1200 patient 
complaints yearly at Stanford Hospital and 300 yearly at LPCH 
of which few, if any, involve employee solicitation or distribu-
tion. Respondent also argued on 
brief, contrary to Monroe™s 
testimony, that it did not ad
opt the policy in response to 
particular patient, physician,
 or other employee complaints 
about solicitation. Respondent cl
aims the policy is needed to 
solicitation. Respondent claims th
e policy is needed to create 
the appropriate atmosphere for patient care.  
Ramirez admitted returning to the shuttle stop many times 
after these incidents to continue with her organizing work. At 
one or more of these times she saw guards employed by Re-
spondent but she does not know if
 they saw her. After these 
three incidents, no one sought to remove her from that location 
even though she continued leafletting up until the election.  The 
leaflets were directed to Re
spondent™s employees, some of 
whom also engaged in leafletting. Ramirez did not see anyone 
other than union organizers and involved employees leafletting 
at Respondent™s facilities. 
c. The November 2 incident. 
On or about November 2, the 
same date Smith issued his memorandum to security s
upervisors quoted above, nonem-ployee union organizers Solito Barana, Brian Hooper, and 

Bruce Harland were assigned to leaflet at LPCH. They began 
leafletting at about 6 a.m. on a 
side walk near a parking area 
across from the back entrance to LPCH. The location was de-

scribed as a convergence of walkways between Quarry Road 
and LPCH. They were about 15 to 20 feet from the back en-
trance to LPCH. That location was selected because it was near 
the entrance used by most of the LPCH employees going to and 

leaving work. This employee entrance is limited to card key 
access only, so only individuals
 who possess such a card can 
enter at this location. The union organizers selected the early 
hour for leafletting based on when they could reach the most 
employees beginning and ending their shifts. The union organ-
izers established three shifts for leafletting; one in the morning 
from 6 to 8 a.m., the second in the afternoon from 2:30 to 4 
p.m., and the third at night from 10 p.m to midnight.  
The sole purpose of the union organizers for being at that lo-
cation was to hand out flyers to Respondent™s employees. Ac-
cording to the unrefuted and credible testimony of Harland, the 
union organizers handbilled at that location weekly. They iden-
tified the employees by their uniforms and identification 
badges. Some employee
s passed by who did not wear badges or 
uniforms such as secretaries and some supervisors.
22 It is un-
disputed the principal if not sole users of the entrance to LPCH 
clossest to the handbillers were employees of Respondent. 
According to Barana, whose te
stimony is credited based on 
his open and convincing manner:
23  So as we were handing out flyers to the workers as they came 
in, around 6:30 a security guard
24 came out and asked what 
                                                          
 22 While Barana admitted some individuals identified themselves as 
supervisors who declined receipt of 
the leaflets, there is no evidence of 
a confrontation or disturbance on th
is or any other 
day between union 
organizers and employees other than security guards. 
23 Barana is an employee of the Union who was assigned to its Stan-
ford office during the fall of 1998. While his direct and open demeanor 
alone warrants crediting his testimony, I note he testified in a consistent 
manner with no indication of device or obfuscation. Barana also exhib-
ited good recall of the events. 24 Harland recognized the security 
guard as an employee of Respon-
dent who worked the night shift.  Harland™s version of the event closely 
tracks that of Barana. According to Harland: 
 UCSF STANFORD HEALTH CARE 497we were doing there.  We said, you know, we were passing 
out flyers.  He said we couldn™t be there before 7 o™clock in 
the morning, and I said I wasn™t aware that the policy has 
changed.  And then he said if we did not leave, that he would 
call the cops. 
So I said we were not leaving, so we continued passing 
out the flyers. 
 That guard left
25 and a few minutes later he returned with 
four other security guards from Stanford Hospital and an indi-
vidual Barana believed was the 
guards™ supervisor because he took a lead role in the conversations. Barana recalled the lead 
guard ﬁasked us what we were doing, and I told him we were handing out flyers to the workers.  And he said we couldn™t be 
there.ﬂ  The lead guard then showed the union organizers the 
November 2 memorandum quoted above
26 and said: ﬁThis                                                                                             
                                                                                             
[The security guard] came out and he said you guys know you™re not 
supposed to be here. Stop the leafletting. And we said, well, what do 
you mean, we™re not supposed to be here? We™ve been here every 
week and you know that. 
And he said if you don™t stop, then I™m going to call the po-
lice. And we said, well, we™re goi
ng to continue to leaflet until 
you call the police and have them tell
 us to stop. And in that time 
he called more security guards. . . . He had a radio. 
And he called more security guards, the majority of them 
from Stanford.  I don™t believe 
any other security guards from 
Lucille Packard came. The reason 
why is because their uniforms 
are different, and all of the security guards had grey pants and 
blue shirts, and that™s a Stanford security uniform
. They did tell us to all stop and they wanted to show us this 
memo that they had. . . . . And th
ey said that this says that we 
can™t be there until 7:00 a.m. And all three of us said, well, we 
don™t have that Our supervisor hasn™t given that to us. We™re not 
aware of this memo, and so we™re 
going to continue to leaflet un-
til if you want to, call the police and have them tell us to leave. 
Then we will leave then. 
And then a couple of the Stanford officers left and the police 
came shortly after that, like 7:45ŠI mean, 6:45, I™m sorry. 
 Barana dealt with the police while Harland and Hooper continued 
to leaflet.   Then they called us over there, the police officer did, and 
asked if he can see our driver™s 
license, and he radioed in to his 
headquarters or wherever that goes, and they ran a check on us. 
You know, he explained that he 
was part of a union and that, you 
know, there was really nothingŠhe told the security guards 
there™s nothing we can do, that if
 they™re not threatening someone 
or hurting someone or, you know, 
being abusive to someone, and 
that they were going to 
just leave it at this. 
Then the security guard that first approached us in the 
morning wanted to file some type of report through the hospital 
and said that he wanted each of our driver™s licenses. And the 
police officer told him that you don™t get the driver™s license, 
you don™t get their names, this is where it ends. And he didn™t 
want to be called back today.
 25 The first guard was wearing a uniform used by LPCH guards con-
sisting of polo shirt, khaki pants, an
d a blue jacket. The guards that he 
brought back with him were wearing grey pants and blue shirts which is 
the uniform for Stanford Hospital s
ecurity guards. Both Harland and 
Hooper recognized the first security guard as an agent of Respondent 
from meetings on previous occasions. 
26 Respondent argues the copy it re
trieved of the memorandum indi-
cates it was not distributed through Respondent™s e-mail system until 
memo said you couldn™t be here, 
and I said that is a memo ad-
dressed to your department.  I 
am not aware that the union has 
received a memo like this.ﬂ The lead security guard then stated 

ﬁHe was going to call the Palo Alto policeﬂ and left.  
The union organizers continued leafletting and about 6:45 
a.m. two Palo Alto police office arrived as well as the security 
guard with whom they had the first conversation at about 6:30 
a.m.  This security guard informed the police officers the union 
organizers were not supposed to be there. One of the officers 
asked what they were doing. The union organizers replied they 

were leafletting workers. The officer, who was holding the 
same memorandum the security guard had previously showed 
Barana, inquired if they knew th
ey were not supposed to be 
there. Barana replied ﬁThat memo is an internal memo to the 
department.  I am not aware of 
any policy change with regard 
to our presence here.  We™ve been doing this for the past year 

on a regular basis and we™ve never been asked to leave until 
this present time.ﬂ 
Barana also informed the police officer: 
 [W]e™re two weeks until the election and I believe that™s the 

reason why they™re asking us to leave.  So the cop said we™re 
in a union also.  As long as you™re not harassing the workers, 
that™s fine.  But he said I™m going to take down your names 
and he took down our names.  He asked for our driver™s li-
censes, we showed him our licenses, he took down our 
names. 
And then the security guar
d said, okay, let me take 
your names also, and the cop said you don™t have to do 
that.  He already took care of 
it.  So the cops left and we stayed, and we continued to leaflet until 8:30.    
 Barana™s testimony the union or
ganizers were not blocking 
the entrance or exit to the hospital or parking area, and there 
were no disturbances, disruptions
, or confrontations between 
the union organizers and the empl
oyees who were not security 
guards is not convincingly refute
d. There was no claim or evi-
dence that the leafletting created litter or interferred in any 

manner with Respondent™s operations. There is no claim any 
patients or visitors were disturbed by the handbilling. There 
were other individuals on the pe
destrian path who were not 
wearing uniforms. One individual was in a vehicle waiting to 
pick up a family member and other individual who appeared to 
be waiting at the bus/shuttle stop at that location. None of these 

individuals were handing out fl
yers but one individual, the 
 3:49 p.m. on November 2, therefore it could not have been shown to 
Barana and the police officers. I fi
nd this argument unpersuasive. The 
memorandum could have been sent more
 than once, with the copy that 
was sent later being the one prov
ided by Respondent for introduction 
into evidence. Based on Respondent™s security guards actions, they 

were following the directives of the memorandum prior to 3:49 p.m., 
changing established procedure that 
permitted the Union to handbill on 
a regular basis in the same area for about 1 year. Accordingly, the 
probabilities require the conclusion
 Respondents security guards re-
ceived a copy of the memorandum prior to confronting the union or-
ganizers at 6:30 a.m. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 498gentleman in the vehicle,
27 was stopping people passing by that 
he knew, greeting them and asking how they were.   
Hooper recalled seeing at the time of this incident a delivery 
man in a bread or food delivery vehicle taking food supplies 
into the cafeteria and well as pedestrians going in different 
directions. The security guards did not approach these individu-
als and inform them they could not be on or near the pedestrian 
walkway at that early hour. There were no signs indicating the 
union organizers were on private property. By the time the 
police officers left, most of
 Respondent™s employees had 
started or ended their shifts and there was very little if any em-

ployee traffic. The union organizers stayed for about 10 more 
minutes and then left.   
In addition to Harland, H
ooper convincingly corroborated 
Barana™s version of the Novemb
er 2, events. Hooper testified 
with an open and forthright me
in. He demonstrated good recall 
of the events. He did not appear to be conforming his testimony 
to a litigation theory or engaging in hyperbole. Accordingly, I 
credit his testimony. 
d. Respondent™s property interest 
Respondent has several instruments including a Restatement 
of Lease By and Between the Board of Trustees of the Leland 
Stanford Junior University and LPCH dated November 1, 
1997,28 a Management Services Agreement between LPCH and 
UCSF-Stanford Healthcare effective November 1, 1997; an 
Assignment of Lease (Hospital and Hoover Pavilion) By and 
Among the Board of Trustees of Leland Stanford Junior Uni-
versity, Stanford Health Services and UCSF-Stanford Health 
Care entered into November 1,
 and a Restatement and Assign-
ment of Lease (Boswell Clinic
 Building) By and Among the 
Board of Trustees of Leland Stanford Junior University, Stan-
ford Health Services and UCSF-Stanford Health care, entered 
into November 1, 1997. 
The lease of LPCH has a description of a portion of the 
leasehold involved herein but no map or testimony by an ex-
pert, such as a surveyor or qua
lified engineer, establishing the 
parameters of Respondent™s le
asehold and easements. The par-
ties stipulated the incident i
nvolving Harland sitting on a bench 
waiting to meet an employee leaving work was within Respon-
dent™s leasehold and I find, base
d on the stipulation, that Re-
spondent had a valid property intere
st at the time of the inci-
dent. Respondent did not clearly establish on the record it had a 
similarly valid property interest in the pathway where the No-
vember 2, incident involving Barana, Harland, and Holland.  
The Management Services Agreement between UCSF-
Stanford Health Care and LPCH
 does not more clearly define 
Respondent™s leasehold.  The 
reassignment and assignment of 
the lease between the University and Stanford Hospital and 
UCSF-Stanford Health Care cont
ains a site plan of Hoover 
                                                          
 27 Harland recognized the man; he
 was present and waiting for an 
employee every time he leafletted in
 that area. He also recognized a 
women he went to school with who was a professor at the University of 
San Francisco; he did not know 
why she was at LPCH. No guards 
approached her to ask her purpose for being at that location. He also 
observed men wearing suits who similarly were not approached by the 
security guards. 28 The original lease was dated as of April 17, 1986. 
Pavilion and Stanford Hospital. There was no clear and con-vincing testimony the site plan
 includes only the survey de-
scription of the leasehold desc
ribed in the Agreement. Respon-
dent did not call a surveyor or 
other expert to demonstrate the 
incidents involving Ramirez at or near the bus/shuttle stop was 
within Respondent™s leasehold. 
Further complicating the issue of the extent of Respondent™s 
leaseholds is certain paragraphs of the Stanford Hospital lease 
agreement. Paragraph 6.4 of the agreement provides: 
 Parking.  Concurrently with the execution of this 
Lease, Landlord and Tenant have entered into that certain 
Inter-entity Agreement of even date herewith, which 
among its provisions shall govern Tenant™s rights to use 
parking facilities located in the vicinity of the Premises.  
 Paragraph 6.5 of the agreement provides: 
 Palo Alto Agreement
. Tenant acknowledges that Land-
lord has certain obligations to the City of Palo Alto arising 
out of the agreement between landlord and the City of 
Palo Alto, dated July 1, 1968, providing for the transfer of 
the City of Palo Alto™s interest in the then-existing hospital 
to Landlord. As further cons
ideration, Tenant covenants 
and agrees to continue to assume and take all actions nec-

essary to fulfill Landlord™s obligations under said agree-
ment and to assume and take 
all action necessary to fulfill 
any future obligations arising 
under said agreement as now 
constituted. 
 The ﬁparkingﬂ provision indicates Respondent™s leasehold 
interest does not exclusively extend to the parking lots. The 
record does not clearly establish that the Inter-entity agreement 
referenced in the ﬁParkingﬂ provision was the agreement in 
which the provision is contained or another agreement that is 
not in evidence.  Moreover, what, if any property interest or 
limits on property interest arising out of the agreement with 
City of Palo Alto was not placed in evidence. There is no basis 
to find Respondent has any property interest affecting determi-
nations in this proceeding arising out of such agreement. 
As here pertinent, the Management Services Agreement re-
quires LPCH, Stanford Hospital, and UCSF-Stanford Health 
Care, to operate the Hospitals to
 support the research and clini-cal programs of Stanford School of Medicine, which adjoins 
Stanford Hospital but is not pa
rt of the leasehold. Moreover, 
paragraph 3.2 of this Agreement limits Respondent™s authority 

over the leased LPCH and does not include ﬁwritten policies 
regarding purchases, contracts and leases which have been 
approved by [LPCH™s] Board of Directors.ﬂ Any such leases, 

contracts or purchases, as they may affect Respondent™s prop-
erty interest in the location of the November 2 incident, were 
not disclosed on the record. At 
the very least, the nature and 
extent of Respondent™s leasehold interest in the location of the 
November 2, Barana, Harland,
 and Hooper incident, is not 
clearly established on this record. The lease of the Boswell 

Building does not clarify Respondent™s leasehold interest in the 
site of the November 2, Barana incident or the bus/shuttle stop 
incidents involving Ramirez. 
 UCSF STANFORD HEALTH CARE 499e. Conclusions 
While Respondent has some responsibility to maintain por-
tions of the University™s property under an agreement other 
than the leases, the nature of these obligations has not been 
clearly demonstrated to create a property right sufficient to 
permit Respondent to deny any access to these areas. For ex-
ample Watkins, who was proffere
d by Respondent as the expert 
concerning Respondent™s facil
ities testified as follows: 
 The third [bus/shuttle] stop is adjacent to the Emer-
gency department entrance, walkway entry area and park-
ing lot.  The sidewalk in whic
h that sign is posted is within 
the boundaries of the area that we maintain, have full 
maintenance responsibility and maintain. 
 JUDGE WIEDER:  Is it pa
rt of the leasehold? 
THE WITNESS:  Whether or not it™s within the 
bounds of the leasehold, I c
ould not testify to that. 
 Watkins admitted the mere fact Respondent maintains some 
property under some agreement with the University does not 
establish that it has a leasehold interest in that property. For 
example, Respondent performs hous
ekeeping services at Stan-ford Medical School but clearly does not have a leasehold in-
terest in that property. Respondent was informed at hearing that 

the meets and bounds description 
in the leases do not clearly 
present its property interests; that there are experts who trans-

late those descriptions into ma
ps clearly depicting its property 
interest. Respondent chose not to present such experts or any 

other clear and generally acceptab
le depictions of its property 
interests. Watkins testified there is such a boundary map that he 

had seen. That map was not placed in evidence. 
The maps attached to the Stanford Hospital lease do not 
clearly depict the boundaries of th
is leasehold, but do include a 
map of an area encompassing the Stanford Shopping Center, 

the Medical School, and a plat of
 Stanford Hospital which does not depict the boundaries beyond the building in a meaningful 
and dispositive manner. The consulting engineers who prepared 
the plat of the Stanford Hospital lease were not called to testify 
whether the leasehold extends to
 the bus/shuttle stop near the 
emergency department entrance to Stanford Hospital on Quarry 

Road Extension. In fact, only Quarry Road is depicted on the 
plat, not the extension. There is no comparable plat for LPCH, 
thus no clear showing the November 2, incident involving 
Barana, Harland, and Hooper occurred withing any of Respon-
dent™s leaseholds. 
Respondent claims it did not create and does not have any 
incident reports concerning all the incidents with nonemployee 

union organizers. No incident 
reports or other documentation 
other than the November 2, policy statement indicates there 

were any complaints concerning the leafletting of the nonem-
ployee union organizers. Respondent did not adduce any testi-
mony or other evidence supporting this bare claim of com-
plaints. As noted in 
Bristol Farms, 311 NLRB 437, 438 (1993): 
 Further, an employer™s exclus
ion of union representatives 
from private property as to which the employer lacks a prop-
erty right entitling it to exclude individuals likewise violates 
Section 8(a)(1) assuming the union representatives are en-
gaged in Section 7 activitie
s. [Footnote ommitted.] See 
Polly 
Drummond Thriftway
, 292 NLRB 331 (1989), enfd. mem. 
882 F.2d 512 (3d Cir. 1989); 
Barkus Bakery
, 282 NLRB 352 
(1986), enfd. mem. sub nom. 
NLRB v. Caress Bake Shop
, 833 
F.2d 306 (3d Cir. 1987) 
. . . . To determine whether the Respondent had a property 
right entitling it to exclude the union agents from the 
sidewalk in front of its store, we must look to the law that 
created and defined the Respon
dent™s property interest. It 
is well established that property rights generally are cre-
ated by state, rather than Federal, law. At the Supreme 
Court stated in 
Board of Regents v. Roth
, 408 U.S. 564, 577 (1972):  Property interests, of course, are not created by the Con-

stitution. Rather, they are cr
eated and their dimensions 
are defined by existing rules or understandings that stem 

from an independent source such as state law[. . . .]  
 The Board continues to follow this rule of law. In 
Indio Gro-cery Outlet
, 323 NLRB 1138, 1141 (1997), the Board reiterated 
the holding of Food for Less, 318 NLRB 646, 649 (1995), affd. 
in relevant part 187 F.3d 180 (8th Cir. 1996), cert. denied 29 
U.S. 1098 (2000) as follows: ﬁin cases in which the exercise of 
Section 7 rights by nonemployee union representatives is as-
sertedly in conflict with a resp
ondent™s private property rights, 
there is a threshold burden on the respondent to establish that it 

had, at the time it expelled the union representatives, an interest 
which entitled it to exclude individuals from the property.ﬂ 
There is no question the nonemployee union organizers were 
engaged in protected concerted 
activity under Section 7 of the 
Act and their peaceful action did not cause them to lose any 
protections of the Act.  Respondent argues the Board should 
abandon Indio
, id., claiming 
Indio, is inconsistent with the spirit 
of Supreme Court precedent and results in the ﬁimpermissibl[e] 

subordination of what should be a uniform body of Federal 
labor law to a patchwork of State property and Constitutional 
law. I find this argument to be 
without merit. As the Supreme 
Court held in 
Lechmere, Inc. v. NLRB
, 502 U.S. 527, 534-535 
(1992):  If there is any question 
Central Hardware [Co. v. NLRB
, 407 U.S. 539 (1972)] and 
Hudgens [v. NLRB
, 424 U.S. 507 
(1976)] changed Section 7 law, it should have been laid to 
rest by 
Sears, Roebuck & Co. v. Carpenters
, 436 U.S. 180, 
98 S.Ct. 1745 (1978). As in 
Central Hardware
 and Hudgens
, the substantive Section 7 issue in Sears was a sub-
sidiary one; the case™s primary focus was on the circum-
stances under which the NLRA pre-empts state law. Among 
other things, we held in 
Sears
 that arguable Section 7 claims 
do not pre-empt state trespass law, in large part because the 

trespasses of nonemployee union organizers are ﬁfar more 
likely to be unprotected than protected,ﬂ 436 U.S. at 205; 
permitting state courts to evaluate such claims, therefore, 
does not ﬁcreate an unacceptable risk of interference with 
conduct which the Board, and a court reviewing the Board™s 
decision, would find protected. . . .ﬂ 
 I conclude Respondent has not 
met this burden concerning 
the incidents at or near the bus/shuttle stop and the incident 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 500concerning the leafletting near a parking facility.
29 While Re-
spondent introduced the leases, the 
description of the leaseholds 
were in metes and bounds. These descriptions were not trans-
lated into maps, plats, or verb
al descriptions that would be 
readily understandable and subject
 to meaningful examination 
by opposing parties. I find the de
scriptions in metes and bounds are akin to a foreign language which the proponent of the evi-
dence bears the burden of translating. Respondent failed to 
introduce such a translation. Moreover, Respondent admitted in 
its brief its witnesses, Watkins and Monroe, did not know the 
boundaries of its leasehold and it maintenance responsibilities 
for some University property does not establish any claim that 
property is ﬁnecessarily situated
 within its leasehold.ﬂ Accord-
ingly, I find Respondent failed 
to demonstrate the incidents 
involving Ramirez and Barana, Ha
rland and Hooper, were not 
clearly shown to involve property where Respondent held the 
right to exclude or attempt to exclude the union agents. 
Bristol 
Farms, 
supra.30 f. Public access to the hospitals, is it a public forum? 
1. Exterior 
Assuming Respondent clearly 
established all the nonem-
ployee union organizer incidents 
occurred within Respondent™s leasehold, General Counsel and the Union argue Respondent 
does not have the right under app
licable state trespass laws to 
remove the nonemployee union organizers.  There was no evi-
dence adduced concerning the Un
iversity™s policies involving 
leafletting or other union activities. There was evidence the 
University made office space available to the Union and gave 
union organizers permits to park on the lots maintained by Re-
spondent. The issuance of these pe
rmits by the University to 
Union personnel is a further indication Respondent does not 
have an exclusive property intere
st in parking lots and other areas near the Hospitals. Ther
e is no evidence Respondent has 
an exclusive property interest in other areas not included in the 
leases but which it has contractually agreed to maintain. 
Charging Party argues Respondent
 is required by State and 
Federal laws to serve the entire community. Monroe testified 
Stanford Hospital must make its emergency de
partment avail-able to all who seek to avail th
emselves of its services. As a 
Medi-Cal participant, Responden
t must render services to 
Medi-Cal patients. As discussed 
in greater detail hereinafter, 
Respondent also reaches out to the neighboring community to 
advertise its services to the w
hole community, without differen-
tiation between current and pote
ntial customers. Respondent 
                                                          
                                                           
29  I informed Respondent, as follows: 
JUDGE WIEDER: And there are experts who do make sur-
veys to depict that in a map form so we could get a discrete 
amount, whichŠbut at this juncture, this witness states that he 
doesn™t haveŠhe™s not privy to that information, and you™re ask-
ing him questions where he™s required to speculate and I can™t 
place any weight on that testimony. 
30 The issue of whether the Union had other reasonable means of 
communicating under 
NLRB v. Babcock & Wilcox Co
., 351 U.S. 105 
(1956)
, is not an issue in this proceeding. The issue of whether the 
Union had other means to reasonably communicate its organizing cam-
paign messages without access to 
Respondent™s leasehold was not addressed on this record. 
has not posted any ﬁprivate prop
ertyﬂ or ﬁno trespassingﬂ signs 
on its leasehold.  
Respondent does not have and/or enforce a check-in policy 
because, as Watkins testified: ﬁ[t]he sheer volume of people 
coming in, for one thing. I don™t think it would be practical.  
And the difficulty in ascertaining whether somebody, the le-
gitimacy of theirŠof the reason given for entry, for coming in.  
I think it would be next to impossible to determine the legiti-
macy of each person entering the building.ﬂ Watkins further 
explicated: ﬁThe number of pe
ople entering and exiting the 
building at any given day or even, for that matter, any given 

time of day during the business day 
hours.  It™s just a very large 
number of people.ﬂ 
Stanford Hospital does not have a sign-in policy. Contrary to 
Watkins™ testimony, LPCH does have a sign requesting visitors 
to sign in but Respondent admitted, ﬁ[d]uring the daytime 
[signing in] is not a requirement
, and generally that sign is 
turned around during those hours. . . . So as not to be read.  It™s 
turned against the wall; it™s a one-sided sign, generally.ﬂ
31 The 
nonemployee union organizers testified they entered LPCH 

numerous times and were never st
opped or requested to sign in. 
There is an entry to LPCH through an interior corridor with 
Stanford Hospital which does not have such a sign or other 
impediment to access. Particul
arly during the day, Stanford 
Hospital is open to the public. Respondent admitted the infor-
mation desk was not fully staffe
d during the day at the times 
here under consideration. Accord
ingly, I find the LPCH sign in 
policy was not observed at all pertinent times. 
One employee organizer, Paul Trudeau, who appeared pur-
suant to a subpoena, is a seati
ng clinician whose duties include 
customizing wheelchairs.  He has worked for LPCH for 10 

years. He does not work on site
. His work location is about 6 miles from LPCH. He distributed l
eaflets at his worksite and at 
two locations outside the Hospitals. One such location was by 
the road near the parking lot close to the emergency entrance to 
Stanford Hospital and the other between parking lots marked C 

and D close to parking structure 
3. He leafletted in those loca-
tions between August and November during the hours of 6 and 

8 a.m.  There was no evidence nor claim his remote worksite 
was a patient care area. 
He would inform passersby that the leaflet was the latest un-
ion news and they would take it 
or not. On at least one occa-
sion, he passed a leaflet to an
 individual who was not an em-
ployee of Respondent.
32 Trudeau described the event as fol-
lows:  Well, the one guy who sticks out in my mind is a guy who 
took it and then he wanted to stop and talk.  And IŠyou 

know, there was several of us out there.  And I wasn™t sure if 
he was an acquaintance of somebody else, or whatever.  And 
 31 There is a sign on the main entrance glass door to LPCH which 
states ﬁAll Visitors Please Check in 
at the Information desk.ﬂ The sign 
that is turned around against a wall during the day so it cannot be read 
provides: ﬁAll visitors please check in
 at the Information Desk at the 
first floor main entrance.ﬂ Both th
ese statements are in English and 
Spanish. 32 Trudeau could not always tell if the passerby was an employee, 
visitor, or patient. 
 UCSF STANFORD HEALTH CARE 501then he ended up getting a pile 
of leaflets and he started pass-
ing them out himself.  I thought he was, you know, somebody 
else I hadn™t met yet.  It turns out he was a patient. 
 This patient did not indicate or
 say he was appalled or con-
sidered it inappropriate that Trudeau approached him with un-
ion leaflets. Trudeau surmised 
some of the individuals who 
accepted the proffered leaflets 
were probably patients. He did 
not have an individual refuse the proffer indicate any anger or 
sense they considered his leafletting in support of the Union 
organizing campaign inappropriate
. When individuals refused 
the literature stating they were patients, Trudeau did not at-

tempt to follow them or persuade them to accept the leaflet. 

This testimony fails to estab
lish any handbilling described in 
this record by either employee or nonemployees, interferred 
with Respondent™s provision of patient care or disturbed pa-
tients and visitors. 
2. Interior LPCH does not have visiting hours. Stanford Hospital tries 
to have visitors leave by 8 p.m.
 Also at night, Stanford Hospital 
limits access to the building to 
two entrances. Respondent ad-
mits there are a  ﬁlarge number 
of patients, staff and visitors entering Stanford Hospitalﬂ and it does not require people en-
tering the facility to wear identifying badges or to sign in.
33  At 
night, LPCH can only be entered from one entrance and, as 

noted, earlier, displays a sign at 
this time requesting visitors to 
sign in at the visitors desk. Moreover, at the time of hearing, 
Respondent did not have sufficien
t staff to man the information desk and sign in visitors. The pa
rties stipulated as follows con-
cerning the sign in policy at LPCH: 
 JUDGE WIEDER:  Is there 
any dispute that individu-
als who are not in uniform without badges who enter 
through either the main entrance
 or any other entrance into 
Lucille Packard Hospital are requested for their business, 
what their business is, or requested to sign in or requested 
to somehow or other identify the purpose of their pres-
ence? 
MR. ARNOLD:  There is a sign at the entrance to 
Lucille Packard Children™s Hospital that says please do it, 
but it™s not enforced in terms of no one sits there to make 
sure that people do. 
 Watkins testified the security staff tries to ﬁidentify people 
that don™t really seem to fit 
in or don™t have any legitimate 
business, at least on its faceŠon the face of what they™re doing, 
and then make contact with those people to find out; as well as 
responding to calls from staff with
 the same kinds of informa-
tion.ﬂ The nonsecurity staff of the hospital also has received 

instructions to stop and talk to 
visitors they think should not be 
in that area of the hospital. Outpatients who visit the clinics 
                                                          
                                                           
33 Watkins testified: Q. And how about at Stanford Ho
spital and Clinics? Is there 
any attempt made to require people to register or sign in or check 
in in any way when th
ey enter the building? 
A. No, there is not. At the main entries, no  
Q. Do you believe that you could reasonably have a check-in 
policy at Stanford Hospital and Clinic? 
A. No, I don™t. 
must have prior appointments. Respondent admits members of 
the public can enter the hallways and waiting areas of the clin-
ics without appointments. 
Over the years, Respondent™s se
curity staff has asked indi-
viduals to leave when they were 
being disruptive to patient care 
or the Hospital™s conducting its business, such as soliciting 
membership in organizations, and selling items such as ency-
clopedias and hospital scrubs. Th
e security department main-
tains a record of the individu
als it removes from Respondent™s 
premises. According to Watkins,
 when Respondent asks indi-
viduals it considers are trespa
ssing on its premises to leave, 
they request that individual to sign a statement admitting they 
were improperly on Respondent™s
 property, that Respondent 
believes they are trespassing, 
and admonishing them future 
infringements could result in prosecution. The explicit basis for 
the issuance of some of these statements was not established. 
Respondent admits the individual 
can refuse to sign the state-
ments.  Respondent™s security departme
nt also maintains a binder 
entitled ﬁBad Guys.ﬂ Some exam
ples of individuals contained 
in this book include: the ﬁsemi-st
alkerﬂ of an employee whose 
clothes were dirty and he was 
unkempt; an apparently homeless 
person sleeping in a breezeway: a
nother individual sleeping in a 
waiting area; a women sleeping on a bench in the Pharmacy 
wait area,
34 a person suspiciously pulling on car doors in a 
parking lot; a person trying to we
igh herself in the emergency department; ﬁa suspicious indivi
dual sitting at a table listening 
to static on the radio;ﬂ an unknown women asking to visit ba-
bies in the nursery who stated ﬁthat she had just lost a child and 
was there toŠbecause she wanted to see the babies,ﬂ she could 
not produce identification and refu
sed to leave and the matter 
was handled by the police; 
and, a suspicious man.ﬂ
35 Respon-dent had recorded 37 trespass events, but there was no disposi-
tive demonstration these events were actually determined to be 
trespass under applicable laws. 
Respondent admitted on brief it 
ﬁdoes not actively or genera
lly exclude nonemployees, non-
patients, or non-patient visitors
 from its premises.ﬂ It claims, 
however, that most of the people coming to its premises are 
patients, employees, patient visi
tors, or others who come on 
business such as delivery person
s or salespersons. Respondent 
did not present  obective evidence to support this bare claim. 
Stanford Hospital and LPCH have a ground floor plus three 
other floors. They each have a central atrium on the ground 
floor.  The Stanford Hospital atrium has groupings of couches 
and benches for seating as well as a baby grand piano. The 
atrium was described as large. The atrium is open to the higher 
 34 According to Watkins: She stated that she had been discharged 6 days ago and had been 
sleeping all over he hospital ever since.  She was unable to give 
cause why she should remain in the hospital and she was escorted 
to the Palo Alto train station. 
35 This incident was described as follows: 
A suspicious Asian male. He was approached. It was determined 

he had no official business at the Medical Center. He was uncoop-
erative and didn™t give personal information, yet he was issued and 
signed a trespass agreement, then
 was escorted, once again, to the 
train stationŠnot for the second time for him, but like the others to 
the train station. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 502floors so the area containing the piano can be viewed from 
above. As discussed in greater de
tail below, concerts are given 
in this atrium area ﬁ[f]or patients and visitors that are in the 
hospital at the time.ﬂ There is also seating around the atrium at 
LPCH. The atriums at both Hospitals are locations where em-
ployees, ﬁpatients and their families and friends visit with each 
other.ﬂ Employees are not prohibited from being at or in the 
areas around the atriums.  
Monroe testified: 
 They™re not supposed to sit in those couches because those 
couches are for patients and their families and visitors.  If they 
had a family member there who was a patient, certainly they 
could go up during their break. 
 Q. Is there a rule forbidding them from sitting in those 
couches? 
A.  I don™t believe it is stated.  I don™t think there™s 
anything in writing, but I think most people know that that 
is for the patients and their visitors and families.
36 Q.  Even if, as in the case when this photograph was 
taken, there are no patients and their families in that area? 
A.  That™s correct.  They™re not supposed to be sitting 
in those areas because those are for patients and their 
families. 
 Based on this testimony, I 
conclude Respondent does not 
have a rule clearly communicated to employees prohibiting 

them from sitting in the atrium
s. There is no evidence Respon-
dent, by Monroe or otherwise,
 ever communicated to employ-
ees her understanding employees were not to be sitting in the 
atriums. The Bing music series is a regularly scheduled event at 
the Stanford Hospital atrium. The only other regularly sched-
uled event at the Stanford Hospital atrium is an ﬁannual holiday 
tree-lighting ceremony where the Christmas tree is lit.ﬂ There is 
no regularly scheduled musical events at the LPCH atrium.  
There are areas opening up to the atrium on the upper floors 
which are accessed through doors which lead outside and look 
down on the LPCH atrium. Monr
oe does not consider these 
areas patient or family waiting 
areas. There are small triangular 
areas near the center overlooking 
the atrium in LPCH which are 
considered by Respondent to be
 patient and family waiting 
areas. 
Stanford Hospital nursing units are distinguished by using a 
combination of the floor level and a letter, B through H. Some 
units are in the core of the hospital, and newer units are on 
three extensions called ﬁpods,ﬂ 
which are connected to the cen-
tral hallway connecting Stanford Hospital and LPCH. In this 
decision, they are collectively referred to as the ﬁunits.ﬂ 
The main entrances to both Hospitals are on the first floor, 
which admittedly have the heaviest foot traffic and most noise. 
The lobbies at the entrance of e
ach hospital have seating areas. 
As found above, there is no check-in procedure clearly estab-
lished for either Hospital. Ronald Ruggiero, the Union™s orga-
nizing director, testified without 
contradiction that he first en-
tered Stanford Hospital using the main entrance near the cafete-
                                                          
                                                           
36 This testimony is another exampl
e of Monroe™s propensity to en-
gage in surmise.  There was no evid
ence employees were instructed or 
otherwise informed they should not sit in this area. 
ria, next to the emergency 
department and was not stopped 
from entering, asked to sign in, or asked the purpose of his 
visit. He was never asked to sign in upon entering Stanford 
Hospital nor stopped by a guard asking the purpose of his visit 
regardless of the entrance he used.  
Similarly, when Ruggiero vi
sited LPCH, entering from the 
main entrance, he never signed in, he is not aware of any sign-
in sheet. Respondent has not proffered any such sign-in at ei-
ther Hospital. Ruggiero was not stopped by anyone asking the 
nature of his business nor told, pursuant to LPCH™s anti-
abduction policies,37 that he had to identify himself and state 
the nature of his business.  Ruggiero visited LPCH between 50 

to 100 times from the inception of the organizing drive to the 
date of his testimony. In addition to the lack of refutation, 
Ruggiero™s testimony is credited
 based on the open and direct manner of his testimony. Moreover, he exhibited clear recall 

and appeared to be attempting to testify without device.   
Ramirez has entered LPCH more than 40 times and has 
never been stopped by any repr
esentative of Respondent in the 
lobby or asked the nature of her business at the facility. She 

was never required to wear a ba
dge. Barana first entered LPCH 
through Stanford Hospital; he also entered from through a back 
door to the hospital. He has entered through the main entrance 
more than 100 times. He was never asked to sign in, the nature 
of his business, stopped by a security guard, or otherwise lim-

ited in his access to the facility. Barana entered Stanford Hospi-
tal more than 50 times, and similarly was not asked to check in, 
sign in, or identify himself. Bara
na™s testimony was not refuted. 
As previously found, his testimonoy is credited. Although de-

meanor alone warrants crediting 
Barana™s testimony, I also note 
he exhibited good recall and was candid. For example, he read-

ily admitted he could not recall the date he first entered LPCH.  
The Hospitals have admitting departments adjacent to the 
main entrance waiting areas. There are main corridors running 
off the main lobby in each hospital which connect, among other 
things, clinic™s, gift shops, cafet
erias, coffee shops, and news-
stands. The Stanford Hospital main corridor separates the cafe-
teria from an outside area designated the Bing Garden and 
Patio, which is accessed through automatic doors. The Bing 
garden is in front of the Stanford Hospital cafeteria. It is uncon-
troverted the garden was ﬁput in to prevent people from walk-
ing above the MRI.ﬂ
38 The garden is a raised platform and is 
designed to prevent people from 
walking over the magnet when 

it is in use. There are other garden areas between the pods of 
Stanford Hospital. The Bing garden is visible from the corridor. 
Respondent describes the garden
s in a publication it produces to describe its art collection, as follows:  
 From the inception, the gardens were intended to convey 

beauty, color and inspiration year-round. The seasonal gar-
dens may be seen from many vantage pointsŠfrom up close 
on the ground level to as high as 
the third floor. Patios, walk-
ways and benches provide a convenient and intimate opportu-
 37 There was a question of whether Respondent had an antiabduction 
policy.  Such a policy was never pl
aced in evidence and its existence was never clearly established. 
38  MRI is an acronym for magnetic resonance imaging which ws a 
radiology imaging technique. 
 UCSF STANFORD HEALTH CARE 503nity to experience the gardens: visitors
39 may chose to stroll, 
or simply to sit and enjoy the peaceful gardens. 
 Also near the Stanford Hospital cafeteria along this main 
corridor are automatic teller machines (ATMs) from Wells 
Fargo Bank and Stanford Credit Union. Individuals can use 
these machines for banking tran
saction and to buy stamps. 
There is no limit established on the record concerning who may 
use these ATMs. The machines are also close to the emergency 
department.  There is no evidence these ATMs are advertised to 
the general public or otherwise out
side Respondent™s facilities.  
A Mrs. Fields cookie shop is across from the ATMs and near 
the emergency department in the Stanford Hospital cafeteria. 

There are several entrances to the Stanford Hospital cafeteria 
and outside seating. The LPCH cafeteria is on the ground floor 
and has an outside patio area where patrons can eat. One en-
trance to this cafeteria is across from the radiology department.  
In addition to the cafeterias in each hospital, Stanford Hospi-
tal has a separate dining room fo
r doctors and executives of the 
Hospital. The Stanford Hospital cafeteria, called Market Square 

Cafeteria, is open from 7 a.m. to 7 p.m. daily. A smaller area is 
kept open after 7 p.m. for the night staff. This cafeteria can seat 
about 300 people at a time and serves about 3000 to 4000 meals 
per day on average. The number of meals served on weekends 
is substantially lower than the 
on weekdays. The LPCH cafete-
ria is also open from 7 a.m. to 
7 p.m. weekdays and from 7 a.m. 
to 3 p.m. on weekends. It can se
at about 100 persons at a time, 
serving between 700 and 1100 meals daily. The cafeterias also 

cater certain events, usually meetings. The various attendees of 
these meetings were not de
scribed on this record.  
The cafeterias are used by Respondent™s employees, physi-
cians, employees of Stanford 
Medical School, students of the 
school, patients, and visitors. Respondent participates in the 

Medical School™s intern and re
sidency program. The medical 
students, Medical School employees, interns, and some of Re-
spondent™s employees are eligible
 to get a declining balance 
card from the Hospitals to use in the cafeterias.
40  Respondent admits these cafeterias are open to members of the public. Re-
spondent admitted an individual coming to the Hospitals to 
have lunch would have a legitimate purpose to enter and make 
use of these facilities.  
The declining balance card is one of two discounts offered 
by Respondent. ﬁThose employee
s who choose to use the de-
clining balance system will receive a ten-percent discount for 

using that.  And that discount is not given to the residents.  The 
residents™ program is actually paid by the Medical School pro-
gram itself, so there is no discount on that program.ﬂ About 10 
percent of the Stanford Hospital cafeteria™s revenues are de-

rived from the declining balance cards. In the general vicinity 
                                                          
 39 Again, Respondent failed to define 
the term ﬁvisitorﬂ or limit it to 
patients, employees, or their visito
rs.  On the contrary, the general 
public is invited by this publication 
and others to visit the hospital for 
tours, programs, to see the art or 
to listen to the musical events, de-
scribed in greater detail below. 
40 Respondent™s witnesses did not 
know if any other students and 
employees of the University were 
eligible to purchase declining bal-
ance cards.  The Standford Hospital is at least one-third of a mile from 
university schools other than the Medical School.  
of the Hospitals there are several areas that have restaurants. 
The Stanford Barn has a restaurant called California Cafe and 
Stanford Shopping Center has several restaurants. The Medical 
School does not have a cafeteria, it has only a snack bar.  
Near one entrance to the Stanfo
rd Hospital cafeteria are stacks 
of two free newspapers, the Palo Alto Daily and the Stanford 
Daily, as well as general circulation papers in vending machines 
such as the San Francisco Chronicle and the San Jose Mercury 
News. Newspapers are also sold in vending machines located on 
LPCH property. The cafeterias are not included in Respondent™s 
solicitation/distribution ban, but portions of the hallways adjacent 
to them are, including the main hallway of Stanford Hospital 
which is adjacent to the cafeteria. General Counsel contends the 
inclusion of the hallways adjacent 
to the cafeterias is one reason 
Respondent™s solicitation and distribution policy is overbroad, in 
violation of Section 8(a)(1) of the Act.  
The LPCH cafeteria has a coffee facility called ﬁJava Junc-
tion.ﬂ There is no evidence Resp
ondent advertises to the public 
or otherwise beyond its premises, its cafeterias, the Mrs. Fields 
or Java Junction. The lack of evidence concerning the cafeterias 
and other food outlets in the Hospitals and the lack of any evi-
dence these facilities are advert
ised to the general public or 
even outside the Hospitals to special groups requires the con-
clusion the maintenance and oper
ation of these facilities does 
not contribute to the establis
hment of a public forum.  
Food items are also sold at the gift shops located in the re-
spective Hospitals. The gift shops are open until 9 p.m. The gift 
shops are staffed by the Responde
nt™s volunteers as a means of 
raising money for Respondent. Th
e gift shops also sell items such as magazines, books, gifts,
 toiletries, greeting cards, chil-
dren™s clothes, some adult clothe
s, jewelry,  toys, Beanie Ba-
bies, and candy. The LPCH gift
 shop stocks more toys. As 
Respondent notes, the gift shops do not sell such general mer-chandise as tires, household goods
, furniture, or kitchen appli-
ances. For the most recent annual accounting period, the Stan-
ford Hospital gift shop had gross sales of $674,787.89 and the 
LPCH gift shop had gross sales of $322,257.24, resulting in 
respective profits of $211,276.91 and about $100,000. These 
profits were donated to the Hospital. There is no evidence the 
gift shops advertise 
outside the Hospitals. 
Blood drives are conducted in the Stanford Hospital cafeteria 
annex about three times a year. The cafeteria annex is contigu-
ous to the cafeteria. Accordi
ng to Respondent™s counsel, since 
1997, the blood drives are no longer sponsored by Respondent 
but by Stanford University Medical School™s blood center, 
which is a separate corporate entity.  The University gets per-
mission from Respondent to conduct blood drives in the Stan-
ford Hospital cafeteria. Blood 
is usually donated by appoint-
ment because the blood center personal take individuals with 
appointments before walk-ins. Th
e appointments are made with 
a contact in Stanford Hospital. Prospective donors are required 
to complete a medical history card so a medical historian can 
screen the individual. The donor must also show a picture iden-
tification to permit the blood center to check their records prior 
to permitting the donation. 
These blood drives are only publicized in the Hospitals by use 
of notices on cafeteria tables, e-mail to employees, announce-
ments over the hospitals public address system, placards on ro-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 504bots that roam the hospital corri
dors, and posters placed in the 
units. Approximately 100 people donate at each blood drive. Any 
member of the public is considered eligible to donate blood at 
these drives. There was no clear showing of how many people 
unaffiliated with the hospital  par
ticipate in these drives. Inas-
much as the majority of the individuals donating blood have 

appointments and go through a screening, I find these blood 
drives are not a sufficient invitation to the public to come to the 
Hospitals to support a conclusion they are public forums. 
The second and third floors of 
the Hospitals have waiting ar-
eas on both sides of the elevators. These wait areas are outside 
the units housing the patients, the nurses™ stations, and physi-
cian workrooms. Also within th
e units are day rooms, confer-
ence rooms, and other areas where patients can visit with phy-
sicians, family, and friends. Th
e units are separated from these 
wait area by doors. In addition to the wait areas outside the unit 

doors at LPCH, there are four small triangular wait areas on 
each floor inset into the atrium side of the main hallway, which 
runs around the perimeter of the enclosed internal atrium. 
3. Seminars and programs 
LPCH has an auditorium on the first floor across from its 
atrium which is used for, among other things, community ac-
tivities and events. Respondent™s
 counsel represented ﬁmy un-
derstanding, Your Honor, is that
 programs that are made avail-
able to the general public at th
e Stanford Hospital are funneled 
through the health library . . . that is the community outreach 
mechanism for Stanford University
, rather than Stanford Hospi-
tal at UCSF Stanford.ﬂ Moreover, Respondent™s counsel repre-
sented: 
 Now, there are also continuing medical education programs 
that are sponsored, both at Lucille Packard and at Stanford 
hospitals, both for the nursing staffs and for the medical staffs 
of those hospitals, as well as some that are openŠa limited 
number of which are open to ph
ysicians and/or health care 
professionals, both in the local community and potentially on 

a national basis, given the co
nnection to Stanford Medical 
School.   
 The LPCH Family Center sponsors community activities and 
events. One such event included the special appearance by gold 
medalist Jackie Joyner-Kersee. The event was called ﬁLiving 
With Asthma Fair For Kids.ﬂ The purpose of the event was ﬁto 
motivate children with asthma to exercise and participate in 
sports.ﬂ The fair was held at the Cobb Track and Angell Field 
at the University. In addition to the special guest, the fair had 
activities for children, including races, face painting, and 
asthma screening and information. Admission and participation 
were free.  
LPCH also has a health van serving the community, a parent 
referral and information cente
r and, community education 
seminars given by various 
experts to ﬁdemystify common 

childhood problems.ﬂ The seminars
 are ﬁopen to the public and 
offer full audience participation.
 Seminars are offered for a nominal fee and are held mont
hly.ﬂ The location(s) of the 
seminars was not clearly established on the record. There is no 
evidence most of the seminars were held at a location other 
than LPCH. A brochure provided by Respondent™s does not 
indicate it holds the seminars 
at locations other than LPCH. 
LPCH also operates a teenage health resource line and a pro-
gram called Kid Call for children who are home alone. More-
over, LPCH operates and participates in a number of outreach 
clinics throughout California.   
Stanford Hospital does not have an auditorium but does con-duct community outreach programs 
and seminars. According to 
Monroe, these programs are not usually held at the Hospital. 
One such program held at the hospital is the Perinatal Commu-
nity Education Class.
 Respondent asserts this is a self-funding 
program conducted for marketing purposes.  Respondent uses this and perhaps some if not all of its other programs to market 
its various services to the public
. The perinatal program is ad-
vertised at doctors™ offices as
 well as its health library. 
Respondent conducts some of its community outreach pro-
grams at Fairchild Auditorium at Stanford Medical Center. 

Respondent also operates two bran
ches of the Laverne Wilson 
Health Library. One branch is located in Stanford Hospital, and 
the main branch is located at 
the Stanford Shopping Center that 
is about one-quarter of a mile from the Hospitals. The branch in 

the Hospital is small, about 250 square feet. As noted above, 
the shopping center is within walk
ing distance of the Hospitals. 
Both branches of the library are open to the public. There are 
also affiliated branches not operated by Respondent, including 
The Health Library of Avenidas and The Health Library at 
Peninsula Center for the Blind and Visually Impaired. 
Respondent employs a director of community and patient rela-
tions, Jean Kennedy. Kennedy is in charge of the operation of the 
libraries. Respondent also maintains a virtual library on the 
ﬁweb.ﬂ Kennedy testified the libraries were established to meet 
the ﬁdemand that patients and families have to have information 
about their medical diagnoses an
d treatments and their general 
health.ﬂ The branch in the hospital is now operated by volunteers 
who posted the following missive on the door to the library: 
 From the Volunteer staff at the Laverne Wilson Health 
Library. 
We try to maintain open hours of 11 a.m.Š3 p.m. 
Monday through Friday. Unfortunately sometimes for rea-
sons beyond our control we are not able to staff this li-
brary. 
We apologize for any inconvenience this my cause and 
invite you to call The Health Library at Stanford Shopping 
center . . . . We will be happy to send you the information 
you need. 
 The date the operation of the in-hospital branch became an all 
volunteer operation was not established on the record. Whether 
this branch had expanded operating hours on the dates of the 
incidents concerning the access of 
the Union™s organizers to the 
property or at the time Respondent promulgated the distribution 
and solicitation rule hereunder cons
ideration, was not stated with 
specificity. Knight admitted the staff became all volunteer after 
two paid staff members left someti
me in 1999, indicating the paid 
staff members were operating the library at the time the access 

and solicitation and distribution issues arose. There is no claim 
the main branch is operated solely by volunteers and therefore 
the solicitation and distribution rule would apply to those em-
ployees assigned to work at the main branch as well as those who 
 UCSF STANFORD HEALTH CARE 505worked at the Stanford Hospital branch.
41 I conclude the evi-dence of record fails to support 
a conclusion the library branch 
within Stanford Hospital is utilized by the general public or in-
vites the general public to use its limited resources in a manner 
warranting the conclusion the ma
intenance of the library, co-
joined with the other evidence of
 record, establishes Respondent 
maintains a public forum at the Hospitals. 
Respondent™s library maintains 
a mailing list of all its mem-
bers. Membership is a fundraising device. Membership is open 
to the general public, not limited to patients and their families. 
Membership is not a condition precedent to access to any 
branch of the library. Respondent, by the library, distributes 
brochures to those on the maili
ng list as well as distributing 
them at the various branches, including the affiliates.  The li-

brary offers custom research packets for fees based on the 
depth of the research and extent 
of resources used. There is also 
a not-for-profit volunteer program that counsels seniors about 

their health insurance problems
. These counseling sessions are 
by appointment only. There is no evidence such sessions are 
conducted at the branch located within Stanford Hospital.  
The branch in the Hospital does not carry general publication 
magazines like Time or newspapers. The library does sponsor 
community education forums. In 1998, it sponsored 39 forums. 
Attendance at these events varied from 30 to as many as 300 
people.  These events were not shown to have been held at 
Stanford Hospital. Knight surmised they were held ﬁmostly on 
the Stanford University campus at Fairchild or we™ve had some 
at Kresky, and then we co-sponsor some that are held in other 
areas in down [sic]Šyou know, in 
other places outside of Stan-ford campus.ﬂ A calendar of events sponsored by
 the library is published by 
Respondent. The September 1999 cal
endar of events indicates 
Respondent has a Lane Community 
lecture series presented by 
Stanford™s Clinical Cancer Center that included three lectures 
which were held at the Fairchild Auditorium at Stanford Uni-
versity Medical Center. There was no fee for the lectures and 
there is no indication attendance wa
s restricted or otherwise not 
open to the general public. Advance registration was advised. A 

program on Estrogen Replacemen
t was offered by Respondent 
and held at the Health Library of the Aviedas. This program 

was free and open to the public. A program concerning medi-
care and HMO™s for seniors was held at the main library at the 
shopping center. There was no fee but attendees were asked to 
register. This program also was not limited to a particular popu-
lation.  
The Stanford Center for Bioethics presented a lecture at the 
main library on doctor-patient relations. This lecture was free and 
advanced registration was reque
sted. The general public appar-                                                          
                                                           
41 Respondent maintains a use record of the in-hospital branch. I find 
this record has little if any probative value because it has no category 
for use by the general public. No volunteer or paid staff testified con-
cerning how they maintained the record. This failure was unexplained. 
Therefore, there is no predicate to
 indicate members of the general 
public, if any, who used this branch
, were ever included in the record, 
or if so, in what category. Thus, I conclude Respondent did not present 
an accurate record describing the use of
 this branch, such as category of 
user and frequency of use. 
 ently could attend. Also listed on the calander was a presentation 
by the Palo Alto Medical F
oundation on ﬁTips for Medication 
Management.ﬂ Reservations were
 required and the seminar was 
held at PAMF Conference Center
. The invitation to attend this 
seminar was not limited to or targeted at a specific group. 
The calendar of events for 
October 1999 contains a free 
presentation of guided imagery 
entitled ﬁstress busters for 
teens.ﬂ Another guided imagery presentation was for general 
stress management and was also free. These guided imagery 
presentations were at the main 
library. A registration telephone 
number was provided but there was no clear statement registra-

tion was required for attendance. Other events announced in 
this calendar included a program
 on visualization and relaxa-tion techniques for mothers and options for long-term care for 
loved ones. These two programs we
re free and registration was 
not required. Registration was required for three programs: one 
concerning medications for pain; 
another about insomnia; and, 
the third regarding sexuality as you age.
42  There was no fee 
mentioned for any of these programs but the last three did not 
contain the notation ﬁNo fee.ﬂ    
The November 1999 calendar of events included programs 
concerning diabetes, stress mana
gement, holiday stress, guided 
imagery for pain management, 
and perinatal programs. The 
stress management program had a $35 fee and was held at the 
SRI auditorium in Menlo Park, California. There was no evi-

dence concerning the exact location of this site. There is no 
evidence Respondent or the University have a leasehold interest 
in this facility. The diabetes and holiday stress programs were 
also held at the PAMF conference center. The perinatal pro-
grams were at the LPCH auditorium. This calendar listed sev-
eral on-going programs, under the heading Health Improvement 
Program, including a program called ﬁhealthy living programﬂ 
and a health and fitness assessment program. The healthy living 
program charges various fees, ba
sed on the topics covered. The 
assessment program charges a fee of $75.  
Respondent describes its comm
unity education programs as 
a service to the community served by LPCH as well as promot-
ing LPCH™s specialty clinics. The communities listed as having 
been served by these LPCH programs resulting in successful 
promotion of its services include: Half Moon Bay, San Fran-
cisco, San Jose, Gilroy, Morgan Hill and neighboring commu-
nities. Respondent  admits ﬁ[a]t 
least 30% of the attendees [to 
these LPCH programs] had no pr
ior relationship with LPCH. 
Some of these LPCH seminars were: Tummy Troubles, Atten-
tion Deficit Hyperactivity Disorder, A Bug in the Ear (ear in-

fections), New Baby, Johnny Can You Hear Me?, Fit on the 
Outside, Fragile on the Inside, an
d Lice, Ticks, and Poison Oak. 
Respondent also conducts program
s at local fourth and fifth 
grade classrooms in Santa Clara and San Mateo Counties about 
injury prevention. LPCH has engaged in other community out-
reach programs.  
LPCH™s office of Community 
and Physician Relations spon-
sors various health education seminars and continuing medical 
 42 This program as well as those on insomnia and medications for 
pain were held at the PAMF Conference Center which was not shown 
to be part of Respondent™s or the University™s property or leasehold.  
The other mentioned October programs 
were held at the main library. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 506education programs. One or more of these programs, such as 
the annual ﬁPediatric Update,ﬂ is marketed to physicians na-
tionally. In 1998, the program 
had 160 registrants from 29 
States and 3 foreign countries. Other programs are marketed to 
LPCH™s referring physicians, 
which attracted between 10Œ30 
participants. Another program on anesthesia was marketed to 

pediatricians in the western States
 and attracted 100 registrants. 
The attendees pay for the prog
rams, which Respondent intends 
as a marketing strategy to gene
rate referrals. LPCH also spon-
sors about eight Pediatric Community Educati
on seminars a 
year. These seminars are held in the auditorium on the first 
floor of the hospital. Usually, 
these seminars are held on week-
days from 7:30 to 9 p.m. The seminars charge $15 per couple 
for attendance. 
The attendees of these various programs at the Hospitals 
were not shown to be of suffi
cient number, diversity and fre-
quency to pernit a finding these activities, cojoined with the 

other factors discused herein, esta
blish, or lead to establishing, 
Respondent maintains a public forum. 
4. Tours Stanford Hospital invites the public to weekly tours. Stanford 
Hospital has a flyer which announces it offers weekly tours to 
the general public, staff, and pr
ospective patients at 10 a.m. 
Thursdays, beginning at the information desk near the front 
entrance. These weekly tours are led by a docent and last about 
1-1/2 hours. Stanford Hospital also will arrange group tours at 
other unspecified times. The 
docents are volunteers.  
According to Kennedy, in addition to the weekly public 
tours, Respondent conducted about
 29 special tours for groups. 
She prepared a report which indicated for the reporting year 

1998Œ1999, 163 people took the public tour. There was no 
record who these individuals were, whether they were patients, 
relatives or members of the general public unaffiliated with any 
hospital business. Kennedy desc
ribed the special tours as: 
ﬁ[s]pecial tours are the tours for usually people that are visiting 

from foreign countries.  Most of them are requested either by 

physicians or by the international medical services, so that™s 
usually what they are.ﬂ Kennedy admitted the individuals tak-
ing the special tours are not patients, their relatives or visitors, 
employees, or other staff memb
ers. Kennedy claimed the mem-
bers of these special tours do not use the Respondent™s cafete-
rias or gift shops. There are also
 student tours where an entire 
class visits the Hospital. The students are usually young, such 

as second graders, but some hi
gh school groups also take spe-
cial tours. Respondent also conducts orientation tours for new 
employees. During the latest reporting year, Respondent con-
ducted 10 such tours. The special and childrens tours are con-
ducted by prior arrangement.  
Tours are also conducted at LPCH only upon request not on 
a regular basis.43 Such requests are received from visiting medi-
cal professionals and visiting administrative professionals. 

Frequently, the requests are from 
individuals affiliated with 
other children™s hospitals because they are looking at recon-
                                                          
                                                           
43 There is an exception to this po
licy.  LPCH conducts weekly tours 
called perinatal tours.  These tours 
are part of the ﬁbecoming parentsﬂ 
program.  As noted above, Responde
nt has a perinatal educational 
series. struction of their facility. Tour requests are also received from 
donors, elected officials, schools groups, and scout groups. 
Terri O™Grady, director of co
mmunity and physician relations 
at LPCH, testified these tours occur, at most, once or twice per 
month. According to O™Grady: 
 They [the tours by children groups] need to be prescheduled 

and be by appointment.  It™s really important that they are 
controlled and contained, especially where the children 
areŠwhen children are involved 
in the tour.  And we also 
need to do infection disease screening for people coming 
into the hospital.  
It™s always been a policy of children™s hospitals or any 
children™s area I™ve ever worked in, becauseŠespecially im-

munosuppressed children
 can have very devastating and fatal 
effects from common childhood communicable diseases. 
 LPCH has a tour policy that offers to provide tours whenever 
possible with the caveat sp
ecific conditions are met.
44  Some of 
these conditions include LPCH community outreach will ar-
range all tours and will be notified of tours conducted by other 
approved tour leaders. These tours are typed as VIP, donor, 
general or group. The policy defines these tour types. The gen-
eral tours are defined as ﬁthose for the general public. These are 
lead by trained docents on an as-needed basis. Patient care units 

are not visited.ﬂ Group tours are defined as ﬁthose for school 
and other organized groups.ﬂ Th
ese tours must be arranged 
with sufficient advance notice, 
in writing, a minimum of 1 
month prior to the tour date.  
VIP tours are defined as those 
requested by administration, 
the Board, medical staff, or th
ose with special relationships with the Hospital such as visitors from other hospitals, vendors, 
foreign guests of the medical cen
ter, etc. Donor tours are for 
those who are donors of Stanford Hospital, LPCH, or the Uni-
versity and are led exclusively 
by the Lucille Packard Founda-
tion for Children.  
The tour policy limits the tours to 
particular routes with specific 
stops. The recommended tour size is 12 participants
45 plus the 
docent. Those tours permitted in 
patient care areas have a sug-
gested limitation of 10 participan
ts. Tours are to be scheduled to 
avoid lunchtime and staff shift changes. The tour leaders are re-
quired to observe infection control 
guidelines and tour participants 
must be asked germane screening questions, such as whether they 

have been exposed to measles, chicken pox, or shingles. 
Photography is genera
lly limited and photographs of patients 
are prohibited. Tours including patient care area do not include 
the Comprehensive Pediatric Care Unit at any time and tours to 
the Oncology/Bone Marrow Transplant Unit are to be mini-
mized. The tours to patient care areas are to enter and leave by 
the same hallway to minimize disruption. These tours are to 
consult with the charge nurse be
fore entering patient rooms and 
are not to linger at the nursing station. The number of persons 
who attended these tours was not placed in evidence. The re-
cord fails to establish many members of the general public are 
attracted to the Hospitals to ta
ke these tours. Accordingly, I 
 44 The policy bears an original date of May 1992 and was revised 
May 1995 and April 1998. 
45 Except school groups. 
 UCSF STANFORD HEALTH CARE 507conclude the conducting of these tours, together with the other 
evidence of record, fails to esta
blish Respondent is maintaining 
a public forum. 5. Art tours Respondent advertises its art 
collection on its web site. The 
web site indicates the interior of Stanford Hospital contains a 
collection of about 500 original 
pieces of art and 1600 posters 
that are on display in the hallways, waiting rooms, and offices. 
Kennedy testified there is also art work in patient rooms, rest 
rooms, back corridors, main public corridors, and the cafeteria. 
The art program started in 1982 to beautify the interior of the 
Hospital for the benefit of staff, patients and their families and 
other visitors. Respondent conducts art tours. There is an Art 
Commission at Stanford Hospital. The members of the Com-
mission are the principal donors of the art work. Kennedy, who 
is a member of the Art Commission, estimates the posters cost, 
on average, $45 plus framing and the original art work has 5 to 
15 pieces that could be va
lued at $5000 or more.   
According to Kennedy, the art program is:  
 [D]eeply involved in getting art 
for the hospital, for the patient 
rooms and public areas, and in tr
ying to get donations for that.  
Part of the art program, though, the art commission doesn™t 

exactly sponsor it.  Some of the people that donate money for 
it are the artistsŠart for healing, which is an artist that goes to 
the bedside and takes art materials to patients to work with. 
And then we have slightlyŠthe art commission has 
slightly extended its reach, because one of the members is 
the donor to the music program.  So sometimes the art 
commission sort of considers that the music and gardens 
are under it because Mrs. Bing is on the art commission.  
So the strolling troubadour is sometimes considered by the 
art commission to be one of their activities. 
 There are a few individuals and groups who come to Stan-
ford Hospital to take a tour of the art. Most of these tour par-
ticipants are friends of members of the Art Commission. Ken-
nedy or her assistant generally gi
ve the tour to these friends of 
the art commissioners. Kennedy recalled there were two such 
tours. Each tour had about 20 participants. There is also an 
audio tour. Kennedy claims: ﬁIt was intended for families.  It™s 
just of the art in the atrium and it™s intended for families while 
they™re waiting andŠwaiting for pa
tients to be operated on or 
anything like that, give them something to do.ﬂ  
Kennedy admitted if a member of the general public came to 
Stanford Hospital and asked to take the audio tour they would 

be given access to the tape and permitted to view the art work. 
A member of the general public who wanted to tour the art 
displayed in the Hospital would not have to make advance ar-
rangements for such a viewing. A member of the public could 
take a self-conducted tour without prior approval ﬁby entering 
into the hospital and walking down the corridors.ﬂ  
In addition to Respondent™s web site, about 6 years ago its 
marketing department produced 
a glossy brochure describing 
and publicizing the art collection. The brochure is currently 

available at the hospital and is placed in family waiting areas. 
This brochure somewhat contradicts Kennedy™s estimate that 
the art collection generally has 
a low monetary value. For ex-
ample, the brochure describe
s the collection as follows: 
 The first floor of the new wing features outstanding works of 
graphic art. A compilation of prints and monotypes created 
since 1967 by noted American artists Frank Lobdell and Na-
than Oliveria constitute the display . . . An acrylic by Norman 
Zammitt measuring 11 feet by 24 feet hangs prominently in 
the hospital™s galleria. 
The second floor collection on the new wing com-
prises a variety of medium
s: watercolors, oils, photo-
graphs, tapestries and collages
. Artists of critical renown 
such as Josef Albers, Dan Flavin, Elizabeth Murray and 
Robert Doiseneau are showcased. Local artists as well as 
Stanford-trained artists are presented. 
 Part of the artwork is from the Bing collection that is com-
prised of 350 pieces in a variety of mediums, including water-
color, oil, photographs, monotyp
es, tapestries and collages. 
This collection ﬁshowcases artists such as Josef Albers, Dan 
Flavin, and Ellsworth Kelly.ﬂ The art works also include pieces 
loaned from the renowned Anderson collection and includes 
ﬁ70 outstanding works of graphic art and paintings.ﬂ The 
Anderson™s are ﬁthe owners of one of the largest private collec-
tions of 20th century art in the 
United States.ﬂ The artists repre-
sented in the portion of the 
collection loaned to Respondent 
include Dan Francis, Frank L
obdell, and Nathan Oliveira. 
While it appears the art collection contains significant pieces, it 
has not been established the co
llection draws significant num-
bers of individuals from the general public to visit Stanford 
Hospital to view the art.  
The exhibits are only advertised on the web site and in the 
brochure. There is no evidence these advertisements are widely 
read or that they attract a si
gnificant number of individuals 
whose purpose in visiting Stanford
 Hospital is to view the art-
work. Respondent considers the 
individuals coming to the Hos-
pital to view the art as visito
rs permitted to use the parking 
facilities that do not require permits. This evidence fails to sup-
port a conclusion the art collection attracts significant numbers 
of the general population or is a significant inducement for the 
general public to visit Respondent. 
6. Concerts and strolling troubadour 
At Stanford Hospital™s atrium, Respondent holds at least 
twice weekly concerts. The musical events for the period Au-
gust 29 through October 9, 1999, were held almost every 
Wednesday, Thursday, and Friday as well as four concerts on 
Tuesdays. The concerts are held
, according to Monroe, ﬁ[f]or 
patients and visitors that are in
 the hospital at the time. These 
concerts are not advertised
46 in the local media but they are 
                                                          
 46 Kennedy testified: If any member of the public came, of course they could listen 
to the music.  
Q. Do you advertise these outside of the hospital at all? 
A. No.  It might have been one
 time once when we advertised 
a large event, but its so long ago in the history I can™t remember 
exactly whether we advertised it or not, but it didn™t work. 
Q. The advertising? 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 508publicized by Respondent™s comm
unity relations department 
inside the hospital, using signs and notices. There is evidence 
they are also published on Respondent™s web site. The 
Wednesday concerts are held at 4: p.m. and the Friday concerts 
are held at 12:30 p.m. The performances last between 45 min-
utes to an hour. It is difficult to determine attendance since people come and go to and from the atrium and some may lis-
ten from floors above which are open to the atrium.  
Some of the musicians are singers, a harpist, a program 
about the myths of Australia™s aboriginal people, including 
music made by a didgenidoo, un
usual instruments from spoons to an Irish bagpipe, a storyteller, an original play by the San 
Jose Children™s theater, a pianist, a flautist, chamber music, 
jazz groups, a barber shop quartet
, reggae, calypso, madrigal singers, and rhythm and blues pe
rformers. There is no typical 
profile of the musicians, excep
t usually there are small groups 
of musicians rather than orchestra size groups. Respondent has 
had ﬁ20 banjos playing in a banjo band and we™ve had rather 
large children™s choruses come in
 to sing, things like that. We 
try to vary the music quite a bit,
 but mostly it would be smaller 
groups.ﬂ  Another large event Respondent had in the atrium was a per-
formance of The Nutcracker ball
et. Kennedy did not think the 
event was a success because: 
 A. I™m sorry, I meant that it wasn™t a success in terms 
of getting people from the community to it. . . 
A. The one time that we tried, which was way back at 
the beginning. 
Q. I see.  And were you disappointed about that? 
A. Yes. 
Q. Why? 
A. I guess because I love The Nutcracker and would 
like to see more people see it, 
but I wasn™t disappointed in 
the sense that we didn™t have a large audience, because we 
had a very large audience for that. 
 Who attended these concerts was not recorded or otherwise re-
liably chronicled. union organizer
s who were present in the hos-
pital at the time of a concert went over to the atrium area and 
listened for awhile without inci
dent. Respondent admits a mem-
ber of the public coming to Stanford Hospital to attend one or 
more of the music series events is considered a ﬁlegitimate pur-
poseﬂ for being in the hospital. According to Kennedy, the per-
formances are not well attended, she has observed just a few to as 
many as twenty people watching the event. ﬁThen there is a sur-
gery reception area that is directly above the atrium and that™s 
usually fairly packed with people who hear the music.  And I 
wasn™t counting them.ﬂ The people she counted was not shown to 
include individuals on higher floors looking over the railing or 
sitting in wait areas within listening distance from the atrium. 
Therefore, her estimates are not considered to be reliable. 
                                                                                            
                                                           
A. I can™t remember whether somebody put a squib in a paper 
or we actually bought an ad, but 
we were so thrilled. We thought 
maybe somebody will come from the community and nobody 
came. 
JUDGE WIEDER: Is itŠAre they posted on the web site, the 
programs?  
THE WITNESS: No, but that™s a good idea. 
Concerts are also held at LPCH at an area called the Doobie 
Brothers Patio because the Doobie Brothers played there once. 
Concerts in this area can be heard in the main hallways on all 
levels but probably not in the patient units. Respondent also has 
ﬁa strolling troubadour that goes out to the units.ﬂ The trouba-
dour is a Spanish guitar player. He goes into the patient units. 
He may also play in the public 
corridors of the hospital. These 
musical events have not been s
hown, alone or in concert with 
Respondent™s other activities, to
 result in attendance by the 
general publc sufficient in number
 to permit the conclusion 
Respondent is maintaining a public forum. 
7. Gift shops Respondent has a gift shop in 
each Hospital. The gift shop on the first floor of LPCH is just to the left of the main entrance 
to LPCH. In that area, there is
 seating but Dr. Hammer does not 
consider this to be a patien
t care area. Respondent has a book-
mobile which volunteers take to patients rooms to see if they 
would like to read any of the available books. The volunteers 
also have a cart with various sundries and snacks from the gift 
shop that they take to patient
s rooms. While General Counsel 
and Charging Party tried to adduce evidence that these gift 

shops are analogous to shops in 
a shopping center, I find they 
do not advertise to the general public or handle a sufficient 
variety of goods to warrant the c
onclusion they establish or add 
sufficient invitations to the general public to prove Respondent 
maintains a public forum.  
E. Respondent™s Solicitation Distribution Policy 
Prior to September 21, Stanford Hospital did not have a so-licitation and distribution poli
cy. Monroe thought there may 
have been a policy concerning political activities. The sub-
stance of this political activities policy was not introduced into 
evidence.
47 Respondent was drafting a 
solicitation and distribu-
tion policy after the UCSF merger with Stanford Hospital and 
LPCH, but ﬁit just never got finished.ﬂ
48 The policy was drafted 
 47 The basis given for its promulgati
on is that Federal and State laws 
governing not-for-profit organizations
 limit political activities on the 
premises. That is not the case with
 Union activities, which was one of 
the predicates advanced by Monroe in her letter for issuing the Septem-
ber 21 letter with the attached so
licitation and distribution policy. 
48 Monroe testified: Q. Shortly after the merger 
of Lucille Salter Packard Chil-
dren™s Hospital and Stanford Univ
ersity Hospital, did UCSF Stan-
ford Health Care adopt a solic
itation and distribution policy? 
A. Yes, they did. 
She then testified the old policy 
was the same as that attached 
to her September 21, letter. This
 claim does not explain her earlier 
testimony there was no policy at 
Stanford Hospital, that they 
never completed a policy. This inconsistency is another reason to 
not credit Monroe™s testimony. Mo
reover, this testimony is con-
trary to the notation on the policy circulated with the September 
21, letter to the effect it was revised on September 21. As noted 
above, the nature of such revision(s) was not placed into evi-
dence. There is no evidence Resp
ondent ever informed its em-
ployees of the existence of thes
e policies prior to September 21. 
Accordingly, I find Respondent ha
d not disseminated such a pol-
icy prior to September 21. 
Monroe then testified Responde
nt adopted a policy almost 
identical to the LPCH policy, sta
ting ﬁI think that, for some rea-
 UCSF STANFORD HEALTH CARE 509and distributed after the commencement of the union organiz-
ing drive.  
There is no evidence the polic
y was promulgated in response 
to or in consultation with any 
physicians. There is also no evi-
dence or claim the policy was promulgated in response to pa-

tient complaints. As noted above, the parties have stipulated 
Respondent has received few, if 
any, patient complaints refer-
encing employee solicitation. There is no evidence any patient 

complained about employee™s distributing flyers or other 
printed material. 
On September 21, 1998, Respondent, by Monroe, distributed 
a letter to all employees conc
erning the solicitation and distri-bution of literature policy (polic
y). Monroe testified LPCH had 
a similar policy to the one she di
stributed to all employees prior 
to September 21. Respondent did not introduce this LPCH pol-icy. The failure to place this solicitation/distribution policy into 
evidence was unexplained. Responde
nt also failed to establish 
that any such policy was distributed to the employees of LPCH. 
Respondent admitted it was not distributed to the employees of 
Stanford Hospital. The record further fails to demonstrate Re-
spondent enforced such a policy at either of the Hospitals prior 
to September 21. The September 21 policy applies to all manner of solicita-
tion. The Respondent™s Septem
ber 21, letter provides:  
 The current union organizing effort by some of our employees 
and SEIU Local 715 has resulted in an increase in solicita-
tions and distributions of flyers and other papers. Because 
there has been some confusion regarding our policies and 
rules regarding such activities, this memo is intended to 
eliminate any confusion or misconceptions.  
 This statement indicates Respon
dent did not have a cogent, 
well established, and previously
 circulated solicitation and 
distribution policy. Based on th
is admission as well as Respon-
dent™s failure to introduce any evid
ence of a prior policy, I find 
Respondent did not have such a policy applicable to the Hospi-
tal employees prior to September 21. The letter described the 
policy as follows: 
 As far as solicitations and distri
butions of literature between 
employees, our policy prohibits 
such activities everywhere 
during working timeŠthat includes the working time of the 
employee making the solicitation or distribution 
and 
working 
time of the employees to whom the solicitations or distribu-
tions are directed. ﬁWorking timeﬂ does not include breaks 
and meal periods. [Emphasis in original.] 
Our policy also prohibits solicitations and distributions 
of literature at any time in patient care areas. ﬁPatient care 
areasﬂ include patient rooms and immediately adjacent 
                                                                                            
                                                            
son, in the original one- I™m trying to think- that you could not so-
licit or canvas in work areas, in addition to patient care areas.ﬂ 
The bar against solicitation on working time was not in the LPCH 
policy. Again, copies of these policies were not placed into evi-
dence, and Monroe indicated she was not sure of the exact provi-
sions of any policy prior to September 21. Monroe claims she 
modified the Stanford Hospital po
licy to conform with that of 
LPCH. This uncertain, shifting testimony, without any copies of 
claimed prior policies, is not credited based on the reasons given 
above as well as its dubious and changing nature. 
hall areas, treatment rooms and immediately adjacent 
hallways, patient waiting areas, patient admission areas, 
and lounges and other areas where patients visit with fam-
ily and friends. [Emphasis added.] 
Solicitations are acts such as passing petitions around 
or asking people to sign up to join organizations or con-
tribute money. Solicitation does
 not include general talk or 
conversation. However, we hope that you all recognize 
that discussions of unions, lik
e politics and other topics 
that can excite emotions and heated views, should not oc-cur around patients and their families. 
Finally, our policy prohibits 
distribution of literature at 
any time in work areas. Some examples of 
non-working 
areas include employee lounges or
 locker rooms, the cafe-teria, parking lots and other 
outside areas. [Emphasis in original.] 
Of course, employees are prohibited from soliciting 
and distributing literature to non-employees (patients, visi-
tors, etc.) at any time on UCSF-Stanford property. 
 Attached to this letter was a copy of the full policy, dated 
November 24, 1997 and revised September 21, 1998.
49  The 
policy differs from Monroe™s letter. For example, the policy 
declares: 
 To avoid disrupting patient care and to prevent disturbing our 
patients and their families, UC
SF Stanford Health Care pro-
hibits employees from soliciting or canvassing on UCSF 

premises during work time, and soliciting or canvassing in pa-
tient care areas at any time. . . . Solicitation of or distribution 
of literature to nonemployees is prohibited at all times on 
UCSF Stanford property.  
 Non-employees are prohibited from entering UCSF Stanford 
health Care premises to solicit or to distribute literature of any 
kind . . . . 
 Patient Care Areas
: Patient care areas include patient rooms, 
patient treatment and procedure rooms or areas, patient admit-
ting or registration areas, patient waiting rooms, lounges used 
by patients and their families or visitors, and the hallways 
immediately adjacent to all such areas. 
 The policy contains exceptions that are not pertinent to this 
proceeding. The policy has a slightly different definition of 
patient care areas and provides: 
 To avoid disrupting patient care and to prevent disturbing our 
patients and their families, UC
SF Stanford Health Care pro-
hibits employees from soliciting or canvassing on UCSF 

premises during work time, and soliciting or canvassing in pa-
tient care areas at any time . . . . Solicitation of or distribution 
of literature to nonemployees is prohibited at all times on 
UCSF Stanford property.  
 49 Respondent did not clearly demonstrate this November 24, 1997 
policy was implemented in either St
anford Hospital or LPCH prior to September 21. There is no claim or other evidence the 1997 policy was 
ever distributed to Respondent™s employees or was other than a mere 
draft retained by management as a 
basis for its eventual development 
and implementation of a solicita
tion and distribution policy. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 510Non-employees are prohibited from entering UCSF Stanford 
Health Care premises to solicit or to distribute literature of any 
kind. . . . 
 Patient Care Areas
: Patient care areas include patient rooms, 
patient treatment and procedure rooms or areas, patient admit-

ting or registration areas, patient waiting rooms, lounges used 
by patients and their families or visitors, and the hallways 
immediately adjacent to all such areas. 
 Monroe defined patient care ar
eas involving hallways as fol-
lows:  Q. If the hallway is not immediately adjacent to those 
patient care or treatment areas or the family and patient 
waiting areas, may employees, otherwise consistent with 
the policy, solicit one another there? 
A. Yes, except for patient admissions area, which I 
don™t think you mentioned. 
Q. Apart from the patient admission area or any hall-
way immediately adjacent thereto, if it™s not in those areas, 
may they solicit one another? 
A. Yes, they may. 
 Monroe considers the following as nonworking areas for the 
distribution of literature by employees: the main lobby of both 

hospitals, both cafeterias, employee
 locker or rest rooms, lunch 
rooms and outside the hospitals
. She believes employees can 
solicit each other in these areas during nonwork time.  
Respondent monitors patient complaints, complements, and 
other comments. Respondent produced 1200 written complaints 
concerning Stanford Hospital and 300 complaints concerning 
LPCH. Few if any of these complaints involved solicitation or 
distribution. Monroe made the 
bare claim the policy was re-
vised and circulated with her letter ﬁbecause there was quite a 

bit of solicitation, or complain
ts about solicitation and passing out of literature on the premises.ﬂ None of these complaints 

were claimed to have been in writing, none were introduced 
into evidence as the genesis of the September 21 letter or 
promulgation of revision of the rule. Respondent did not pre-
sent any witness or other evidence concerning any complaints 
to Monroe or other managers ab
out solcitation and/or distribu-
tion activities in the Hospitals. 
While Respondent did provide then current complaints pur-
suant to subpoena, any verbal or other types of complaints as 
the predicate for the union reference in her letter or as the rea-
son for the policy, were not spec
ifically identified by Monroe. I 
find this bare claim to be without merit. Additionally, I have 
previously determined Monroe was not a credible witness. But-
tressing this conclusion is the statement on the record of Re-
spondent™s counsel, as follows: 
 JUDGE WIEDER: There™s no claim by Respondent 
that the policy was promulga
ted and implemented based on any complaints concerning solicitation. 
MR. ARNOLD:  Correct.  There™s no testimony to 
even suggest that.... 
JUDGE WIEDER: And you ad
mit that you have no 
evidence and you don™t intend to adduce any evidence 
concerning the basis for the promulgation of the no-
solicitation/no-distribution rule. 
MR. ARNOLD: Well, other than what™s already been 
placed in the record on the promulgation, which was the 
adopted oneŠThat was at Packard Children™sŠthere is no 
evidence.  I would agree, based upon my recollection, that 
there is no record of evidence that would suggest that we im-
plementedŠpromulgated and implemented our rule based 
upon complaints contained in the documents turned over. 
 Respondent claims solicitati
on is allowed throughout the 
ground and first floors of Stanford Hospital and LPCH, except 
for the enclosed admitting areas and the abutting seating areas, 
and patient waiting areas, including a patient waiting area in 
LPCH next to the outpatient ancillary services area on the first 
floor. The ancillary services include laboratory tests and a 
pharmacy, which Respondent char
acterized as pa
tient waiting 
areas.  Distribution is permitted only in non-patient care, non-
work areas during nonwork time. 
Peter Gregory, MD, an employee of the University is senior 
associate dean of the Medical School and chief medical officer 
for Stanford Hospital and Clinics.
 He testified he has not person-
ally received complaints from patients about employee solicita-
tion. He was not consulted about the contents of the letter or the 
policy. He read the policy just a few days before he testified.  
Dr. Gregory supported the solicitation distribution policy, 
even though he had not seen it until just prior to this proceed-
ing, because: 
 I think the best way I can answer that is to say that I think 
that any behavior that is not perceived directly pertinent to 
the healing process of recove
ry and getting those patients 
out of the hospital is distr
acting and unsettling, and some-
times upsetting.  And it doesn™t
 necessarily mean it™s only 
solicitation.  It could be empl
oyees talking about the base-

ball game.  Susan Flanagan, Respondent™s vice president for patient care 
services for LPCH, also was not consulted about the letter or 

policy. Flanagan was not consulted prior to the issuance of the 
letter about any need to issue and circulate the letter and policy. 
She has received complaints from patients and their family 
members concerning the inattentiveness of the staff and as-
sumed solicitation and distribution, even in waiting areas out-side the patient care units, would 
be disturbing to the patients 
and their families. Flanagan admitted she never received a 
complaint concerning employees 
solicitation of one another. 
She admitted she assumed parents would be disturbed to ob-

serve solicitation and distribution 
in waiting areas outside pa-
tient care units.  
Flanagan gave as examples of family complaints concerning 
patient care as follows: 
 A. Call lights not being answered in what the family members perceive to be a reasonable time, two employees 
talking together about something that families don™t think 
is related to patient care of their child, laughing and talk-
ing in an area inside the nursing station. 
Q. Have you ever received complaints that had to do 
with that kind of conduct in a patient waiting area? 
A. Yes, I have. 
Q. What was the nature of that complaint? 
 UCSF STANFORD HEALTH CARE 511A. That wasŠActually, it was two employees talking 
and eating lunch in a patient waiting area and the families 
perceived that it was infringi
ng on theirŠwhat they con-
sidered to be family space. 
 Flanagan was of the opinion that families play a greater role 
in the pediatric setting compared to the adult patient setting, 

ﬁbecause children are emotionally immature and they really are 
very dependent on their families to help support them during a 
hospitalization.ﬂ Parents are not 
considered visitors by Flan-
agan. LPCH maintains a bed in the childrens rooms so that one 

parent can sleep in their room. There are no visiting hours at 
LPCH to facilitate family involvement regardless of the hour. 

The parents are faced with diff
icult situations and decisions. 
According to Flanagan: 
 There are many circumstances in the kind of hospital that we 
have where parents really have to be told about different 
choices that are available to them and make very difficult de-
cisions about the future course of treatment for their child, 
whether it be what kind of chemotherapy regime the child 
might be placed on, whether to continue with life support or 
withdraw life support, very 
difficult decisions like that. 
 The families, in Flanagan™s experience, focus on the care 
provided their child because they are often unfamiliar with the 
illness and treatments, so they concentrate on the area they 
understand. They are thus very observant of the health care 
provider™s behavior. In Flanagan™s view, LPCH must provide 
an atmosphere that is focused on
 the child™s care, ﬁone that™s 
also nurturing and supportive and as
 free of distractions as pos-
sible.ﬂ She admitted her testimony that parents would be dis-
turbed if they saw one employ
ee soliciting a
nother was based on surmise, since she has never received a complaint from a 

family member concerning such solicitation.  
Flanagan has received a compliant from a family that two 
employees were eating lunch a
nd talking in an waiting area. 
She opined ﬁthe families perceived that it was infringing on 
theirŠwhat they considered to be family space.ﬂ As a result of 
this complaint, the employees ﬁw
ere talked with.ﬂ The incident 
occurred 7 or 8 years prior to Flanagan™s testimony. The exact 

nature of this discussion was not placed in evidence. The inci-
dent occurred at another hospi
tal, not Stanford Hospital or 
LPCH.  The policies or practices at this other hospital were not 
placed in evidence. As noted below, employees are permitted to 
eat in the day rooms within the 
units at LPCH. Flanagan indi-
cated that employees talking 
about methods of improving pa-
tient care, which is the subject 
of two or more of the Union™s 
flyers, may not be disturbing to 
the families of LPCH patients, 
depending on how the literature 
or discussion is phrased.  
The types of areas provided for families in LPCH differ by 
unit. ﬁIn some units, especially 
the intensive care units, there 
are particular lounges or family waiting areas right inside the 

unit itself, and these are closed areas.  And then in some of the 
other areas there are more open waiting areas out in the main 
corridor where there are clusters of chairs and there are family 
materials and family information.ﬂ   
There are two day rooms within patient care units at LPCH, 
ﬁone on Three West and one on Two North.ﬂ Employees are 
permitted to eat in the day rooms. According to Flanagan: 
 A day room really was set up 
for really patients and families 
to go to get away from the room and to be in some place 
where they can watch TV, the families can do laundry in 
there, there™s cooking facilities in there . . .  So the primary 
purpose is for patients and families. 
 Why this eating and conversing would be less disruptive than 
employees eating and engaging in
 general discussion in a wait-ing area outside the unit was no
t explained.  Lawrence Ham-
mer, MD, an associate professor of pediatrics employed by the 

Medical School and Medical Di
rector for Ambulatory Care 
Services at LPCH, described 
the day rooms as follows: 
 Those are rooms that are designed to provide a place for fam-

ily members with the children to
 sit.  I think they™re equipped 
with a refrigerator, a microwave, 
a television.  Some of us call 
them recreation rooms but they don™t have pool tables and 
ping-pong tables, but they™re lounges. 
 Dr. Hammer
50 also was not consulted about the contents of 
the letter or policy prior to their circulation and only saw the 
policy shortly prior to testifying in this proceeding. He has also 
received complaints from patients and their families concerning 
staff inattentiveness or lack of staff concern for a patient. He 
has received about six complaints with the last 6 months. None 
of these complaints involved em
ployee solicitation or distribu-
tion. It is uncontroverted employees talk to one another in the 

day rooms when parents are present. Dr. Hammer testified: 
 A. Well, I think there are too many situations where 
it™s very easy, even on a patient care unit, to overhear em-
ployees engage in conversations about issues that have 
nothing to do with patient care, sometimes very loud con-
versations, not at all in the appropriate mood for that kind 
of a serious environment.  And I mention that because they 
happen often enough that they™re quite noticeable. 
Q. Yet and still, the hospital doesn™t have a rule that 
prohibits conversations amongs
t employees on the unit. 
A. Not that I™m aware of. 
Q. So that employees on the unit can talk about the 
football game last night, correct? 
A. I™m not aware of a policy that says that they cannot 
talk about that, but I will tell you that if I™m on rounds and 
I can™t hear what we™re suppos
ed to be talking about be-
cause conversations are going on ten feet away that are in-
terfering with that, I will say something to the employees. 
 Dr. Hammer is of the view th
at parents play differing but 
important roles in the treatment of pediatric patients. For the 
younger patients, the parents posse
ss the historical information concerning the child™s illness. For young and older children, the 
parents are involved in their care and treatment. There are occa-
sions when treatment decisions are made in consultation with 
the parents. He has observed this
 to be a very stressful period 
for the parents who rely on the 
physicians and other hospital 
personnel for information about their child™s condition and 
treatment plan. The am
ount of time parents are at bedside var-                                                          
 50 Dr. Hammer has been employed by Respondent or its predeces-
sors since 1982.  He has a practice in general pediatrics. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 512ies, but it is rare that a pare
nt is not present sometime during 
the day. It is his experience the 
parents ﬁexpectation is that the focus of everyone™s attention 
will be on a healthy outcome for 
their child.ﬂ  Dr. Hammer meets with his patients™ families in 
various locations, including the child™s room, and if that is not 
appropriate under the circumstances, outside the patient units in 
the waiting areas, specifically 
the triangular wait areas around 
the atrium.  
An employee approaching a family member to distribute lit-
erature is inexcusable, according to Dr. Hammer, because:  
ﬁ[I]t™s just common sense that
 an employee should not ap-
proach a family who is in the hospital for the care of their child 
for any purpose other than related 
directly to the care of the 
child.ﬂ  He based this opinion on
 an experience he had while in 
medical school in or around the 1970s at John Hopkins Univer-sity where there was union activit
y. He has had no experience 
with such distribution at Responde
nt™s hospitals. No patient or 
visitor has complained to him 
about being solicited on Respon-
dent™s property.  
Dr. Hammer defines solicitatio
n as a discussion between 
employees where the intent of one employee was to persuade 
the other.  He conceded that if a family member merely saw 
employees talking without hearing the content of their conver-
sation it would not have a negative impact upon the family 
member. No parent or visitor has ever complained to him about 
receiving literature on the outside
 of the hospital property.  
The record clearly establishe
s Respondent does not have a 
policy forbidding conversations 
between employees other than 
solicitations. Additionally, Re
spondent does not prohibit em-ployees from being in any waiting area during their breaks or 
meals. The record clearly esta
blishes Respondent gave its man-
agers antiunion campaign material
s to distribute to employees 
in the patient care areas. One such flyer discussed layoffs, em-
ployee benefits, healthcare cutbacks, and requests the employ-
ees vote no in the union election. Another flyer discusses 
strikes, what happens to wages 
and benefits in the event of a 
strike, replacement as an economi
c striker, the likelihood of the 
Union causing a strike, and reques
ts the employees to vote no 
in the union election. There is no evidence the managers were 
specifically instructed or followed
 instructions to not distribute 
or post these flyers in the patient care units.  
Linda Cornell received manageme
nt flyers nor
mally twice a 
week during the organizing drive in staff meetings. She saw 
one such flyer posted with the 
message ﬁvote no.ﬂ This flyer 
was taped above a sink in within a unit an area that patients 
have access to and could read the message. Fonseca saw man-
agement™s antiunion literature posted ﬁ[a]t our staffing window, 
there™s a large bulletin board in the hallway.  And patients go 
down this hallway to nuclear me
d for their appointments.ﬂ Jose 
Perez, received various antiunion literature from his manager 

and with his paycheck. He has s
een these flyers posted on the 
main floor of Stanford Hospital adjacent to a window where 
patients go to pick up their X-rays. 
Repetti received one such flye
r in her mailbox and others on her computer in the form of e-mail. She has seen the messages 
from Respondent printed out from e-mail. She has seen these 
messages to staff concerning 
the union organizing campaign 
inside her unit on the nursing counter which is accessible to 
patients and their families who approach or pass by the counter. 

Management conducted mandatory 
meetings to discuss their 
opposition to unionization. Repetti has overheard employees 

discussing the content of these meetings while working on the 
unit. She has heard the staff discuss personal matters with fami-
lies, including their wedding, and she discussed a surgery she 
had to help them go through the experience. There is no claim 
any of these conversations vi
olated Respondent established 
policies and/or practices.  
Dr. Hammer testified:
51  Q. And were you aware that UCSF Stanford manage-
ment put out information to its employees regarding its 

position in that organizing drive? 
A. You never saw any of it. 
A. No. 
Q. Were you informed that such information was put 
out? 
A. Yes, I was.  [Clears throat] Yes. 
Q. Do you think that it would be disturbing for patients 
and their families to see in
formation laying around about 
the possibility of strikes at the hospital? 
A. Yes, I do. 
 Karen Wayman, an employee of
 the University, department 
of pediatrics, is a research associate. Her job is bifurcated, one 
element is researching the ﬁlong-term developmental outcome of children with liver and kidney 
disease.ﬂ The other aspect of 
her job is as the director of th
e Family-Centered Care project. 
She is also a clinician, a developmental interventionist.  She 
sees children and families on the liver transplant service daily. 
The project involves research, 
using parent focus groups, to gather information to improve patient care by creating a part-
nership between the patient, fami
ly, physician and other health 
care providers. She also meets one-on-one with some families. 
About 20 to 30 families participate in the monthly focus groups 
at one time. The families are asked 
questions such as ﬁwhat is it 
about the care at the hospital that™s not supportive?  What are 
ways we can change the care?  What™s been traumatizing to 
you?ﬂ She and the other participating professionals then try to 
develop strategies to give improved support to the families of 
patients at LPCH. She is also comparing whether using the 
family center care program prov
ides better outcomes than not using the family center.  
Wayman admits their family center program is a research 
project where she is testing cer
tain assumptions that is hoped 
will result in better outcomes. As the program continues, these 
assumptions could be modified, including the possibility the 
program would be discontinued if the assumptions do not prove 
valid. 
As a clinician, her duties include determining the child™s de-
velopmental status and how the child™s responding to the hospi-
talization.  She also works with the family to assist them in  
                                                          
 51 I note this and other testimony of Dr. Hammer, particularly on 
cross-examination, demonstrated a 
lack of candor. I also note his de-
meanor indicated he was crafting so
me of his answers to benefit Re-
spondent™s litigation theory. Therefor
e, his testimony is credited only 
where it is credibly corroborated
 or constitutes an admission against 
Respondent™s interests. 
 UCSF STANFORD HEALTH CARE 513negotiating their child™s hospita
lization. This assistance in-
cludes teaching parents to develop a partnership with health 
care providers, including how to ask questions. If they do not 
feel they are getting the support they need, she teaches them 
where to get such support. She also engages in such instruction with the focus groups.
52  Concerning the alcove waiting areas outside the transplant 
unit at LPCH, Wayman testified: 
 Q. Have you ever received any complaints from par-
ents who were in this waiting area, either engaging in their 
recovery or talking with staf
f, that employees were passing 
through the waiting area and had disturbed them?  Em-
ployees in the hallway. 
A. I™ve received general comp
laints about the lack of privacy in general in the hospital. 
Q. But I™m asking a specific question about this spe-
cific waiting and the specific hallway. 
A. It hasn™t been specified in the complaint. 
Q. Have there ever been any complaints that have been 
relayed to you regarding convers
ations outside the triangle 
area amongst employees that 
disturbed the family mem-
bers in the triangle? 
A. No.  Not specifically. 
Q. And have there been any complaints about employ-
ees passing each other papers 
in the hallway while the par-
ents were in a triangle area? 
A. Not specifically. 
Q. And with respect to the waiting area, have there 
ever been any complaints or concerns raised by parents 
about employees passing each other papers in the hallway 
in the waiting area near 2285? 
A. No. 
Q. Do parents ever go downstairs in the atrium for re-
covery? 
A. Yes, sometimes. It™s not frequently used, though.
53                                                           
                                                                                             
52 Wayman stated the barriers to good communication between par-
ents and staff are
: Based on our focus groups as well as
 our contact with the families in 
the hospital, there™s numerous barriers to good, equal partnership rela-
tionships between health car
e providers and families. 
Language is an important one, 
socioeconomic standing, the 
status of your child™s health, the le
ngth of time you™ve been in the 
hospital. If you™re usuallyŠparents report, if you™re in the hospi-
tal more than one week, their ab
ility to cope is significantly de-
creased. In fact, that very senior
 parent mentor I talked about, 
who™s a veteran of hospital vis
its, was rehospitalized with her 
child a few weeks ago. And afterŠduring the second week, 
someone spoke to her abruptly, and she could no longer ask ques-
tions or advocate for her child till [sic] she was able to get some 
recovery. So, its a very, very diffi
cult process. So, there are many 
barriers. 
So, a staff talking abruptly to you, a staff appearing too busy, 
not getting the information you n
eed, not having social support. 
 53 Wayman also opined, based on her experience, parents desire: 
Primarily access to good information and people telling them 
how to get that information. In 
the busy hospital, it™s often diffi-
cult to find the person to get the information; support from parent 

mentors helping them advocate, privacy. Often, just as I said, you 
 Linda Repetti is a current em
ployee of Respondent who testi-
fied pursuant to a subpoena. She works in the transplant unit of LPCH as a unit service assistant and has been employed by the 
Hospitals for 21 years. She works the day shift; her hours are 7 
a.m. to 3 p.m. Her duty station is
 in the unit. She described her 
duties as follows: 
 Basically, we take care of th
e nursing unit.  We process doc-
tors™ orders.  We™re right there directing families and patients 
to their rooms when they™re first admitted.  We implement the 
physicians™ orders, schedule appointments, answer phones; 
generally take care of the functi
on of the running of the unit. 
 Other employees who work full or part time in the unit in-
clude: the unit secretary, which 
is her position, registered nurses, nursing assistants, and st
aff that comes to the unit as 
needed such as physical ther
apists, occupational therapists, 
dietary workers, transporters and other ancillary staff. Repetti 
estimates when she comes on duty in the morning there are 
about 20 employees present on the unit. The number of em-
ployees on the unit varies during the day. She has noticed em-
ployees talking to each other ab
out matters not related to pa-
tient care, at times in front of patients or patient™s families. She 

has never received a complaint fr
om parents that she was talk-ing about matters unrelated to 
patient care while she was at 
work.  
Terri O™Grady is employed by Respondent as director of 
community and physician relations
 at LPCH. As part of her 
duties, she monitors patient complaints and comments. She also 

manages the family advisory 
council which is comprised pri-marily of  about 10 parents of ch
ildren who are frequent visitors 
to LPCH, and staff who meet monthly ﬁto work on issues that 
parents have identified as problems 
or things that they want to 

do to improve care for the childre
n or promote more of a family 
centered environment.ﬂ She estimates she receives more than 

2000 complaints annually.  She did not claim any complaints 

arose because of employee so
licitation or distribution. 
Respondent claims it does discourage employees from talk-
ing too loudly, discussing confiden
tial or inappropriately upset-
ting or controversial issues in 
the presence of patients or with 
 know, you™re in for a lengthy period of time. Parents are re-
questing that they have more privacy, that people don™t walk in 
the door without knocking, that they have time for release and 
recovery, quiet time, down time, psychological recovery. That 
health care providers approach them in terms of sharing infor-
mation instead of telling them how the day™s going to go.
 So, for instance, health care providers typically come in and 
tell them what the plan for the 
day will be. Were now changing 
health care provider behavior to come in and say, ﬁWhat are your 
expectations for the day? How would you like to seethe day go?ﬂ 

and then coming up with a plan together. Those kind of strategies. 
In the hospital room, parents are often inundated with people. 
There™s been several studies on the number of people who come 
into a hospital room, and it can be 
up to 44 in a day. They™re in-
undated with information. 
They™re required to make deci
sions, multiple decisions during 
the day. They need time where th
ey can focus on themselves, to 
have some quiet time, time without
 interruption, time with other 
family members without interruption, andŠwhere they™re not af-
fected by things going on in the hospital. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 514patients. As previously noted, during the union organizing 
campaign here under considerati
on, Respondent gave its man-
agers flyers to distribute to
 its employees opposing unioniza-
tion. These managers were no
t prohibited from distributing 
these materials in patient care areas. Flanagan opined employ-
ees engaging in solicitation of one another is no more disrup-
tive to patient care than discussing political and other contro-
versial matters. The families want the employees totally fo-
cused on patient care and have complained when they perceive 
employees do not have th
is singular direction.  
Flanagan then testified conversely that she considered solici-
tation of any kind, for religious 
purposes or to sell cosmetics, 
etc. to be more disruptive than
 other types on conversations 
because: ﬁI think the solicitation of whatever is much more 
active and it would be considered more negative.ﬂ There was 
unrefuted testimony by Repetti,
54 who works in the transplant 
unit and was testifying pursuant to subpoena, that she has ob-

served bake sales being conduct
ed in the large waiting areas 
outside the units on the second and third floors of LPCH. She 
has brought goods to these bake sales and has observed parents 
of patients purchasing baked goods
 at these events. The tables 
for the sales were placed in close proximity to one of the trian-

gular waiting areas around the at
rium. She was not aware of 
any complaints by parents concerning these bake sales. She 
knows of at least 10 bake sales since her employment at LPCH. 
The dates of these bake sales were not placed in evidence. 
Monroe testified: 
 Q. Do you know whether, in fact, Lucille Packard™s 
Children™s Hospital has bake sales on its premises? 
A. I don™t know right now.  I assume they do not  
A. Short of sometime after the merger between Stan-
ford and Lucille Packard and UCSFŠit was after 11/1/97, 
I heard there were bake sale
s, and I had to send out a 
memo saying that we couldn™t have them any longer at 
Packard. 
Q. And why was it that you couldn™t have them any 
longer at Packard? 
A. Because a year or two prior to the merger, Stanford 
had been cited by the Health
 Department for having bake 
sales that were open to the public.  And we were told that 

we could no longer have those. 
 Repetti has also observed craft sales at the Hospitals. They 
were held on the first floor of LPCH near the atrium. They 
could be observed from the upper floors. She has attended craft 
fairs and has observed both empl
oyees and patients™ families 
attending these events. Monroe di
d not testify about these craft 
sales. Interestingly, there was 
no claim the bake sales disturbed 
or interferred with patient ca
re, even though they were con-
ducted at the outside waiting ar
eas on these floo
rs. This testi-mony that the sole reason for terminating the bake sales was the 

citations by the Health Depart
ment undermines the testimony 
                                                          
 54 Repetti works at LPCH.  She defined her job as follows: 
Basically, we take care of the nursing unit.  We process doc-
tors™ orders.  We™re right there 
directing families and patients to 
their rooms when they™re first admitted.  We implement the phy-
sicians; orders, schedule appoint
ments, answer phones, generally 
take care of the function of the running of the unit. 
of Respondent™s witnesses that 
patient care occurs in these 
waiting areas. 
1. Waiting rooms 
Respondent, on brief, defines pa
tient waiting area as encom-
passing admitting and registration areas as well as those ﬁseat-
ing areas that are used primarily for waiting and are clearly 
associated with nearby patien
t treatment areas.ﬂ The admitting 
and registration areas are discus
sed separately below. Respon-
dent also includes within the purview of its solicitation and 
distribution rule the numerous seating areas abutting the Hospi-
tals™ corridors, asserting patients often wait, frequently with 
their families, in these unenclosed or partially enclosed areas. 
Respondent did not detail any procedures being preformed in 
these unenclosed or pa
rtially enclosed seating areas abutting the 
corridors. Additionally, the Hosp
itals have waiting areas out-
side inpatient units that are not 
associated with registration or 
admitting areas. There are waiting and other nontreatment 

rooms inside the units.   Respondent admits it does not specifically prohibit employ-
ees from these waiting areas outside the units but expects the 
employees to not enter these areas except to clean or maintain 
them, escort a patient or visitor, or traverse them on their way 
to another location. Respondent
 asserts the intended use of these areas is for patients or 
visitors and employees do not 
know when these persons would 
want to use the waiting area. 
Dr. Gregory testified he included patient waiting rooms out-
side the units as a patient care area because: 
 Well, I can speak both from a professional point of view and 
also from a patient point of view.  As a patient point of view, 
that™s when your apprehension builds the most.  As a profes-
sional, I just notice that it™s usually families in patient waiting 
areas, but it can be patients in clinics as well, things like that.  
They™re either waiting for news, which they™re often fearful is 
bad, or they™re hearing news that they are concerned about. 
So it™s an area where patient care takes place, as far as 
I™m concerned. 
 He included family wait areas because: ﬁI think the funda-
mental here is that patients and families assume that the people 
around them are there for one purpose only, and so any behav-
iorŠand I don™t care what it isŠt
hat implies something differ-ent is disturbing, unsettling, and not conducive to what we are 
all about.ﬂ The waiting areas he was referencing mainly con-
cerned those located near the entrances into the main wards of 
Stanford Hospital. He observed these wait areas being used ﬁit 
seems as sort of an escape valve.  Families who are often over-

whelmed by what™s going on in the patient care area or need a 
breather from it, or patients who are well enough to walk out a 
little bit and get somewhere outside that intense patient care 
environment.  And so I seeŠI thi
nk of them as a swing area in 
thatŠat that part of the hospital, and that™s what they™re used 
for.ﬂ He has had occasion to talk with families in these wait 
areas. He also has observed family members crying in these 
areas.  
According to Dr. Gregory, employees are appropriately in 
these areas to clean or help move the patients. Otherwise, he 
can think of no other work-related reason for employees to be 
 UCSF STANFORD HEALTH CARE 515in these wait areas. He has observed employees in these areas, 
but ﬁnot often.ﬂ He opined, if 
employees were using these area 
for solicitation or distribution, 
it would cause him concern: 
 Because it would be potentiallyŠAny occupantŠHow 
should I put it?  If a family and a patient comes out of an area 
and is looking for a place to talk, they would be intimidated in 
some sense by any occupant of that room.  They™re looking 
for privacy.  And so I would argue that that area should be 
kept private, just for that reason.  
 Dr. Gregory further testified, 
the fact Respondent has televi-
sions and various magazines55 and other reading material in 
some waiting rooms, does not creat
e an atmosphere that would 
also permit solicitation and distribution because: 
 [T]he fact that the televisions are there and the magazines are 
thereŠthat that™s a distraction that is welcome.  It is chosen 
distraction.  They choose the distraction.  They may choose 
not to read the magazine.  They may choose not to watch the 
television. 
They cannot choose not to observe someone who is 
talking about something entirely unrelated to their care 
standing nearby. 
 Dr. Gregory has observed employees soliciting each other. 
He considered these activities occurred in ﬁperfectly reasonable 

area[s].ﬂ One occurred in the main hallway outside the cafete-
ria. Another occurred in a parking 
lot. He surmised if patients 
observed and heard this conversation: 
 If we took a hundred patients, there might be nine or six who 

would not be disturbed about this and would say this is okay.  
But there would thatŠthe major
ity, in my opinion, the large 
majority, in my opinion, would be concerned about the fact 
that there are people arguing, discussing things that are not 
relevant to what they™re concerned about at that moment. . . . 
Q. Why is it that you think that if two employees were 
discussing their favorite flowers in the hearing area of a 
patient in the waiting area, ar
e you saying that that conver-
sation would cause the patient to feel that these employees 
are not focusing on their care? 
A. I think it wouldŠYes, I do. 
Q. Yet the hospital does not prohibit employees from 
discussing their favorite flow
ers while they™re working. 
A. As far as I know, they don™t. 
 He has been told by a patient more than once, during his 30 
years of experience, that they 
were concerned about a conversa-
tion they overheard between employees. He could not recall the 
exact number of times he had received such a complaint. Dr. 
Gregory admitted that some of the musical events held in the 
hospital may be disturbing to the patients. He also admitted a 
patient in a waiting area could 
observe employees engaged in 
the distribution of literature from one to another and not have 
their peace disturbed. There is no restriction against children in 
                                                          
                                                           
55  Charging Party argues the magazi
nes and newspapers cover Re-
spondent™s bond ratings, its hiring of
 management consultants, labor 
issues, and other issues which lead
s the community to perceive the 
Hospitals as a business, which lessens the claimed impact of union 
activity on hospital grounds. 
the Stanford Hospital wait areas. There is no restriction estab-
lished on the record to food and beverages in these wait areas. 
Some patients play cards with th
eir families in these areas. The 
hospital does not limit these activities as potentially distracting 
or otherwise deleterious to patients.   
Drs. Gregory and Hammer have
 not performed any studies 
on the relationship between patient reaction or recovery and 
employee conversations. They have
 not seen any peer reviews 
on the subject. There is no limit on the nature or type of con-
versations that occur in the wait areas. Respondent also does 
not claim to censor any of the publications kept in the waiting 
areas or lounges based on their pi
ctorial or verbal content.  
According to Dr. Gregory: 
 Just generally, in talking to patients.  They™re often upset, 

concerned and irritated by the things that go on around them, 
not necessarily what™s happened in the examining room; con-
cerned about noise, concerned about parking, concerned about 
someone who doesn™t look up from their desk when they 
come to the clinic desk, concerned about someone distracted 
by something else.  That™s where you get the complaints.  It™s 
not about the care. 
 There was no evidence Respondent addressed these concerns such as noise, distracted staff, etc., in its other policies. In fact, 

employees are not restricted in the content of their conversa-
tions other than solicitations. Families and other visitors are not 
limited in the content of their conversations or activities. Chil-
dren who are not patients are not prohibited from bringing toys 
to the waiting rooms. There is no limitation on the content of 
television shows, magazines, and newspapers in these areas.  
At LPCH, on the second and thir
d floors, on either side of the elevators, there are two desks, a variety of chairs and racks 
containing some education material. This area on the second 
floor is close to the pediatric intensive care unit. Within this 
unit is a room called a parent waiting area.  Also within the 
units are conference rooms which could be used for confer-
ences with families of patients. There are also enclosed waiting 
rooms. Encircling the atrium ar
e three triangular alcoves on the 
second and third floors of LPCH which Flanagan considers 
patient or family waiting areas. Flanagan stated distribution and 
solicitation is banned in these 
triangular areas as well as the 
hallways immediately adjacent to these triangular areas.
56 Flanagan defined immediately adjacent to these areas as to the 
left and right of the entrances to the triangular areas and two to 
several yards down the corridor from these entrances. In the 
remainder of the corridor, as she understands the policy, solici-
tation and distribution is permitted.  
Wayman testified the triangular alcoves, waiting rooms out-
side the family resource library, the family resource library, the 
playroom, the family lounge, and ot
her places where there is no 
active health care going on, are the principal locations families 
go to get surcease from their child™s illness and to reflect on 
 56 Wayman testified social workers 
sometimes meet with families in 
waiting areas outside the transplant unit, but she did not know how 
often these meetings occurred in th
ese areas. The waiting rooms near 
the elevators have parents, doctors
, and staff passing by. There is no 
claim talking is restricted in these ar
ea or that discussions are limited to 
any particular subject matter other than solicitations. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 516treatment decisions. Some of the care decisions she is involved 
with include: 
 Oh, it™s a range of decisions from should we have a certain 

procedure or how should it go, to a case just the other day, 
when we were discussing, well
ŠI was supposed to be here 
on Tuesday afternoon and I couldn™t attend because we were 
working out with a family when to remove life support and 
when that might occur. 
 According to Wayman, the locations of the discussions con-
cerning these care decisions varies. If the decision involves the 

removal of life support or whether their child should be se-
lected for organ transplant, such discussions are held in en-
closed rooms, including the play
room [playroom]. There is no 
evidence these discussions occur in the waiting rooms and 

hallways outside the units. If the discussion involves mediation 
between staff and the family, where the family has concerns 
about staff issues such as inattentiveness, or if the discussion 
involves the treatment plan for th
e day, then she and others will 
meet with the family in the triangular alcoves ﬁif the room is 
not appropriate, the room of the child old enough to understand 
what we™re talking about.ﬂ The 
location of the discussion de-
pends on the ﬁsensitivity of the information,ﬂ or whether the 

patient is in a single or double room. 
Wayman has never received complaints concerning conversa-
tions between employees outside the triangular alcoves disturbing 
family members. She has never received complaints concerning 
employees passing papers between themselves in the hallways 
near the alcoves or other waiting areas outside the units on the 
second floor of LPCH. The in
creased communication Wayman 
referenced could include informing parents of the daily staffing 

changes and when staff members will be taking breaks so they 
would not be surprised if the staff member was absent or upset of 
they saw that staff member
 reading a newspaper.  
In the transplant unit on the second floor
57 is a day room.
58  According to Flanagan, the day r
oom is designed for patients 
and their families as an escape from their room. The day room 

has a TV, laundry and cooking facilities, toys and games. There 
are also other wait areas within some of the second and third 
floor units. According to Dr. Hammer, the day rooms ﬁare de-
signed to provide a place for family members with the children 

to sit.  I think they™re equipped with a refrigerator, a micro-
wave, a television.ﬂ It is his vi
ew the support the families can 
provide their children in these rooms enhances their treatment 

and assists the healing process.  
There are also a nurse workroom and a physician workroom 
within one or more of the units. These rooms, according to Dr. 
Hammer, are used for, among other things: 
 [C]are conferences, whereŠin
 a situation where there™s a 
complex medical issue, we will bring the parent or parents or 

other family members in with one or more physicians, social 
                                                          
 57 The second floor of LPCH houses a neonatal intensive care unit, a 
pediatric intensive care unit, the compromised host unit which contains 
primarily cardiology and renal patients.  The third floor of LPCH has 
general pediatric patients, an onc
ology unit, and a general medi-
cal/surgical unit. 
58 There is also a day room on the third floor. 
work[ers], any of the ancillary personnel that need to be there 
in order to have a general conversation about the child with 
multiple people involved.  And that would be done behind a 
closed door.   
 Flanagan described the following as patient care areas on the 
ground floor of LPCH: ﬁa laboratory, some respiratory therapy, 
biomedical engineering and those types of services.ﬂ She ad-
mitted patients would not typically be brought to respiratory 
therapy and only occasionally to
 the laboratory. After being 
shown Respondent™s solicitation and distribution policy distrib-

uted September 19, Flanagan admitted there are no areas on the 
ground floor that meet the definition of patient care areas as 

defined in the policy. Therefore,
 as she understands the policy, 
employees could engage in solicitation and distribution on the 

ground floor of LPCH. 
Flanagan portrayed the uses of the waiting rooms at LPCH 
as follows:  Well, there™s a variety of different uses.  One might be 
that the parents for the longe
r-term patients might bring 
the child outside the unit into this area to get them outside 
of the patient care area, per se.  Another area, and this is a 
very frequent use, is it™s very 
stressful for the parents to be 
in the room with a sick child continuously, and so they 
would use this area to get some respite from the ongoing care or being in the room with the child. 
A third use of the space is for either physicians or 
other care providers to actually meet with a family or fam-
ily members to discuss, you 
know, care regimes or differ-
ent treatment alternatives with
 families.  And a fourth use 
of the space would be for the families to come and think 
about these different options and that™s oftentimes what 
they™re doing is really, you know, evaluating the different 
options that have been made 
available to them and making decisions about future medical care for their child. 
 Flanagan believes it would be inappropriate to permit solici-
tation and distribution in the waiting rooms and areas because 
the families are distraught over the condition of their child, 
often the child is with them in 
these areas, the family uses these 
areas to discuss the different treatment options available, and at 
times they are crying. She opined the families have an expecta-
tion the hospital will be suppor
tive of their needs, including 
protecting them from the intrusi
on of issues not involving the care of their child. Other than 
for cleaning, she could think of 
no legitimate reason for an employee to be in these waiting 

areas. She has never observed employees in these areas. She 
believes any employee use of these areas for solicitation or 
distribution, even when empty, 
would be inappropriate because 
a family could come to use them at any moment. 
On cross-examination, Flanagan admitted the atmosphere in 
the waiting rooms and other areas outside the units is less in-
tense than in the childrens™ rooms and other areas inside the 
units. She also admitted families have a lower expectation of 
privacy in these outside the units waiting rooms than inside 
their child™s room. Repetti has observed employees in the trian-
gular waiting area and has never observed a supervisor inform 
an employee to leave the area. She has also observed a supervi-
 UCSF STANFORD HEALTH CARE 517sor and another employee talking to each other in these waiting 
areas. She did not listen to their conversation.  
Dr. Hammer understood the triangular waiting areas are ﬁin-
tended primarily for family memb
ers to sit down outside of the 
child™s hospital room where they can engage in conversation 
with one another or where they can conference with a physician 
or consultant.ﬂ The basis for 
this understanding was not expli-
cated on the record. He has met with families there. He has 

observed both families and small groups of employees in these 
areas. He does not consider employee use of these areas appro-
priate because of his belief they are ﬁpatient-care-related areas 
for family members or for family members engaged in discus-
sion about their child™s care.  
I don™t consider them employee 
lounges.ﬂ There are several other waiting areas on the second and third 
floors of LPCH. Dr. Hammer does not think there are sufficient 
waiting areas on these floors because he has had occasions 
when it was very difficult to locate a place to meet with fami-
lies. He did not deta
il how many times he experienced such 
difficulties. Dr. Hammer consider
s distribution and solicitation 
occurring in or near these waiting areas inappropriate because: 
ﬁ[F]irst of all, it would displace families from their appropriate 
use of those areas, and secondly, if families are in adjacent 
areas or in the hallways around those areas they would be 
within earshot of t
hose conversations.ﬂ Dr. Hammer believes it is detrimental for patients and their 
families to hear employees discussing a baseball game in or 
near the waiting rooms because, ﬁit is my opinion that families 
expect employees to be engaged in conversation and activity 
relating to their job and the provision of care to their children.ﬂ 
As noted previously, Respondent does not ban such conversa-
tions. These waiting areas are subj
ect to distractions. As Dr. 
Hammer testified: ﬁKids run by and throw balls.  I mean, it is a 
children™s hospital.  A lot of things go on there.ﬂ Dr. Hammer 
admitted his opinions concerning patient and family reactions 
to employee solicitations and 
distributions was not based on any empirical resear
ch he or anyone else performed.  
Repetti described an additiona
l area used by employees and 
families of patients, an outside patio area accessed by doors 
from the second floor hallway th
at surrounds the alcoves. She 
has seen patients families in the waiting areas outside the units 
on the second floor. She has talked to other employees in the 
hallways near these waiting areas. She has passed a union flyer 
to another employee, a housekeepe
r, in this area, not someone 
who worked in her unit. She did not notice if there were pa-
tients in the nearby waiting room 
at the time she distributed the 
flyer. She has also distributed flyers to employees inside the 
unit, at the treatment room or office, which is not adjoining 
patient™s rooms.  Repetti and other employees, as well as pa-
tients and their families use the patio at the same time. Repetti 
has observed employees eating lunch on the patio. The employ-
ees talk to one another there and she has distributed informa-
tional flyers while out on the patio. She has never observed 
treatment occurring in this loca
tion. Respondent™s witnesses did 
not testify about this outside area. 
Repetti has seen children playing in the waiting rooms out-
side the units on the second floor of LPCH. She has also ob-

served supervisors and other employees using the wait area 
near the elevators. She has never observed a supervisor inform 
another employee that waiting area is for patients only. Repetti 
has solicited employees to sign union authorization cards. 
These conversations occurred in a normal tone of voice. She 
has received comments from pa
rents about the union organiz-
ing drive to the effect: ﬁYeah, you guys need it.  Go for it.  
That™s great. Positive.  I™ve experienced positive.ﬂ 
Linda Cornell, a unit secretary employed at Stanford Hospi-
tal for about 19 years, currently works on the third floor in a 
unit that treats neurology and short-stay patients. There is an 
enclosed waiting room about 25 to 30 feet from the unit. There 
are books and magazines in this room. She has observed em-
ployees using this waiting room on breaks and during lunch. A 
party was held in the room for Secretary™s Day and Nurse Ap-
preciation Week.  Another party was held in the waiting room 
for the units ﬁnursing assistants and SSAs in appreciation for 
them.ﬂ The party was ﬁset upﬂ by management. Lunch was 
served in the room and there were gifts.ﬂ Visitors to the unit 
would have to pass by this waiting room. When the door to the 
room is closed, the 
visitors can not see inside. The doors were 
not closed for the party. Cornell is not aware of any complaints 

concerning the party. She has had discussions with coworkers 
in this waiting room only ﬁgenerallyﬂ when there were no pa-
tients or visitors present.  Respondent failed to demonstrate 
these uses of this waiting room was consistnent with the limita-
tions the witnesses claimed were 
required.  Accordingly, this 
unrefuted testimony establishes some outside the units waiting 
areas are not immediate patient care areas. 
Cornell has observed employees talking to each other in the 
corridor across from this waiting room. She has spoken to other 
employees in this area and has passed a coworker a document 
there. When a family with children use this waiting room, she 
has observed the children running around and letting ﬁoff 
steam.ﬂ On occasion, these children are patients on the unit. 
When children are somewhat rambunctious on the unit, she has 
had occasion to caution them. Cornell has asked coworkers to 

sign union authorization cards. During these solicitations she 
conversed in a normal tone of 
voice. She has had discussions 
with coworkers about subjects not related to work when pa-

tients and/or visitors were pres
ent. She is not aware of any 
complaints concerning these discussions.   
Also in Cornell™s unit, there is an epilepsy daycare room, 
which is usually reserved for epilepsy patients whose stay on 

the unit is quite lengthy, ﬁthey can
 go and wait in there.  It™s just a larger room for them.ﬂ There is also within the unit a 
small conference room that is
 used occasiona
lly for family 
meetings with clergymen or social workers. The conference 

room is small, quie, and priv
ate. This unit has a breakroom. 
Cornell usually has lunch in the breakroom. The breakroom is 
so situated that it is out of th
e normal path taken by patients 
when they walk within the unit.  
Charles Fonseca, an 11-year employee of Stanford Hospital, 
is a crisis nursing assistant house
-float. He is not assigned to a 
specific unit but goes where there is staffing shortage that needs 
to be filled on a temporary basis. He testified: ﬁI float from 
floor to floor, wherever they need
 help.  Say, one floor™s getting 
a lot of admissions, I™ll go help them until things get settled.ﬂ 

He identified a corridor and wa
iting area on the first floor be-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 518tween units B and C. He estimated, without refutation, that the 
corridor was about 10-feet wide. He has seen employees seated 
in this waiting area when patients were present and observed 
employees talking in this wait
ing room when patients were 
present. Fonseca works from 2:
45 to 10:45 p.m. Visiting hours 
end at 8 p.m. There are not many visitors in Stanford Hospital 
after 8 p.m. There is no evidence 
patients or their families use 
these outside the units waiting areas after 8 p.m. 
Fonseca testified the employee™s breaks are staggered and he 
has found patients understand that employees get breaks and 
are not upset by this practice. 
He has spent breaks talking to 
patients. They talked about spor
ts. He has watched baseball and 
football games with patients. He
 noted that at times he bonds 
with a patient and they talk a
bout sports. Once during a discus-
sion Fonseca was having with another employee on the first 
floor, a supervisor was present. 
The supervisor was an assistant 
nurse manager for a first-floor unit. The supervisor compared 

the Union™s organizing efforts to those of the union represent-
ing the nurses. At the time of the conversation there were peo-
ple in hospital garb such as scrubs present as well as patients 
walking down the hall. Respondent
 does not claim to have a 
rule against such conversations. There was no claim such con-
versations were more or less disruptive than employee-to-
employee solicitation and distribution. 
He described the corridor adjoining this waiting area as ﬁone 
of the main arteriesﬂ for the Hospital, very near admissions and 
clinics. This corridor also can be used to enter LPCH.  Diago-
nally across from the waiting area is the Stanford Hospital gift 
shop. Another main hospital corridor serving the cafeteria and 
the rest of the hospital is close 
to this waiting room. These fac-
tors result in a lot of traffic passing by this waiting area. People 
talk to each other while passing this area which creates noise. 
Fonseca has sat in this waiting for a ride. There were no pa-
tients in the area at the time.  
Fonseca has also used a second-floor waiting area outside the 
units in Stanford Hospital to sit in while taking a break. There 
were no patients or visitors in the room at the time. Fonseca has 
worked on all the floors of Stanford Hospital and testified in a 
direct and convincing manner. 
Based on his demeanor his tes-
timony is credited. He noted the configuration of the waiting 
areas differed slightly on the different floors of Stanford Hospi-
tal. On the second floor, in unit D, there is a counseling room which he has never seen an employee use for a break or lunch. 
He has distributed papers to other employees outside this unit 
several times when others, perhaps patients or visitors, were 
present. To his knowledge, no one 
complained about this activ-
ity. He was in uniform when he distributed the papers.  
Also on the second floor, there is an E-pod or wing where 
Fonseca has worked. There are two waiting areas serving this 
pod which is near the intensive care unit. He has talked to co-
workers between these two waiting areas. There is a counseling 
room serving this pod. He has talked to other employees out-
side one of these waiting rooms when the door was open and 
patients or visitors where in the room. There are magazines and 
newspapers in these waiting rooms. One of them has a televi-
sion set. He is not aware of any complaints concerning his talk-
ing with other employees outside these rooms.  
Fonseca also worked on the F-unit on the second floor that is 
the postpartum unit. There is a 
waiting area outside this unit but 
Fonseca has not been in it. He has talked to other employees 

and distributed literature to other employees outside this wait-
ing room. He does not believe there was anyone in the waiting 
room at the time of these events. He has observed, while pa-
tients were visiting with families in the second-floor waiting 
rooms, that if the patient has an I-MED pump that delivers 
intravenous fluids which is on a battery that signals an alarm, a 
nurse going to the waiting room to restart the pump. He has 
also once observed a nurse bring 
a patient™s medications to a 
waiting room.  
Fonseca has worked in the D unit on the third floor that he 
identified as ﬁgeneral surgery transplant.ﬂ There are two wait-
ing areas outside this unit. He has been in at least one of these 
rooms and has seen other employ
ees in these rooms. He has 
spoken to other employees as he 
passed by these rooms. He has 
distributed literature on this floor near these waiting rooms as 
well as within a unit. There were individuals wearing street 
clothes as well as a patient present when he distributed the lit-
erature in the nearby corridor. He knows of no complaints per-
taining to this activity.  
The third-floor E-Unit is ﬁear
, nose and throat, and plastic 
surgery.ﬂ Fonseca has worked in this unit which has two wait-
ing rooms outside its doors. He has been inside these waiting 
rooms and has talked to employees
 inside and outside of them. 
There were occasion(s) when other people in street clothes 
were inside the waiting rooms when he talked to coworkers. 
These individuals did not compla
in to him about his actions.  
He has worked in the F unit on the third floor, which he de-
scribed as ﬁhalf of it™s called the ‚Inn,™ which is a short stay, 
meaning less than 72 hours.  And then they have an epilepsy 
unit on the latter half, the hi
gh numbers we cal
l it, and post-
stroke study.ﬂ This unit has an
 outside waiting area. Fonseca 
has been in this room and spok
en to other employees in the 
presence of individuals in street
 clothes. These individuals in 
street clothes did not complain 
to him about his talking to an-
other employee in the waiting ro
om. He has also talked to em-
ployees outside this room when 
others were inside the room, without complaint.  
Fonseca has worked in the units on the ground floor of Stan-ford Hospital. Outside these units are waiting rooms that 
Fonseca has visited. He has spoken to other employees in one 
or more of these waiting rooms. He has also distributed litera-ture to employees when he was in the waiting rooms on the 
ground floor. There were other people in the waiting rooms, 
some in hospital gowns and others in street clothes. None of these individuals complained to 
him about his conversations or distribution of literature. Also on the ground floor of Stanford 
Hospital are seating areas around the atrium. Fonseca has ob-
served patients, visitors, and 
employees going into the atrium. 
Employees talk to each other and distribute literature to each 

other when they are in the atrium. He has given another em-
ployee literature while in the atrium without comment from 
supervisors, patients, or visitors.  
He has observed heated discussions among visitors occurring 
in waiting areas. When such events occur, the doors to the 
rooms are closed or the participants are moved to a more pri-
 UCSF STANFORD HEALTH CARE 519vate area. He has also observe
d visitors bring and consume 
food in the waiting rooms. Fons
eca had one discussion with a 
patient in the elevator about
 the union organizing campaign. 
The patient observed his union button and ﬁsaid, ‚Oh.  I heard 
about you guys.™  And he came 
out and I said, ‚Well, yeah.  
We™re just organizing right now. 
 We™re trying to get a union.™ 
And he said, ‚Yeah.  You guys really need one.  You guys are 
really getting screwed.™  And he said that he has some friends 
that also work, and that™s how he™s been hearing about what™s 
been going on.ﬂ 
Jose Perez is employed by Respondent in the radiology de-
partment as office assistant III clerk. His duties include pick-
ing-up and delivering X-rays to 
all departments of the Hospi-
tals, including clinics located 
outside the hospital grounds. His 
duties take him all around the Hospitals, but principally Stan-
ford Hospital. He has seen employees in uniform sitting in 
waiting areas, including the one at the entrance to radiology 
outpatient and the large waiting area near the admitting room. 
He has seen employees lying do
wn sleeping in waiting rooms, 
including those near the atrium and admissions. There were 
patients and visitors in these waiting rooms at the time. He has 
also observed visitors sleeping in waiting areas. He has not 
heard of any complaints resulting from any of these uses of the 
waiting areas. He has also observe
d visitors playing cards and 
other games, conversing and co
nsuming beverages in the wait-ing areas.  
Bernita McKee works for Responde
nt as a patie
nt admitting 
representative in Stanford Hospital™s emergency department. 

She described the emergency wa
iting room as having a televi-
sion and magazines such as Good Housekeeping, Time and 
sports magazines. She has observed arguments occurring in the 
waiting room. One incident involved changing the channel on 
the television. Another occasion involved parents wanting the 
channel changed so their children would not have to watch a 
horror movie. The television is on most of the time. She has 
heard people in the hallway outside the room but could not hear 

clearly enough to discern their 
conversations. Her supervisor 
came to her work area and discussed the union with her. She 

does not know if any patient or 
visitor overheard this conversa-
tion but ﬁit was right there where anybody could hear.ﬂ Again, 
Respondent failed to demonstrate 
or claim this behavior by its 
supervisors was less disruptive to
 patient care than employee-
to-employee solicitation or distribution yet it was not banned. 
2. Hallways 
Respondent™s distribution and so
licitation policy, as indi-
cated above, also covers the numerous hallways that are imme-

diately adjacent to the waiting, admitting and registration areas. 
The remaining hallways, Respondent claims, are not included 
in the policy. Respondent™s witn
esses gave various and differ-ring definitions to the phrase in the policy ﬁimmediately adja-

cent.ﬂ 
Dr. Gregory would be concerne
d if employees were solicit-
ing or distributing literature in a manner that could be over-
heard or observed by patients for the same reason he is adverse 
to the employees use of the wait areas for these activities. Mon-
roe admitted she did not mean to include entire hallways as part 
of the patient care areas defined in the policy. However, she 
also admitted she had not th
ought about the actual hallway 
areas included in the definition, such as areas around the door-
way to the ﬁLP Day Surgery Waiting area.ﬂ Respondent, by 
Monroe or any other manager, has not met with any employees 
since September 21, to clarify th
e areas encompassed within the 
solicitation and distribution po
licy. Dr. Hammer did not have 
an opinion concerning patient and 
family expectations of staff 
behavior, including conversations
, in Respondent™s hallways.  
As previously noted, Rapetti has observed bake sales occur-
ring in the hallways outside the units on the second floor of 

LPCH, right next to the waiting area near the elevators. The 
table for the bake sale was about
 5 feet from the triangular al-
coves. She has brought items to the bake sales and observed 
parents purchasing baked goods at 
these sales. She has attended 
a few of these bake sales dur
ing her tenure with Respondent. 
Repetti has also observed the previously mentioned craft sales 
in the hallways. She has never heard of a family complaining 
about these events. Respondent 
has not claimed these events 
adversely impacted patient care. 
Fonseca noted that there are periods during the day when 
there is a lot of activity in th
e hallways. These times include: 
the start of shifts, deliveries, th
e stocking of the service centers 
where supplies are kept, the carts
 making meal deliveries, and 
moving patients on gurneys for procedures in other parts of the 
Stanford Hospital. He has observe
d an adult in street clothes 
playing catch with a small child in the hallway on the third 

floor outside the F unit about a m
onth before his testimony. No 
one told them to stop playing ca
tch. Perez has heard supervisors 
who were stopped and conversi
ng in the hallways discussing 
matters that were not related to their work such as family mat-

ters. He has also heard such discussions near the gift shop 
where the subject matter involve
d collecting Beanie Babies.   
3. Admitting and registration areas 
Each hospital has a main admitting area near their main en-
trances. Some other registration areas are located at or near 
certain procedure areas such as radiation and therapy, and the 
outpatient ancillary services area at LPCH,
59 outpatient surgery, 
oncology day care, and the endoscopy procedure area. Respon-
dent does not have an explicit policy barring employees from 
visiting or using these areas but
 Respondent argues its employ-
ees are not expected to be there except for cleaning or mainte-
nance purposes, escorting patients or traversing them on their way to another location. This 
expectation, according to Re-
spondent, is based on the fact it 
is impossible for employees to 
know in advance when patients or visitors want to use these 
areas. Respondent maintains visito
rs comforts and concerns are 
part of patient care. There is 
no evidence Respondent related 
this expectation to its employees. 
Dr. Gregory opined the admittin
g area of the main floor of Stanford Hospital should also be 
included within the purview of 
the prohibition because: 
 Well, I just interpret patient care as anything involved in go-

ing through the difficult process of coming into a hospital, or 
to a clinic, for that matter.  On
e of the specifics about this par-
                                                          
 59 In this area patients register for 
laboratory test or have other outpa-
tient treatment as well as pick up prescriptions. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 520ticular area, of course, is that they™re often sensitive financial 
matters that are being discussed.  And these, in particular, pa-
tients are concerned about being overheard or even interfering 
with their concentration on them.   
But this is just another area of patient care.  They have 
to give sensitive information about their insurance, their 
home, their relatives, what they™re there for, what™sŠ
coming in for.  Feels like part of the process to me.  
 He believes patients are apprehensive from the time they enter 
the Hospital until they leave it. In general, all of Respondent™s 
witnesses testifying on the need 
for the solicitation and distribu-
tion rule is that patients and th
eir families desire and need to 
believe the employees are focused solely on the patients™ prob-

lems. Respondent did not explain why, under this thesis, all con-
versations not dealing with patient care are not prohibited from 
the same areas covered by the solicitation distribution policy. He 
does not consider asking patients being admitted to the Hospital 
about their medical insurance to be patient care. He has heard 
patients complain about this question. 
Dr. Hammer believes it is inappropriate to permit distribu-
tion and solicitation in or near the LPCH admission area be-cause it involves an activity not related to the care of the pa-
tient. Although, in his opinion, it 
is not a patient or treatment 
unit, he considers it a patient care area because:  
 A. Well, the child is being admitted, the dealing with 
hospital personnel.  There is time involved in the admis-
sion process.  Any delay in the admission process or any 
increase in the duration of it would delay the child getting 
to the inpatient unit.  So as far as I™m concerned, the child 
is already, if you will, in a patient care area . . . .
60 THE WITNESS:  I was just going to add that occa-
sionally, physicians will meet 
patients in this room, this 
waiting room adjacent to the registration desks in order to 
talk with families. 
 Dr. Hammer does not meet many patients in the admissions 
area, [only] about once a month. There was no evidence other 
physicians similarly meet patients in the admitting area of 
LPCH, or, if they do with what frequency.  
Also on the first floor of LPCH, there is what is called a core 
registration area which is used pr
incipally for outpatient regis-
tration and registration can occur in the outpatient clinics. In the 
outpatient clinics, there are wa
iting rooms and areas or counters where registration information can be taken if needed. Dr. 
Hammer admitted the hallway near the LPCH admitting room 
has substantial foot traffic. 
 Dr. Hammer would not go to the 
lobby to have conferences with patient™s families. He testified: 
 Q. And wouldn™t you agree that there™s a different ex-
pectation with regard to patient care that a family has 
when they™re sitting in their child™s room, treatment room, 
the room where they™re going to sleep at night, the room 
where they™re waiting to see you than is the expectation 
they have when they™re in the lobby area? 
A. Yes. 
                                                           
                                                           
60 Dr. Hammer does not consider questions about insurance to be 
part of patient care. 
During the course of her duties
61 as well as when entering 
and exiting LPCH, Repetti has occasion to go to and pass by 
the registration area. She has never seen a doctor in that area or 
observed any patient care occurring in the admitting room. 
There is a television and magazines in the admitting room of 
LPCH. She has observed employee
s watching the television in 
the admitting room. She has obser
ved employees talking to one 
another outside this admitting room. She has observed deliver-
ies coming through the LPCH lobby, including UPS deliveries 
of office supplies to her unit 
flowers and pizza deliveries. 
Repetti has observed children playing with toys as well as 
children crying in the admitting room. She described the hall-
way outside the admitting room as ﬁ[A]ctive.  It™s hustling, 
bustling, and people areŠit™s not serene and quiet.  It™s going 
on.  I mean there™s a lot of stuff going on down there.  People 
coming in and out, deliveries being made.  There™s stuff all the 
time.ﬂ She opined that unless peopl
e in the hallway were yell-
ing, an individual in the admitting room could not hear a con-
versation occurring in the hallway outside the admitting room. 
When she was in the admitting room and observed people in 
the hallway talking, she could not hear their conversation.  
Perez described the admitting area of Stanford Hospital as 
crowded most of the time. There are individuals waiting, chil-
dren playing and long lines at tim
es at the nearby pharmacy and 
the front desk of the Hospital. There is a pneumatic tube system 
in the hallway outside the admitting waiting room. It is used to 
send documents and specimens throughout the Hospital. This 
system makes noise that can be heard in the hallway and in the 
ceiling all over the Hospital, including in patients rooms. There 
is also a mail drop near the admitting area.  Also on the first 
floor are little seati
ng areas around the atrium as well as other 
waiting areas outside a laboratory. There is an area called clinic 
F that has a toy train in the waiting area. There is another wait-
ing area near the auditorium in
 LPCH where Repetti has seen 
employees sitting. She has seen patients and their families as 

well as employees seated in the waiting area near the outpatient 

lab. She has seen books and magazines in this area. She has not 
observed any medical treatments 
occurring in this waiting area. 
Fonseca has spoken to other employees in the admitting area of 
Stanford Hospital.  
ANALYSIS AND CONCLUSIONS 
A. Respondent™s Removal of Nonemployee Union Organizers 
from Areas Outside the Hospitals
™ Buildings 1. Respondent™s property interests 
State of California law must be
 applied to determine whether 
Respondent holds a sufficient prope
rty interest to lawfully bar 
or attempt to evict the union handbillers from the locations 
involved in this case. The Board held in 
Bristol Farms, 311 
NLRB 437, 438 (1993): 
 In considering the issues raised by this case, we bear in 
mind the following general principals. It is beyond ques-
tion that an employer™s exclusion of union representatives 

from public property violates S
ection 8(a)(1), so long as  61 Repetti goes to the registration area of LPCH, on average twice a 
day to pick up patient related materials. 
 UCSF STANFORD HEALTH CARE 521the union representatives are engaged in activity protected 
by Section 7 of the Act.
62 See 
Gainesville Mfg. Co
., 271 NLRB 1186 (1984). Further, an employer™s exclusion of 
union representatives from private property as to which 
the employer lacks a property 
right entitling it to exclude individuals likewise violates Section 8(a)(1), assuming the 
union representatives are engage
d in Section 7 activities. 
See 
Polly Drummond Thriftway
, 292 NLRB 331 (1989), 
enfd. mem. 882 F.2d 512 (3d Cir. 1989); 
Barkus Bakery
, 282 NLRB 351 (1986), enfd. mem. sub nom. 
NLRB v. Ca-ress Bake Shop, 833 F.2d 306 (3rd Cir. 1987). 
 . . . .  In the present case, the in
itial question is whether the 
Respondent possessed a property 
right that, without consid-
ering any possible Section 7 privilege that the union agents 

may have had, entitled the Respondent to exclude them 
from the sidewalk area in front of its store. If it did, the Re-
spondent™s conduct must be examined under case law ap-
plied when there are conflicting Section 7 and property 
rights. If it did not, however, this case presents no conflict 
between Section 7 and property rights, and the case law 
concerning such conflicting rights is not implicated.
64 See 
Johnson & Hardin Co
., (305 NLRB 690 (1991). 
To determine whether the Respondent has a property 
right entitling it to exclude the union agents from the 
sidewalk in front of its store, we must look to the law that 
created and defined the Respon
dent™s property interest. It 
                                                          
 62  The Board, in fn. 6 of this decision noted: 
Indeed, in Lechmere 
(Lechmere, Inc. v. NLRB)
, 502 U.S. 527 
(1992)), although the Supreme Court, reversing the Board, re-
cently held that an employer lawfully barred union organizers 
from a shopping center parking lot owned by the employer, the 
Court did not grant certiorari to consider the Board™s holding, 
confirmed by the court of appeals, 
Lechmere, Inc. v NLRB, 
914 F.2d 313, 325 (1st Cir. 1990), that the same employer violated the 
Act by attempting to expel the organizers from public property 
adjoining the shopping center. On
 remand, the Board reaffirmed 
its finding of this particular unfair labor practice. 
Lechmere, Inc., 
308 NLRB 1074 (1992). 
63 The Board observed in fn. 7: 
This precept is not altered by the Supreme Court™s decision in 
Lech-
mere. The employer there owned the shopping center parking lot from 
which it excluded the union organizers and it possessed a sufficient 
property interest to exclude in
dividuals from the parking lot. 
64 Fn. 8, of the 
Bristol Farms
 decision, like this case, remarked: 
There is no contention that the un
ion agent™s picketing and handbilling 
was not protected activity. We find 
it clearly protected under the sec-
ond proviso to Sec. 8(b)(7)(C), which concerns picketing or other pub-
licity for the purposes of truthfully advising the public that an em-
ployer does not employ members of, or have a contract with, a labor 
organization. The right of union representatives to engage in this type 
of activity is well established. See 
D™Alessandro™s, Inc., 
292 NLRB 
81 (1988) (union agents™ 8(b)(7)(C) proviso picketing and handbilling 
is concerted activity within ﬁmutual aid or protectionﬂ language of 
Sec. 7); see generally 
Longshoremen ILA Local 1416 v. Ariadne 
Shipping Co., 
397 U.S. 195, 202 (1970) 
(White J. concurring). 
Gamer 
v. Teamsters Local 776, 
346 U.S. 485, 499Œ500 (1953) (state court 

injunction of nonemployees™organizational picketing found improper, 
freedom of unions to engage in picketing except where specifically 
prohibited by the Act found to serve the public interest). 
is well established that property rights generally are cre-
ated by state, rather than Federal, law. As the Supreme 
Court stated in 
Board of Regents v. Roth
, 408 U.S. 564, 577 (1972):   Property interests, of course, are not created by the Con-
stitution. Rather they are created and their dimensions 
are defined by existing rules or understandings that stem 
from an independent source such as state law. . . . 
 The Court reiterated a similar notion in 
Pruneyard
 Shopping Center v. Robbins
, 447 U.S. 74, 84 (1980): 
 Nor as a general proposition is the United States, as op-

posed to the several 
States, possessed of residual authority 
that enable it to define ﬁpropertyﬂ in the first instance. 
 Thus, the law of the State of Ca
lifornia defines the extent of 
Respondent™s property rights. Th
e seminal case in California 
was Robbins v. Pruneyard Shopping Center
, 153 Cal.Rptr. 854, 
592 P.2d 341 (Cal. 1979), affd. 447 U.S. 74 (1980). As noted 
above, Respondent has the burden of demonstrating it has suf-
ficient property rights in the areas it excluded or attempted to 
exclude the union organizers from handbilling or meeting an 
employee or employees. Responde
nt has failed to clearly 
demonstrate it has such a property interest in these areas, with 

the exception of the bench in front of LPCH.  The leases 
descriptions in metes and bounds were not translated by a 
surveyor or other competent professional, even though I 
requested such a clarification 
of Respondent™s leasehold. See 
generally 
Doral Building Services
, 273 NLRB 454 (1984). For 
the purposes of this proceeding, 
the parties stipulated the bench 
in front of the main entrance to
 LPCH is within Respondent™s leasehold. Thus, Respondent™s ev
iction of Harland on or about 
September 5, will be considered under the 
Pruneyard, criteria.  
The Board, in 
R & R Plaster & Drywall
, 330 NLRB 87 (1999), adopted the holding of 
Indio Grocery Outlet
, 187 F.3d 1080, 1095 (9th Cir. 1999), cert. denied 29 U.S. 1098 (1999), as follows:  [I]n cases in which the exercise of Section 7 rights by non-
employee union representatives is assertedly in conflict with 
respondent™s private property rights, there is a threshold 
burden on the respondent to establish that it had, at the time 
it expelled the union representatives, an interest which 
enti-tled it to exclude individuals from the property. [Emphasis 
in the original.] 
 Respondent has failed to clearly demonstrate it has a suffi-cient property interest in the area near the bus stop and the area 
near the parking lot to permit a claim of right of removal. Ex-
pertise of a nature not provided in this proceeding was needed 
to accurately translate the metes and bounds descriptions in the 
leases. Survey maps coinciding with the metes and bounds 
descriptions were not provided. Respondent has failed to pro-
vide clear and convincing evid
ence it was ﬁin possession and control for trespass purposes.ﬂ 
Hader v. Co-play Cement Mfg
. Co., 410 Pa. 139, 189 A.2d 271 (1963), followed by the Board 

in R & R Plaster & Drywall
, supra. Since the Ramirez incidents 
occurred at or near a public bus stop as well as University run 

shuttle stop, there is a possibility she was on a public sidewalk 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 522or property owned by the University and not within Respon-
dent™s leaseholds. 
Respondent has failed to demonstrate the Ramirez incidents 
as well as the November 2 or 3 incident where Respondent 
attempted to remove Harland, Barana, and Hooper occurred 
within Respondent™s leasehold. 
Even on brief, Respondent does 
not aver the descriptions in the 
leases establish its leaseholds 
encompass the locations where its guards removed or attempted 
to evict Ramirez, Harland, Barana, and Hooper. Watkins admit-
ted he was speculating about 
Respondent™s leasehold parame-
ters and that Respondent™s main
tenance obligations exceed its 
leaseholds. Monroe limited Responde
nt™s leasehold interests to 
approximately 10 feet from the 
buildings. The evidence demon-
strates the Ramirez and November 2 or 3 incident involving 
Harland, Barana, and Hooper, occurred at points further than 10 

feet from the buildings. Respondent has failed to clearly dem-
onstrate Stanford University or any other property owner, gave 
Respondent a property interest in
 these areas. As found above, 
there is no question but that the activities of Ramirez, Harland, 

Barana, and Hooper were protected
 under Section 7 of the Act. 
There is also no question Respondent™s guards were acting as 
its agents at these times. 
Additionally, Respondent did not present evidence on this 
record of the nature of its relationship with the University. 
Thus, if the November 2-3 events with Harland, Barana, and 
Hooper and the three incidents with Ramirez occurred on Uni-
versity property, there is no 
evidence Respondent was empow-
ered by the University to expel nonemployee union organizers 

who were peacefully handbilling or waiting for employees on 
university property. The University provides the Union with an 
office on its property and issues union organizers who are not 
employees of the University or Hospitals, parking permits. The 
evidence indicates the Universi
ty permits nonemployee union 
organizers to engage in protecte
d concerted activity on its prop-
erty.  
Accordingly, I find Respondent 
has violated Section 8(a)(1) 
of the Act by ordering nonemployee union organizers from the 
sidewalks near the garage and near the bus/shuttle stop, prop-
erty in which it failed to demonstrate it retained a sufficient 
property interest to permit thes
e actions. Respondent has failed 
to demonstrate Stanford University or other appropriate entity 

delegated to Respondent its property interest in these areas for 
any purpose. The failure of the police to find trespass and the 
failure of Respondent to obtain tr
espass warrants for their arrest is further indication that Respondent did not have the right to 
remove these nonemployee union organizers. 
2. Assuming Respondent has a 
property interest, could it 
lawfully exclude nonemployee handbillers 
Assuming arguendo that all the incidents occurred within 
Respondent™s leasehold, it must be determined whether Re-
spondent™s leasehold is a public forum under California law, as 
General Counsel and Charging 
Party argue, or whether the 
nonemployee union organizers
 were trespassing on Respon-dent™s property. If they were trespassing, was their removal 
discriminatory? Were 
Respondent™s new restriction reasonable 
as to time, place and manner? Was the Union permitted under 

the Moscone Act to trespass with impunity? 
While many of the access cases involve shopping centers, 
the California decisions also co
nsider handbilling, picketing, 
and other organized activities 
at banks, abortion clinics, a 
medical center, a university, a 
Federal government laboratory, 
and apartment complexes. 
Pruneyard
, involved a suit brought 
against private owners of a s
hopping center to enjoin them from 
denying students from soliciting si
gnatures for a petition to the 
government. The 
Pruneyard
 court found the California State 
constitution afforded greater free speech rights than the United 

States Constitution which subordinates constitutional guaran-
tees attaching to private property, particularly where the inter-
ests of the private property owner conflict with the general 
welfare. This finding was affirmed under the s
upremacy clause 
of the United States Constitution in 
Pruneyard
 Shopping Cen-ter v. Robbins, 447 U.S. 74 (1980). In 
Agricultural Labor Rela-
tions Bd. v. Superior Court
, 16 Cal.3d 392 at 403, 128 Cal.Rptr. 
183 at p. 190 (1976) the California court concluded that private 
property rights may be restricted
 and subordinated to the public 
interest in collective bargaining. Quoting
 Miller v. Board of 
Public Works
, 195 Cal. 477, 488, 234 P. 381 (1925). 
The Pruneyard
 California court, found the growing signifi-cance of suburban shopping malls rendered them akin to down-
town shopping centers that had tr
aditionally been the situs of 
protected free speech, ie. a public forum. The Court noted, 
 By no means do we imply that those who wish to disseminate 
ideas have free rein. We noted above Chief Justice Traynor™s 
endorsement of time, place, and manner rules. (
In re Hoffman, supra, 67 Cal.2d at pp. 852Œ853, 64 Cal. Rptr. 97, 434 P.2d 
353) Further, as Justice Mosk stated in [his dissent in] 
Dia-
mond II [11 Cal.3d at p. 342, 113 Cal. Rptr at p. 476, 521 P.2d 

at p. 478], ﬁIt bears repeated emphasis that we do not have 
under consideration the property or privacy rights of an indi-
vidual homeowner or the proprietor of a modest retail estab-
lishment. As a result of advertising and the lure of a congenial 
environment, 25000 persons are induced to congregate daily 
to take advantage of the numerous amenities offered by the 
shopping center there). A handful of additional orderly per-
sons soliciting signatures and distributing handbills in connec-
tion therewith, under reasonable regulations adopted by de-
fendant to assure that these activities do not interfere with 
normal business operations (see 
Diamond (I)
 3 Cal.3d at p. 
665, 91 Cal. Rptr. at p. 478, 521 P.2d at p. 470 (dis. opn. of 
Mosk, J.).) 
 Respondent argues its Hospitals are like a modest retail es-
tablishment rather than a large shopping center such as that in 
Pruneyard
. General Counsel and Charging Party argue Re-
spondent™s invitations to the general public through its art and 
music programs, lecture and othe
r series, cafeteria™s and other 
food service providers, blood drives, library on site, and other 

actions to attract the 
public at large to its facilities render the 
Hospitals public forums.  
I do not find this argument pe
rsuasive. General Counsel and 
Charging Party have failed to demonstrate the Hospitals were 
akin to a ﬁminiature downtown.ﬂ 
Pruneyard
, supra at 910 fn 5. 
Moreover, it has not been demonstrated that the Hospitals are 
locations ﬁwhere people mingle fr
eely and gather to exchange 
viewpoints on public questions, and second, that it is an end des-
 UCSF STANFORD HEALTH CARE 523tination in itself and the people in it are not on their way to any 
place else.ﬂ 
U.C. Nuclear Weapons Labs Conversion Project, v. 
Lawrence Livermore Laboratory, 
154 Cal.App. 3d 1157, 1162 
(1984). In the 
Lawrence Livermore Laboratory
, decision, the 
issue was weather a visitors cen
ter operated by the Federal Gov-
ernment is akin to a public street or park.  The court held the 
concept of ﬁpublic forum . . . is a continuum, with public streets 
and parks at one end and government institutions like hospitals 
and prisons at the othe
r.ﬂ (Citations omitted.) 
The Hospitals are not analogous to public property. They do 
not invite the general public, only individuals seeking medical 
care at their facilities and their vi
sitors and/or caregivers. There 
is no basis to conclude the Hospitals are public forums, i.e., 
public property or an evolution to a place similar to public 
property like a large shopping ma
ll that invites the public to 
come for a broad spectrum of activities. The areas where the 

public is given access in the Hospitals are not advertised 
broadly. Parking lots have si
gns designating their use for pa-
tients and visitors. While visitors
 could be construed to mean the public in general, Respondent
™s cafeterias, other food ser-
vices, and gift shops are not ad
vertised to the general public. 
The  number of visitors to the art collection, hospital tours, 
concerts, and other ac
tivities such as seminars, have not been 
demonstrated to be analogous in 
numbers or otherwise, to those 
visiting a large shopping mall, public park, or central down-
town area where the general public is invited to gather.  
Federal and State regulations 
require Respondent to provide 
health care to the public. The 
intended purpose of these regula-tions is the availability of heal
th care, not public places to con-
gregate for all manner of purpose. In 
Planned Parenthood of 
Santa Barbara, Ventura & San Luis Obispo Counties
, 14 
Cal.App. 4th 162, 175 (1993), the 
court held: ﬁPrivate medical 
facilities not devoted to genera
l public use are under no consti-
tutional burden to guarantee individuals access for the purpose 
of physical or verbal expression. (
Planned Parenthood v. Wil-
son, 234 Cal. App.3d 1662, 1674 (1991)). The exercise of the 
right to free speech at private abortion clinics is appropriate 

only ﬁwithin the traditional public forum of the public side-
walk.ﬂ Ibid. Charging party distinguishes the medical office 
building cases from the instant proceeding because they did not 
involve union activity. 
While in the instant case, unlike 
Planned Parenthood v. Wil-
son, Id. there was no impeding or obstructing access of Re-
spondent™s clients to its facilities,
 nor is the volatile issue of 
abortion involved, there was no demonstration the leafletting 
here under consideration occurred on public property. There 
was no demonstration that the Hospitals allow other leafletters 
to operate on its property. Indeed, it could be argued Respon-
dent has a legitimate interest 
in preventing disruptions on its 
property. But, as held in 
Widmar v. Vincent
, 454 U.S. 263, 270 
(1981), involving a college, citing 
Healy v. James
, 408 U.S. 169, 184 (1972): ﬁWhile a college ha
s a legitimate interest in 
preventing disruption on campus, which . . . may justify such 
restraint, a ‚heavy burden™ rests on the college to demonstrate 

the appropriateness of that action.ﬂ 
In this case, the handbillers were acting peacefully, without 
any claim of disruption or impe
ding any activity of the Hospi-
tals. Respondent failed to justify 
the change in its rules when it 
banned distribution by nonemployee
s before 7 a.m. and after 8 
p.m. There was no evidence of any disturbance or other inci-
dent requiring the new ban.  A
ccordingly, I conclude Respon-
dent has failed to demonstrat
e the new policy was the imple-
mentation of reasonable time, pl
ace and manner restrictions. 
The time restrictions appear to have limited access by the Un-

ion to two shifts of Respondent™s employees without any dem-
onstration of reasonableness. 
Respondent adduced no evidence 
concerning how these restrictions served its legitimate interests.  
There is no evidence the Union™s nonemployee organizers 
routine handbilling at these locations impeded Respondent™s 
provision of service to patients and their visitors. There were no 
demonstrable complaints from patients or visitors concerning 
handbilling outside the 7 a.m. 
to 8 p.m. time period. Respon-
dent™s bare assertion there were complaints, has not been cred-

ited. There is no evidence thes
e routine and regular handbilling 
activities caused any complaint at any time sufficient to warrant 

as reasonable its the 
imposition of time, pl
ace, or manner [of] 
restrictions. The areas where these activities occurred were 

open to the public to ride buses, 
use the sidewalks to enter Re-
spondent™s as well as the Univer
sity™s buildings and to access 
university and public transportati
on. Individuals waited in their 
vehicles near these sites for employees. All these activities 

were permitted by Respondent after the policy change. 
Respondent did not limit the hours 
of deliveries, such as food 
supplies. Respondent limited only union activity by time and 
place restrictions. These permitted activities were not shown or 
claimed to be less disruptive th
an the handbilling permitted. 
The handbilling and other banned activities of the nonemployee 
union organizers before 7 a.m. and after 8 p.m. were not shown 
to be disruptive or in any wa
y or impeded Respondent™s mis-
sion of providing patient care. The Respondent has failed to 
demonstrate it has narrowly tailo
red its time, place, and manner [of] restrictions for legitimate reasons. See 
Grayned v. City of Rockford
, 408 U.S. 104 (1974); 
H-CHH Associates v. Citizens 
for Representative Government
, 238 Cal. Rptr. 841, 854 (Cal. 
App. 2 Dist. 1987), cert. denied 485 U.S. 971 (1988). There-
fore, this record requires the de
termination Respondent failed to 
demonstrate its November 2, time, place, and manner [of] re-

strictions were reasonable or that the handbilling was incom-
patible with the usual activities at the involved locations. 
The Hospitals™ interests as a nonpublic forum must be 
weighed against the interests of
 the union organizers. As the court held in 
U.C. Nuclear Weapons L
abs Conversion Project, 
v. Lawrence Livermore Laboratory, 
supra at 1164 citing  
Perry 
Educ. Assn. v. Perry Local Educator Assn
., 460 U.S. 37, 103 
S.Ct. 948, 957 (1983):  
 This last category is a ﬁnonpublic forum.ﬂ The court said that 
in such a place ﬁdistinctions in
 access on the basis of subject 
matter and speaker identity . . . are inherent and inescapable in 

the process of limiting a nonpublic forum to activities com-
patible with the intended purpose of the property. The touch-
stone for evaluating these distinctions is whether they are rea-
sonable in light of the purpose which the forum at issue 
serves.ﬂ  
 The issue then is whether the nonemployee organizers were 
engaged in expressions that are basically incompatible with 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 524Respondent™s normal activity at th
e times and places here in-
volved and whether Respondent™s pr
operty interests entitle it to 
exclude union organizers from its
 property?  General Counsel 
and Charging Party, relying on 
In Re Lane
, 71 Cal. 2d 872, 878 
(1969), argue that a business that ﬁinvites the public generally 
to patronize its store and in doing so to traverse a sidewalk 
opened for access by the public,ﬂ may not rely upon private 
ownership of the sidewalk to strip the public of its right to en-
gage in free speech activity on 
the sidewalk. This holding has 
been applied by the Board to a grocery store in finding a viola-
tion of the Act to prevent union 
organizers from leafletting on 
the sidewalk in front of the store. 
Indio Grocery Outlet
, 323 
NLRB 1138 (1997), enfd. sub. nom. 
NLRB v. Calkins, 187 F.3d 
1138 (1999). Respondent claims the sidewalks were not public areas thus it could legally bar or limit handbilling. The State of California 
has allowed union picketing on private property. In 
Sears, Roe-buck & Co. v. San Diego City District Council of Carpenters
, 25 Cal.3d 317 (1979), the court held: 
 In summary, the decisions of the United States Supreme 
Court and of this court recognize that the State of California, 
by statute or by judicial decision, may permit union activity 
on private premises. Our earlier decisions in 
Schwartz-
Torrance Investment Corp. v. Bakery & Confectionery Work-
ers Union, 
61 Cal. 2d 766 (1964) and Lane,Šrulings which 
have not been overruled or eroded in later casesŠestablished 
the legality of union picketing on private sidewalks outside a 
store as a matter of state labor law.  
 Charging Party maintains that th
is rule should apply to hand-
billing with even greater force 
than picketing because handbill-
ing is ﬁpure speechﬂ while picketing is ﬁa mixture of conduct 
and communication.ﬂ DeBartolo Corp. v. Florida Gulf Coast 
Bldg. & Construction Trades Council
, 485 U.S. 568, 580 
(1988). This issue has admittedly not been considered by the 
California courts. However, Charging Party avers there is no 
reason to believe the California courts intended to carve out an 
exception to the 
Lane holding for hospitals. Particularly, the 
Union argues, where hospitals are increasingly acting like other 
employers and businesses and ﬁa 
full-service hospital is closely 
analogous to a supermarket in that it provides an essential ser-

vice, and it is fully open to the entire community.ﬂ I find this 
argument takes the concept of businesses that invite the general 
public like a shopping mall as similar to the Hospitals to far. 
These Hospitals are not areas of general entertainment and 
shopping as the meager attendance at its tours, programs and 
usage of its cafeterias and gift shops illustrate. 
In sum, while I have found the handbilling incidents were 
not shown to have occurred clea
rly within Respondent™s lease-
hold or agency for purposes of enforcing trespass prevention 

rights, if such property interests are found, I conclude General 
Counsel and Charging Party have
 failed to demonstrate Re-spondent™s facilities are public forums within the meaning of 

Pruneyard
. The gift shops and cafeteria™s maintained by Re-
spondent are not publicized to the general public by advertising 
to the surrounding communities. While Respondent failed to 
enforce its sign in requirements and granted access to the public 
for art tours, musical events, general tours of its facilities, and 
programs and seminars, the attendance at such events almost all 
the time was less than 100 persons. Based on the evidence of 
record, I conclude Respondent is
 not a public forum as defined 
in Pruneyard
, and its progeny. However, I further find Respon-
dent has failed to demonstrate its time, place and manner [of] 
restrictions were reasonable under
 the presented circiumstances 
of peaceful, not disruptive handbilling or quiesent waiting for 
employees at a location others tranditionally waited for rides 
and to meet employees. Respond
ent has not presented any evi-
dence these activities disrupted or otherwise impeded any nor-
mal activity in these areas. 
Grayned v. City of Rockford
, 408 U.S. 104, 116 (1974). 
3. Did Respondent discriminato
rily or otherwise improperly 
enforce its access rule against Harland 
The evidence clearly demonstrated that Respondent™s agent 
removed Harland from a bench in 
front of LPCH when he was 
merely sitting awaiting an employee and they would leave the 
premises together in the employ
ee™s relatives vehicle. He was 
not engaged in any leafletting or solicitation of employees. The 
bench is admittedly on Respondent™s property. Charging Party 
argues this was disparate treatment of an union organizer con-
trary to the requirements of 
Lechmere
, supra, 502 U.S. 527.
65 General Counsel argues Harland™s eviction was improper under 
the applicable California law. See also 
Babcock & Wilcox
, 351 U.S. 105 at 112 (1956). Under this exception, ﬁan employer 
may be found to have engaged in
 discrimination under Section 
8(a)(1) if it denies union access 
to its property while allowing 
comparable activities by other nonemployee entities.ﬂ   
Charging Party argues that by removing Harland from the 
bench, Respondent discriminate
d against the Union because it 
did not demonstrate that it ev
icted other nonemployees from the 
benches in front of LPCH, citing 
Nick™s, 326 NLRB 997, 1000 
(1998):  Contrary to the suggestion of our colleagues, we do not be-

lieve that the Respondent must
 monitor every table conversa-
tion to make sure that solicita
tions do not occur. Thus, if the 
employer has reasonable cause to
 believe that union agents 
are soliciting at a table (e.g. they are talking to employees and 
displaying cards), the employer may invoke an otherwise 
valid rule against solicitation. And, if the employer has rea-
sonable cause to believe that 
other persons are engaging in 
comparable solicitation, the employer may apply such a rule 

to that activity. In order to establish a violation, the General 
Counsel would have to show that the employer forbade the 
union agent™s conduct and permitted the other person™s com-
parable conduct. 
 I find General Counsel has met 
this burden.  While others 
were seated on the benches and were in the same general area 
as Harland that September day, 
the guard only asked Harland to 
leave. Harland readily admitted the security guard knew he was 
a nonemployee union organizer. While Respondent may argue 
the security guard had reason to
 believe Harland was violating 
a hospital rule, Harland informed him he was merely waiting 
                                                          
 65 There is no claim or issue that Respondent™s employees are be-
yond the reach of reasonable efforts by the union to communicate with 
them. 
 UCSF STANFORD HEALTH CARE 525for a ride. The guard then informed him he was not permitted to 
be there and his statement indicated exclusion regardless of 
activity. There was no sign on or near the bench limiting its 
use. This ban was imposed prior to Respondent™s issuance of the memorandum by Smith on or about November 2 and the 
solicitation andl distribution rule.  
Moreover, the guard issued a general ban against Harland 
being on Respondent™s property re
gardless of his activities, 
when he walked him to the end of the street on Welch and in-
structed him ﬁdon™t come back.ﬂ Harland™s actions at this time 
were not shown to be in violatio
n of any of Respondent rules or 
policies either before or after November 2. That Harland 

walked back to the same area and met the employee, then left in 
her relatives car, does not constitute repudiation or mitigation 
sufficient to remedy the situation. The record has several ex-
amples of individuals waiting for 
workers to give them rides in 
vehicles in front of or near ex
its of Respondent™s facilities. This 
testimony was not refuted. Th
ere is no claim by Respondent 

that it routinely or by a date 
certain, precluded friends, family 
and other nonemployees from waiting on or near its property to 
give rides to employees. Accord
ingly, I conclude the guards™ 
removal of Harland in Septem
ber was violative of Section 
8(a)(1) of the Act because it discriminated against him because 
he was a union organizer.  
Assuming Harland™s eviction was 
not discriminatory, I find, 
under applicable California prec
edent, Respondent improperly removed Harland from its premises because he was in a place 

any other member of the general public merely peacefully sit-
ting on that bench was considered 
as lawfully stationed. Sears, 
supra. General Counsel also pe
rsuasively argues Respondent 
did not demonstrate the exclusio
n of Harland was persuant to 
reasonable time, place, or manner
 [of] restrictions. Harland™s 
sitting on a bench awaiting a ride was similar to the normal 
activity that occurred at that location at that time. 
Grayned, supra. Respondent failed to es
tablish its removal of Harland 
was based on any objective criteria inasmuch as the restriction 

against his sitting on the bench awaiting a ride was not shown 
to have been based on any interference with the conduct of 
Respondent™s business or the customary use of the bench, such 
as impeding or blocking movement of patients or visitors. 
There was no evidence anyone was inconvenienced to the least 
degree by Harland™s sitting on the bench. Id. at 853. Accord-
ingly, under this alternative theory, I find Respondent improp-
erly evicted Harland in violation 
of Section 8(a)(1) of the Act. 
4. Union access under the Moscone Act 
General Counsel argues that California law, particularly the 
Moscone Act, Cal. Code of Civ. Proc. Sec. 527.3, prohibits 
Respondent™s exclusion of the nonemployee organizers. The 
seminal case on this issue is 
Sears, Roebuck & Co. v. San 
Diego County District 
Council of Carpenters, 25 Cal.3d 317 
(1979), 599 P.2d 676 (1979). The 
Sears decision involved a 
union™s peaceful picketing on Sears™ privately owned sidewalks 
that it had opened up to public use. 
For the purposes of this decision, I find Respondent™s side-
walks where the union organizers were handbilling or waiting 
to meet an employee
, are analogous to the sidewalks in the 
Sears case. Respondent did not post
 the areas involved with no trespassing or other signs limiti
ng their use and access. The 
area involved in the Ramirez exclusions served a public bus as 
well as a university shuttle without limit to the identity or pur-
poses of the passengers. The ar
ea where the three union organ-
izers were handbilling on or about November 2, was at the 
intersection of several pathways joining parking, Hospital, and 
university facilities.  
There was no evidence of littering, disturbance, disorder or 
other interference with the use of the Hospitals, University, 
parking or the orderly use of the sidewalks and streets. There is 
no question the union organizers conducted themselves in a 
peaceful and quiet manner at all 
times involved herein. There is 
no claim the union organizers en
gaged in any unlawful activity 
other than Respondent™s claims 
of trespass.  There were no 
claims of breach of the peace, disorderly conduct, blocking 

access or egress to any area within Respondent™s leasehold or 
control, or interference with Respondent™s State Constitutional 
right to privacy. See 
In re Frederick A. Hoffman
, 67 C.2d 845, 434 P.2d 845 (1967).  
The Sears case was decided on remand from the Supreme 
Court to determine the appropriateness of enjoining the union™s picketing on Sears™ sidewalks under State law.  The 
Sears deci-sion concluded the Moscone Act 
ﬁestablishes the legality of 
certain labor practices and limits the equity jurisdiction of the 
superior court to enjoin such 
practices.ﬂ Thus, General Counsel 
convincingly argues, there was no trespass and the 
Lechmere
, decision requires the employer to
 have a property interest suffi-
cient to make the union™s presence a trespass. The Moscone Act 
exempts the handbilling and other organizing activities of the 
nonemployee union organizers from the State™s trespass laws. 
Therefore, Respondent could not lawfully evict or attempt to 
evict these union organizers under applicable State law in the 
circumstances of this case. 
The Sears court, supra, referred to the preamble of the 
Moscone Act which provides: 
 In the interpretation and applicat
ion of this act the public pol-
icy of this state is declared as follows: 
 Under prevailing economic conditions the individual 
unorganized worker is commonly helpless to exercise ac-
tual liberty of contract and to protect his freedom of labor 
and thereby to obtain accepta
ble terms and conditions of 
employment. It is therefore ne
cessary that he have full 
freedom of association and se
lf-organization and the right 
to engage in concerted activities for the purpose of collec-
tive bargaining, picketing or other mutual aid or protection 
. . . .  Subdivision (b) of the Moscone Act provides: 
 The acts enumerated in this subdivision, whether per-
formed singly or in concert, shall be legal, and no court 
nor any judge nor judges thereof, shall have jurisdiction to 
issue any restraining order or preliminary or permanent in-
junction which, in specific or general terms, prohibits any 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 526person or persons,66 whether singly or in concert, from do-
ing any of the following: 
 (1) Giving publicity to, and obtaining or communicat-
ing information regarding the existence of, or the facts 
involved in, any labor dispute, whether by advertising, 
speaking, patrolling any public street or any place 
where any person or persons may lawfully be, or by 
any other method not involving fraud, violence or 
breach of the peace.  
 (2) Peaceful 
67 picketing or patrolling involving any la-
bor dispute, whether engaged in singly or in numbers. 
 (3) Assembling peaceably to do any of the acts speci-
fied in paragraphs (a) and (2) or to promote lawful in-
terests. 
 The Sears decision found the last clause on subdivision (a),68 requires the conclusion that ﬁthe
 provisions of subdivision (b) 
. . . .shall be strictly construed in accordance with existing law 
governing labor disputes with the purpose of avoiding any un-
necessary judicial interference in labor disputes.ﬂ The 
Sears
 court maintained that even prior to the Moscone Act, a prior 
State court decision: ﬁestablishe
s that peaceful picketing on 
privately owned walks outside th
e employer™s store is not sub-
ject to injunction, those decisions also explain that judicial 
intervention in such a case is ‚unnecessary™ to protect substan-
tial rights of the employer.ﬂ 
The Sears decision, citing both Stat
e and Federal precedent, 
found both governing entities ﬁmay grant unions rights to con-
duct activities on the employer™s
 property, albeit, private prop-
erty.ﬂ Therefore, the court concluded the union™s picketing on 
private property ﬁis lawful conduct so long as it does not in-
volve fraud, violence, or breach
 of the peace.ﬂ Moreover, it determined ﬁa person does not vi
olate subdivision (n) [of the 
Penal Code section 602] by refusing to leave property on re-
quest of the owner, his agent, or the lawful possessor of the 

property, if the person is ‚engaged in lawful labor union activi-
ties which are permitted to be carried out on the property by the 
California Labor Relations Act. 
or by the National Labor Rela-
tions Act.™ﬂ That the 
Sears case involved a retail store does not 
alter the applicability of the Moscone Act to this case. 
                                                          
 66 This subdivision clearly does not limit its application to the activi-
ties of employees for it refers to the defined actions of any person or 
persons. 
67 I find this provision clearly 
includes the peaceful noninterfering 
handbilling by nonemploy
ee union organizers.  The incidents were in 
areas ﬁwhere any person or persons may lawfully be.ﬂ 
68 Subdivision (a) of Sec. 527.3 declares: 
In order to promote the rights of workers to engage in con-
certed activities for the purpose of 
collective bargaining, picketing or other mutual aid or protection, and to prevent the evils, which 
frequently occur when courts in
terfere with the normal processes 
of dispute resolution between employers and recognized em-
ployee organizations, the equity jurisdiction of the courts in cases 
involving or growing out of a la
bor dispute shall be no broader 
than as set forth in subdivision (b) of this section, and the provi-
sions of subdivision (b) of this s
ection shall be strictly construed 
in accordance with existing law gove
rning labor disputes with the 
purpose of avoiding any unnecessary judicial interference in labor 

disputes. 
Respondent™s witness Watkins admitted its understanding of 
the circumstances leading to the removal of individuals from 
the Hospitals™ properties were ba
sed on the laws of trespass as follows:  A. Well, it could be a number of circumstances.  The 
general circumstances would be
 being disruptive to patient 
care or business operations, which would fall more under 
normal trespass.  The being in a restricted area all the way 
to not having a purpose to be in the hospital or the area in 
the hospital that they™re in.  Soliciting material or mem-
bership or organizations or selling things, really of any 
kind.  Those types of reasons would be a reason to talk to 
somebody about their right to be in the facility. 
Q. Does the Security department maintain a record of 
those people that it rem
oves because of trespass? 
A. Yes, it does. 
 There is no evidence the incidents involving eviction or at-
tempted eviction of nonemployee uni
on organizers in this case 
involved circumstances where they were disruptive of patient 
care or any of the business operations of the Hospitals. The 

Supreme Court in Lechmere, Inc. v. NLRB
, supra 502 U.S. 527 
at 535, acknowledged the impact of the Sears decision on Sec-

tion 7 and concluded ﬁarguable 
Sec. 7 claims do not preempt 
state trespass law, in large part because the trespasses of non-
employee union organizers are ‚far more likely to be unpro-
tected than protected.™ﬂ The fact that the union activity is pro-
tected rather than private property rights under California law, 
does not alter this holding of 
Lechmere
. Thus, under California 
law, nonemployee union organi
zers peaceful handbilling or 
other lawful actions are not tres
pass and are protected conduct.  
The Moscone Act clearly privileges peaceful handbilling by 
nonemployee union handbilling on private property and ex-
empts such activity from its trespass provisions. The State™s 
laws do not protect property owners or their appropriate agents 
from the requirements of the Na
tional Labor Relations Act for conduct not shielded by its trespass laws. The State abrogated 

Respondent™s property rights in the case of peaceful and other-
wise lawful union handbilling a
nd other organizing activities. 
The United States Supreme Court has not found the granting of access to nonemployee union or
ganizers ﬁan unacceptable ‚compelled subsidization.™ﬂ 
Abood v. Detroit Board of Educa-
tion, 431 U.S. 209 (1977); 
Lechmere
, id at 98. Therefore, I 
conclude that under the circumstances of this case, Respondent 

was not privileged under state trespass laws to exclude or at-
tempt to exclude the nonemployee union organizers from hand-
billing or meeting employees during certain times and in certain 
places outside the Hospitals.  
Respondent argues the Moscone Act does not confer any sub-
stantive rights to the nonemployee union organizers where there 
is no public forum.  In 
Allred v. Shawley
, 232 Cal. App. 3d 1489 
(1991), involving enjoining antiabortion protesters from entering 
a private parking lot of a professional center, the court noted ﬁthe 
heightened weight given to the speech rights . . . because they 
pertained to union interests.ﬂ The property involving these union 
interests, contrary to
 Respondent™s contentions, was not limited 
to public forums. Rather, as was noted in the 
Sears
 decision, the 
private property interests of the owner or appropriate agent, were 
 UCSF STANFORD HEALTH CARE 527subrogated to those of the State where concerted employee activ-
ity was concerned, including the activities of nonemployee union 
organizers, as exemplified by the reference to ﬁany personﬂ in the 
Moscone Act being included in the protected activity.   
Respondent™s letter to the Union by Smith and the actions of 
its security agents enforced a
nd then published an invalid pol-icy. Since these handbillers we
re lawfully on Respondent™s 

asserted property, assuming arguendo it was within the lease-
holds, its exclusion and attempts
 to exclude these handbillers, 
therefore, is violative of Section 8(a)(1) of the Act because 

Respondent interfered with activitie
s protected by Section 7 of 
the Act when those union organizers were in location the may 
legally handbill or meet em
ployees under California law 
I conclude Respondent™s claim 
its action in excluding or at-
tempting to exclude the union organizers  were de minimis to 
be without merit. Respondent di
d not reverse or otherwise at-
tempt to repudiate the actions of its security guards. While Ra-
mirez, during one incident, initially engaged in activities in the 
Stanford Hospital cafeteria, she was also asked during the inci-
dent to leave the area of the bus/shuttle stop.and go to a parking 
lot. Ramirez complied and went to the parking lot. Respondent 
claims she continued her activities there without interference. 
There was no demonstration the employees she reached in the 
parking lot were all the same 
employees she would have con-
tacted at the bus/shuttle stop. In fact Ramirez testified, without 

contradiction, that she could not
 contact some of the employees 
she would have contacted at the bus/shuttle stop. Some of the 

employees may have used the bus or shuttle and not have been 
in the area of the parking lot. As noted above, Respondent 
agents™ action within the hospital are not claimed or found to be violative of the Act. 
In sum, I conclude Respondent ha
s failed to establish that the 
union organizers it evicted or atte
mpted to evict were clearly 
within its leasehold; the eviction of Harland from its leasehold 

was discriminatory or otherwis
e unlawful; the Hospitals are not 
public forums; and, the Moscone
 Act limits Respondent™s prop-
erty rights so that even if the handbillers were within its lease-

hold, Respondent was not privileged
 to evict or attempt to evict 
them under the Moscone Act. Res
pondent failed to prove these 
actions were necessitated by the Hospitals unique patient care 
responsibilities. Accordingly, I conclude its evictions and at-
tempted eviction violated Section 8(a)(1) of the Act. 
B.  Is Respondent™s Solicitation and Distribution 
Policy Overbroad? General Counsel and Charging 
Party claim Respondent™s so-
licitation and distribution policy 
is overbroad because it unlaw-fully bans solicitation and distribution in patient admitting and 
registration areas, general waitin
g areas and lounges, hallways 
and other unspecified areas wher
e patients visit with friends and family. The two lead cases
 involving hospitals rules con-
cerning solicitation and distribution are 
NLRB v. Baptist Hospi-
tal, 442 U.S. 773 (1979) and 
Beth Israel Hospital v. NLRB
, 437 
U.S. 483 (1978). 
The general principles concerni
ng the balancing of employer 
and employee rights was stated in 
NLRB v. Babcock & Wilcox 
Co., supra, 351 U.S. 105, 112 (1956), as follows: ﬁAccommo-
dation between [employee-organization rights and employer-
property rights] must be obtained 
with as little destruction of 
one as is consistent with the 
maintenance of the other.ﬂ The 
Board applied this holding by establishing the presumption that 

any restrictions on employee so
licitation and distribution during 
nonworking time in nonworking area
s are violative of Section 
8(a)(1) of the Act unless the employer demonstrated special 
circumstances or a need to maintain production or discipline. 
The determination in this deci
sion are based on the predicate 
any solicitation or distribution would not occur on working 

time in working areas.  
In St. John™s Hospital & School of Nursing,
 222 NLRB 1150 
(1976), the Board found a different rule should be applied to 
hospitals than other business based on their special circum-
stances and attribut
es, as following: 
 [T]hat the primary function of a hospital is patient care and 
that a tranquil atmosphere is e
ssential to the carrying out of 
that function. In order to provide this atmosphere, hospitals 

may be justified in imposing so
mewhat more stringent prohi-
bitions on solicitation than are ge
nerally permitted. For exam-
ple, a hospital may be warranted in prohibiting solicitation 

even on nonworking time in strictly patient care areas, such as 
the patients™ rooms, operating 
rooms, and places where pa-
tients receive treatment, such as x-ray and therapy areas. So-
licitation at any time in those areas might be unsettling to the 
patientsŠparticularly those who are seriously ill and thus 
need quite and peace of mind. 
 The Board further determined in the 
St. John™s Hospital
 case 
it had to consider the circumstan
ces to ascertain the probability 
of disruption of patient care in areas like lounges and cafeterias. 
The Board held, absent a demons
tration disruption of patient 
care would result if solicitation 
and distribution were allowed in 
those areas, a rule preventing solicitation at those locations is 
overbroad. The Board, therefore, indicated it would consider as 
presumptively invalid, hospital rules that ban solicitation in 
other than ﬁimmediate patient care areas.ﬂ There is a greater 
limitation on distribution. Distribution may be banned from 
work areas that are not patien
t care areas. Respondent cannot 
ban distribution in non-working areas during nonworking time 
unless it had demonstrated the pr
ohibition is necessary to main-
tain discipline and production. 
Republic Aviation Corp. v. 
NLRB, 324 U.S. 793 (1945).  
The Court held in 
Beth Israel Hospital v. NLRB
, supra at 506Œ508:  In the hospital context the situation is quite different. The 
main function of the hospital is patient care and therapy and 
those functions are largely performed in areas such as operat-
ing rooms, patients™ rooms, and patients™ lounges. The Board 
does not prohibit rules forbidding organizational activity in 
these areas. . . .  
In summary, we reject as 
without merit petitioner™s 
contention that, in enacti
ng the 1974 health-care amend-
ments, Congress intended the Board to apply different 
principles regarding no-solic
itation and no-distribution 
rules to hospitals because of their patient-care functions. 
We therefore hold that the Board™s general approach of re-
quiring health-care facilities to permit employee solicita-
tion and distribution during nonworking time in nonwork-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 528ing areas, where the facility has not justified the prohibi-
tions as necessary to avoid disruption of health-care opera-
tions or disturbance of patients, is consistent with the Act.... Hospitals carry on a public function of the utmost 
seriousness and importance. They
 give rise to unique con-
siderations that do not apply in
 the industrial settings with which the Board is more familiar. 
1. Clear patient care areas 
I find the units housing patients
 and the waiting areas for pa-
tient services such as radiology, oncology, outpatient surgery, 
endoscopy, laboratory work, and other procedures and therapies 
are clearly immediate patient care areas as defined in 
St. John™s Hospital & School of Nursing
, supra,. That Respondent en-
gaged in distribution of its antiunion literature in some of the 
units, does not alter the fact that the activities within the units is 
clearly immediate patient care 
and Respondent™s actions do not 
abrogate or alter the need to protect the provision of immediate 

patient care in these areas. I 
further find the day rooms, which 
are also used by employees, because they are within the units 
and are clearly areas that are used
 by patients and their families 
to visit and are overseen by the staff for patient care, are also 
properly included in the ban. The Union, for the purposes of 
this proceeding, assumes the hallways inside the nursing units 
qualify as working areas and th
erefore the ban on solicitation 
distribution in these inside the unit hallways is appropriate. 
Some of the units have breakrooms. Respondent has not 
demonstrated these rooms, design
ed for employees to take their 
breaks and meals, should be included in the ban of solicitation 
and distribution. The employees have two 15-minute breaks 

and one-half hour for their meal period. The breaks are stag-
gered and there may not be the requisite privacy in those break-
rooms in some units. Therefore, the Union argues, there is a 
need to permit solicitation and distribution in areas close to the 
employees work stations. The 
question then is whether Re-
spondent has borne its burden of proving the ban against em-

ployee solicitation and distribut
ion to outside the units hall-ways, waiting areas, admitting areas and/or registration areas, 
except the breakrooms, was justified by demonstrating these 
were immediate patient care areas ﬁas necessary to avoid dis-
ruption of health care operations or disturbance of patients.ﬂ 
Beth Israel
, supra at 507.  
In this case, employee solicitation and distribution are permit-
ted in the Hospitals™ cafeterias. In 
Baptist Hospital
, the Court 
found, in fn 11: ﬁSolicitation may disrupt patient care if it inter-

feres with the health-care activities
 of doctors, nurses, and staff, 
even though not conducted in the presence of patients. And so-
licitation that does not impede the efforts of those charged with 
the responsibility of caring for 
patients nonetheless may disturb 
patients exposed to it.ﬂ The court considered the testimony of 
some of the Hospital™s medical staff concerning their perceptions 
of the effects of solicitation being disruptive of patient care and 
the success of treatment in areas where patients and their families 
may be disquieted by the actions of hospital staff that demon-
strated concerns other than patient care.   
The Supreme Court held in Beth Israel Hospital
, 98 S.Ct. 2463 (1978) at 2472Œ2473: 
 If Congress was willing to countenance the total, albeit tem-
porary, disruption to patient care caused by strikes in order to 
achieve harmonious employer-employee relations and long-
term improved health care, we cannot say it necessarily re-
garded appropriately regulated 
solicitation and distribution in 
areas such as the cafeteria as undesirable without evidence of 

a substantial threat of harm to 
patients. In light of Congress™ 
express finding that improvements
 in health care would result 
from the right to organize, and that unionism is necessary to 
overcome the poor working condit
ions retarding the delivery 
of quality health care, we th
erefore cannot say that the 
Board™s policyŠwhich requires that absent  such a showing 
solicitation and distribution be 
permitted in the hospital except 
in areas where patient care is likely to be disruptedŠis an im-
permissible construction of the Ac
t™s policies as applied to the 
healthcare industry by the 1974 amendments.  
 The next question then, is whether Respondent bore its bur-den of demonstrating ﬁa substantia
l threat of harm to patients,ﬂ 
Ibid, through the evidence it addu
ced in this proceeding con-
cerning the areas outside the units as well as treatment, proce-
dure and therepy waiting rooms. 
2. Should the opinion testimony of Respondent™s 
witnesses be considered? 
Charging Party argues under 
Daubert v. Merrell Dow Phar-maceutical, Inc
., 509 U.S. 579 (1993), Respondent failed to demonstrate their experts testimony met the requisite standard 

of evidentiary reliability. The 
Daubert ﬁgatekeepingﬂ require-
ment of experts is not restricted
 ﬁto scientific testimony but to 
all expert testimony,ﬂ including technical and other specialized 
knowledge. Kumho Tire Co. v. Carmichael
, 526 U.S. 137, 141 
(1999). It is important to note the gatekeeping function required 
in Daubert and 
Kumho, does not supplant cross-examination 
and the presentation of contrary evidence as the appropriate 
means of testing shaky or
 questionable testimony. 
Daubert, supra at 596. The testimony here in issue is experience based testimony 
that the 
Kumho decision stated may be subject to the 
Daubert criteria. The first question is whether the 
Daubert
 or other rea-
sonable criteria are appropriate in this instance. The 
Daubert
 criteria applied to: ﬁ(1) scientific knowledge that (2) will assist 
the trier of fact to understand or determine a fact in issue.ﬂ  The 
Kumho decision expanded the 
Daubert criteria to all expert 
testimony. The 
Daubert criteria required the trial court to de-
termine: ﬁ(1) whether the theory can and has been tested; (2) 
whether the theory has been subject to peer review; (3) the 
known or potential rate of error;
 and (4) the theory™s general 
acceptance.ﬂ Ibid at 593. As the 
Kumho court held: ﬁBut as the 
Court stated in 
Daubert, the test of reliability is ‚flexible,™ and 
Daubert™s list of specific factors neither necessarily nor exclu-
sively applies to all experts or in every case.ﬂ 
Charging Party and General Counsel argue the opinion tes-
timony of Drs. Gregory an
d Hammer, and Ms. Flanagan
69 is not admissible under Rule 702 of the Federal Rules of Evidence, which states: 
                                                           
 69 I have also considered the testimony of Wayman using the 
Kumho criteria. 
 UCSF STANFORD HEALTH CARE 529If scientific, technical, or othe
r specialized knowledge will as-
sist the trier of fact to understand the evidence or to determine 
a fact in issue, a witness qualified as an expert by knowledge, 
skill, experience, training, or education, may testify thereto in 
the form of an opinion or otherwise. 
 The first requirement under this rule is the expert™s knowl-
edge must be helpful to the finder of fact. I conclude the testi-
mony of Drs. Gregory and Ha
mmer, and Ms. Wayman and Ms. 
Flanagan meet this criterion.
 The second requirement is the 
witness must be qualified. Dr. Gr
egory has been a physician for 
36 years with a specialty in internal medicine and liver disease. 
He is employed as the senior associate dean at the University™s 

medical school. From Septem
ber 1994 through November 1997 he was the chief medical office
r at the Respondent™s predeces-
sor Stanford Health Services. Since April 1999, he has been the 
chief medical officer at Stanford Hospital. He has been a treat-
ing physician since his graduation from medical school in 1963. 
During the course of his duties as a treating physician he talks 
to patients and their families frequently. There was no chal-
lenge to Dr. Gregory™s st
atus as an expert.  
Dr. Hammer has been a doctor of medicine since 1976. He 
has been a pediatrician since 1980 and currently practices gen-
eral pediatrics. He was also an assistant then associate professor 
of pediatrics at Stanford Univer
sity since 1982. He is currently 
the medical director for ambulatory care services at LPCH 
which covers all the outpatient clinical services at LPCH and 
ﬁthose that are satellites toﬂ LP
CH. He treats both inpatients 
and outpatients. In the course of treating pediatric patients, 
which he considers includes individuals through the age of 18, 
he routinely deals with their parents ﬁ[a]ll the time.ﬂ  Based on 
his background, I find Dr. Hammer is an expert. 
Flanagan is the vice president for patient care services at 
Stanford Hospital. She has held the position for 1 year. Prior to 
that, she was employed in the same position as LPCH™s prede-
cessor. For 9 years before that
 appointment she was the admin-istrative director for maternal child services at the University of 
California, San Francisco. She 
is a registered nurse holding a 
Bachelor™s and Master™s degree of science. She has been a 
nurse for 27 years, principally ﬁin pediatric and intensive-care-
unit settings in a variety of different academic medical centers 
and children™s hospitals.ﬂ She worked as a staff nurse for about 
17 years and an administrator for the past 10 years. She over-
sees the family resource center at LPCH whose mission in-
cludes augmenting the efforts of LPCH™s health care team by 
providing medical information and health education; fostering 
understanding of pediatric medical
 and health issues, assisting 
the patients and their families to cope with illness and hospi-
talization, encouraging communication between patients, their 
families and the health care prof
essionals and, contributing to 
the healing environment of the Hospital through reading, story-
telling, and the arts.   
It was not established on this 
record how frequently she met 
with patients and their families 
in the past or, whether her ad-
ministrative duties the past 10 years brought her into regular 
contact with patients and their families in a setting that lends 
validity to her opinion: 
 [T]hat families play a greater role in the pediatric setting, be-

cause children are emotionally immature and they really are 
very dependent on their families 
to help support them during a 
hospitalization. . . . Because they really need to be there with 
the child to help comfort the 
child, to help familiarize the 
child with the surroundings, to help really convey to the staff 

the child™s routines at home so we can incorporate them into 
the hospitalization.  We have to do many painful procedures 
to children, such as stick them with IV™s and do other proce-
dures, and we really rely on the parents to help us comfort the 
child during these procedures. 
 Respondent failed to establish how Flanagan™s oversight of 
the family services program or other duties have made her an 
expert in the needs of patients 
and their families and visitors, 
particularly in the registration or admitting areas, waiting areas 
and hallways outside the units.  
There was no evidence how frequently she has met with pa-
tients and their families or the subject matter of these meetings. 
There was no evidence how frequently she visited and exam-
ined the areas outside the units that Respondent included in its 
solicitation and distribution policy. There is no evidence she 
participated in the formulation of the rule circulated to the en-
tire staff of both hospitals afte
r the commencement of the union 
organizing campaign. Accordingly,
 I conclude Flanagan has not 
been shown to be an expert concerning the needs of patients 
and their families in these locations. Moreover, on one or more 
occasions during her testimony she did not appear to be very 
familiar with these areas.  
The next issue is whether the testimony of these witnesses, 
which are clearly opinions, are ba
sed on sufficient facts or data. 
Wayman is currently employed by the University™s department 
of pediatrics. One of her duties ﬁi
s as the director of the Family-
Centered Care project, which 
is a project that™s looking at 
modifying patient care as we give it today and it™s, again, a 
research project using parent focus groups as a way to gather 
information to change 
that model of care.ﬂ 
Wayman described the project as follows: 
 It™s a model of care that moves away from the current care, 
which is an expert-driven model where physicians tell patients 
what to do and they do it, or not, and then looking towards 
partnerships in which parents and physicians and other health 
care providers are making decisions together on the child™s 
health care plan. 
 To reach this goal, Wayman stated that she is developing the 
ﬁresearch methodology which is, as I said, as a focus group 

methodology and also come up w
ith quantitative m
easures.  To 
develop a model of [sic] program
, a training program for fami-
lies and health care providers.  To make sure this model shows 
efficacy and, thereafter, to broadcast it throughout the hospital.ﬂ 
She began this research project at another hospital and it was 
moved to the University in 1994. She holds monthly focus 
groups with families and healthca
re professionals to determine 
what aspects of hospital care they consider not supportive of 
the patients and families needs. She has prepared several peri-
odic reports. She also meets with families individually. The 
project™s data must be summarized yearly. Some of the results 
of her study are incorporated into the models and training mate-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 530rial developed during the course 
of the study. She and/or Re-
spondent did not present any of the reports, training materials 
or models developed as a result of
 the study to this trial. This 
failure was unexplained. Wayman admitted the study was based 
on a set of presumptions which are being tested by the program. 
Based on the results of the study, the program will be modified 
or discontinued. She did not give any of the preliminary results 
of the study. This failure wa
s unexplained. Respondent did not 
present any similar studies preformed in other hospitals.  
Wayman also testified about he
r experiences as a develop-
mental interventionist where sh
e daily sees children and fami-
lies on the liver transplant service. She described these duties as 
twofold: ﬁOne is to determine the child™s developmental status 
and see how the child™s responding to the hospitalization.  And 
the second is to work with the family in terms of their ability to 

negotiate the hospitalization.ﬂ I conc
lude she is an expert in this area. She described one result of the focus groups was the de-

termination: 
 [T]hat parents feel very reluctant to ask questions, to advocate 
for their child while in the hospital; that they have a lack of 
social support.  So, our training is really focused on those as-
pects.  How do you develop a partnership with health care 
providers? How do you ask questions? If you don™t feel sup-
ported, where do you go to get the support?  Who do you go 
to to get the support?  We™re really focusing on empowering 
families to be able to ask questions while their children are 
hospitalized. . . . 
So, if you areŠafter we give them the strategies to 
work with health care providers in the hospital, then we™re 
in the hospital room supporti
ng that partnership between 
health care providers and the families and being a media-
tor between the two. 
 She opined, based on her research and experience, that staff 
members; talking abruptly to parents, appearing too busy, not 
getting needed information, and the lack of social support, are 
some of the many barriers to developing the desired family-care 
giver partnership. She has determined from her study the par-
ents primarily want access to
 good information, including di-
rection as to how to acquire that information. They also want 
assistance from mentors to assist them in getting that informa-
tion and to help them advocate fo
r their child. Parents have also 
raised the need for more privacy 
 [T]hat people don™t walk in the door without knocking, that 
they have time for release and recovery, quiet time, down 
time, psychological recovery.
70 That health care providers ap-
proach them in terms of sharing information instead of telling 

them how the day™s going to go. 
So, for instance, health care providers typically come 
in and tell them what the plan for the day will be.  We™re 
now changing health care provider behavior to come in 
and say, ﬁWhat are your expectations for the day?  How 
would you like to see the day go?ﬂ and then coming up 
with a plan together.  Those kind of strategies. . . . 
                                                          
                                                           
70 She defined recovery as ﬁgetting 
a break from the intensity of the 
room.ﬂ 
In the hospital room, parent
s are often inundated with 
people.  There™s been several studies on the number of 
people who come into a hospital room, and it can be up to 
44 in a day.  They™re inundated with information.   
They™re required to make decisions, multiple decisions 
during the day.  They need time where they can focus on 
themselves, to have some quiet time, time without inter-
ruption, time with other family members without interrup-
tion, andŠwhere they™re not affected by things going on 
in the hospital. 
 According to Wayman, the families go for quite time and re-
covery to the alcoves in the hallways outside the LPCH units, 
the waiting rooms outside the family resource library, the fam-
ily lounge, and the playroom or 
day room ﬁbecause they™ll take 
siblings or even their child to the playroom. That™s a place 

where there™s not active health care going on. There™s devel-
opmental intervention going on.ﬂ  
According to Wayman, when she participates with families in 
the decision making process, they meet in a variety of locations 
depending on the nature of the decision under consideration.  
 If there are decisions, of course, such as removal of life sup-
port or patient selection, we are in enclosed rooms.  If it™s a 
decision where familiesŠwhen we™re doing some of that me-
diation or discussing the plan fo
r the day, we will meet in the 
alcoves if the room is not appropriate, the room of the child 
old enough to understand what we™re talking about. 
Or if we™re looking at deve
lopmental status, well, we 
can go to the playroom and we™ll do our intervention in the 
playroom and discuss what th
e next steps should be.  It 
depends on the level and the sensitiveŠsensitivity of the 
information.  Wayman did not testify how frequently she participated in 
conversations with parents in the alcoves adjacent to the atrium 
on the second and third floors of LPCH. She did not testify to 
having any such conversations eith
er inside or outside the units 
at Stanford Hospital. Her testimony concerning her observa-
tions of where patients and their families go is based solely on 
her experiences with the liver transplant patients and their fami-
lies involving the unit located 
on the second floor of LPCH. 
Within the unit housing the liver tr
ansplant patients at Stanford 
Hospital, there is a day room. Wayman speculated that the so-
cial workers and other professionals could meet with families in 
a family room or alcoves outside the unit, in the patients™ rooms 
depending on the nature of the conversation, whether it is a 
double occupancy room with both beds occupied,
71 and the age 
of the patient. She opined the al
coves were preferable because 
the day room and family waiting room are more likely to have 
other families and patients in them.  
Wayman has observed social workers speaking with families 
in the alcoves while people walked past them in the adjoining 
hallway 4 or 5 feet away. She has not received a specific com-
plaint from patients in the waiting areas outside the transplant 
unit that employees passing by disturbed them. She only re-
 71 She admitted on cross-examination that at times, all that is done in 
a double occupancy room is to draw the curtain around one bed to hold 
a conference with the patient and/or family. 
 UCSF STANFORD HEALTH CARE 531ceived generalized complaints concerning the lack of privacy in 
the Hospital. Patients would like 
to have more enclosed rooms for privacy, rather than the alcoves which are open to all pass-

ing in the hallway. She has not received a specific complaint 
concerning people passing by 
the alcoves. Wayman further 
testified parents infrequently go 
downstairs to the LPCH atrium 
for recovery. Her testimony indi
cates LPCH patients and their 
families do not have an expectation of privacy in the wating 
areas and adjoining hallways outside the units.  
Under the Daubert criteria, I find the testimony of Drs. 
Gregory and Hammer, Flanagan and Wayman relevant to de-
termining the issue of the scope of the area included in the term 
patient care. The next area of concern is whether their testi-
mony is reliable or even subj
ect to the requirements of Rule 
702 of the Federal Rules of Evidence. None of their testimony 

has been shown to have been s
ubjected to peer review or publi-cation. Their observations of patient and family needs do not 

have a known or projected rate of error.  However, the observa-
tions of Drs. Gregory and Ha
mmer and Wayman 
were based on their first hand observations. The 
Kumho decision specifically 
made expert testimony based on observation and experience the 
subject of the reliability test of 
Daubert
. Respondent has not adduced any evidence of the results of 
Wayman™s study. Although Wayman testified the theory behind 
the study has been around since about 1950, Respondent has 
failed to introduce any literature or preliminary results from 
Wayman™s study that has been subjected to peer review or pub-
lication. In fact, Respondent is subjecting the validity of the 
claims of these witnesses that the families need to be free from 
employee solicitation and distribution throughout the areas 
described in its rule to be tested in the study headed by Way-
man. However, the 
Daubert and 
Kumho Courts recognize the 
inapplicability of the factor of general acceptance to ﬁhelp show 
that an expert™s testimony is reliable where the discipline itself 
lacks reliability.ﬂ However, in the instant case, the general reli-
ability of these witnesses observations during the course of 
their practices have not been shown to come from an unreliable 
discipline, and therefore esta
blishes some ground for finding 
their testimony reliable. 
As noted in 
Kumho Tire Co
., supra, at 152: 
 It is to make certain that an
 expert, whether basing testimony 
upon professional studies or personal experience, employs in 
the courtroom the same level of 
intellectual rigor that charac-
terizes the practice of an expert in a relevant field. . . [T]he 
trial judge must have considerable leeway in determining the 
reliability of challenged expert testimony. . .That is to say, a 
trial court should consider the specific factors identified in 

Daubert
 where they are reasonable measures of the reliability 
of expert testimony. 
 The initial question, then, is wh
ether the observations of Drs. 
Hammer and Gregory present a theory concerning family and 
patient needs that can and has been tested. Wayman is testing 
these needs in her study but Respondent has failed to adduce 
the admittedly available documents detailing any of the results 
of her study. This unexplained failure raises in inference the 
study results to date would have been adverse to Respondent™s 
position and would not have 
supported Drs. Hammer and 
Gregory and Wayman™s testimony. 
SDC Investment, 
299 
NLRB 779 (1990) and cases cited therein. Wayman™s activities 
demonstrate the issues addresse
d by Drs. Gregory and Hammer 
are subject to scientific study and evaluation. Wayman testified 

the theories she is testing were postulated in the 1950s and are 
the subject of studies. The results of any of these studies were 
not placed in evidence. Any oversight and evaluation of Way-
man™s studies was not placed in evidence so there is no infor-
mation concerning peer review, publication or whether her 
information has been tested. Respondent through Wayman or 
otherwise did not address the issue of the known or possible 
errors in the positions adopted by its witnesses.  
The last Daubert
, factor is the theory™s general acceptance. 
While the similarity of the tes
timony of Drs. Hammer and Greg-
ory, and Wayman could be argued to favor a finding of general 

acceptance, the evidence of record, including Respondent™s rules 
or lack thereof, mitigate against such a finding. Respondent does 
not limit any conversations other than solicitations.  Drs. Ham-
mer and Gregory testified any conversations that did not deal 
with patient care could be upse
tting to families and patients.  
Respondent has not adduced any 
reliable testimony that un-
ion solicitations are any more 
disturbing than conversations 
involving religious, political or other potentially volatile sub-

jects. The employees similarly are not restricted from passing 
magazines that might contain c
ontroversial articles to one an-
other. Respondent does not scr
een the periodicals and other 
reading materials it sells on its pr
emises to avoid patients and 
their families from seeing potential
ly controversial information. 
Drs. Hammer and Gregory did not 
see any solicitation or distri-
bution, therefore they could not 
testify as to the actual impact 
of such activity upon patient ca
re. That Respondent does not 
restrict employees™ use of the waiting areas outside the units or 

the content of their discussions or activities save for solicitation 
and distribution raises the inference employees™ activities such 
as discussing controversial subj
ects or passing controversial 
literature nnote related to unionization is not perceived by Re-
spondent as disruptive of health care. Based on the unrefuted 
evidence, the opinions of Drs Hammer and Gregory, and Way-
man were merely unsubs
tantiated surmise. 
Drs. Hammer and Gregory, and Flanagan and Wayman did 
not claim to have conducted any research into the effect of 
union or other solicitation and 
distribution upon patients and 
their families. The Court in 
Daubert, supra at 590, defined 
knowledge as:  The word ﬁknowledgeﬂ connotes more than subjective belief 
or unsupported speculation. The term applies to any body of 
known facts or to any body of ideas inferred from such facts 
or accepted as trut
hs on goo
d ground. 
 Respondent, based on its institutional knowledge, has not 
seen fit to limit the general scope of the conversations of its 
employees to noncontroversial subj
ects within the patient units.  
Therefore, I find it has failed to demonstrate the opinions of 
two of its doctors and one of it
s administrative staff, who has 
not been shown to deal regularly with patients and their fami-

lies in therapeutic settings, is more than subjective belief.  Re-
spondent receives and monitors patient complaints, including 
complaints from families, yet it admits it has not received 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 532many, if any complaints concerning employee solicitation and 
distribution. Respondent has also not analyzed the complaints 
to demonstrate it has a factual basis to infer employee solicita-
tion and distribution are more detrimental to patient care than 
conversations and printed materials dealing with controversial 
matters. In fact, newspaper and other media comments concern-

ing the instant organizing efforts were distributed in the Hospi-
tals in newspapers and on tele
vision. There is no evidence pa-
tients and families seeing or observing this reporting of the 

Union™s efforts were adversely a
ffected, nor did it impact upon 
patient care. 
I further find Respondent did not establish by other means 
that the testimony of its witnesses was otherwise reliable. In 
addition to failing to differentiate solicitation and distribution 
from other potentially disruptiv
e conversations and actions, 
Respondent itself, on several occasions, permitted distribution 
of its antiunion flyers in undi
sputed patient care areas where 
Respondent mentioned the potenti
al for strike. Respondent™s institutional experience did not cause it to insure the distribu-
tion of this material was done in a manner that it was not visible 
to patients and their families.  
I further find the testimony of
 Respondent™s witnesses does 
not qualify as lay opinion testimony under Rule 701 of the Fed-
eral Rules of Evidence, which provides: 
 If a witness is not testifying as an expert, the witness™ testi-
mony in the form of opinions or inferences is limited to those 
opinions or inferences which ar
e (a) rationally based on the 
perception of the witness and (b) helpful to a clear 
understanding of the witness™ testimony or the determination 
of a fact in iss
ue. 
 Drs. Gregory and Hammer, and Flanagan admitted they 
never heard employees engaging in solicitation and never ob-

served employees distributing ma
terials to one another in the 
areas of the hospital outside the units and other immediate pa-
tient care areas involving admission, registration, therepy and 
proceedures. They never observed this activity involving pa-
tients and their families. Therefore their observations and 
speculations concerning their opin
ions about such activity is 
not based on first hand knowledge or observations. 
U.S. v. Rea, 958 F.2d 1206, 1215 (1992). Their opinions have not been 
shown to have greater reliability than mere speculation. 
Medi-cal Center Hospitals
, 244 NLRB 742 (1979). Moreover, the 
opinions of these witnesses were 
admittedly not the genesis or 
other impetus in the issuance of 
the solicitation and distribution policy. Monroe admitted Responde
nt™s medical staff did not 
request the policy and there is 
no claim its medical staff was 
consulted prior to its promulgati
on and distribution. Monroe did 
not present any testimony establ
ishing the policy was prepared 
with the specific design to meet patient care needs. 
In contrast to the testimony in 
Baptist Hospital
, Respondent did not adduce any reliable evidence concerning its reasons for 
adopting the rule other than unspecified unadduced complaints. 
Monroe was the sole witness to testify concerning the genesis 
for her publication and distribution of the solicitation rule and 
she gave as her reason ﬁ[t]o clar
ify the policy and to make sure 
that employees had a copy of the policy.ﬂ She determined to 
ﬁclarifyﬂ the rule ﬁbecause there was quite a bit of solicitation, 
or complaints about solicitation and passing out of literature on 
the premises.ﬂ She did not specif
y the content or genesis of the 
complaints to tie the complaints into concerns ﬁabout the ill 
effects of union organizational ac
tivity on patients.ﬂ 442 U.S. at 
782Œ783. Monroe did not claim 
the policy was promulgated 
and distributed due to concern 
solicitation and distribution in those areas outside the units and waiting areas for treatment, 

diagnostic procedures or therapy would have an ill effect on 
patients or impact adversely on patient care. 
These ﬁcomplaintsﬂ could ha
ve come from hospital manag-
ers who were participating or assisting in Respondent™s anti-union campaign. There was no sp
ecific nexus established by 
Respondent between these complaints, the context and content 
of which were not provided on the record,  and patient care 
concerns. Respondent™s failure to
 have such a solicitation and distribution policy prior to 1997 wa
s not shown to have resulted 
in any adverse impact upon patient car
e. This lack of specificity 
and evidence of causal nexus, leads to the conclusion the rule 
was promulgated to include all corridors and waiting areas, not 
just those involved with immediat
e patient care, ﬁto stifle and 
interfere with the employees™ exercise of their Section 7 

rights.ﬂ Youville Health Care Center
, 326 NLRB 495 (1998). 
Moreover, the testimony of Res
pondent™s witnesses appears to 
be post hoc to the formation and 
issuance of the rule, thus, this 
evidence did not reliably establish the need for the rule since 
the reasons advanced by these witnesses were not shown to be a 
predicate for its formation. 
Southern Maryland Hospital
, 293 
NLRB 1209, 1219 (1989). 
3. Is the rule overbroad by including waiting areas and 
hallways outside the units? 
Assuming, arguendo, the testim
ony of Drs. Gregory and-
Hammer, and Wayman and Flanagan is reliable opinion evi-
dence, it still does not establis
h the necessary nexus between 
the rule and their concerns. These witnesses did not differenti-
ate the actions of Respondent™s
 employees during solicitation 
or distribution activities and th
eir allowable conversations and 
distributions, even if they invo
lved controversial subjects. The 
only solicitation Flanagan observe
d occurred in a normal tone 
of voice. There is no evidence such activity in the disputed 
areas is or would be more distur
bing to patients and their fami-
lies than the permitted conversations about controversial mat-

ters.  There are the patients™ rooms,
 day rooms, and conference 
rooms within the units which ar
e used for the sensitive discus-
sions with patients and/or their families. There is no evidence 
such activity in these areas outside the units and other treatment 
and diagnostic areas, would be more disruptive or upsetting than 
a concert or musical event containing music which a patient 
strongly dislikes, Dr. Gregory 
admitted such disliked music 
would disturb a patients tranquility. Respondent does not ban 

employees from the waiting areas outside the units, the registra-
tion area or the hallways. It does not limit their conversations in 
these areas beyond the policy here under consideration.  
Respondent has not adduced any 
evidence that conversations 
concerning union or other solicitations are more disruptive or 
harmful to patient care than any 
other conversation that did not 
involve patient care. To the contrary, Respondent™s witnesses 
 UCSF STANFORD HEALTH CARE 533testified the patients and famili
es are disturbed by any conver-
sations or activities that do not di
rectly relate to patient care. 
Respondent has failed to justify 
its differentiation of the banned 
conduct from the permitted conduct. Flanagan attempted to 
analogize the upsetting of family members to the upsetting of 
patients. However, Respondent admitted that any activity that 
does not appear to focus on patient care is upsetting to families, 
yet it does not include all such behavior from its ban.  This 
failure was unexplained and the basis for its selectivity not 
presented and therefore unjustified.  
For example, Flanagan admitted if a patient or family mem-
ber observed an employee passing 
a piece of paper to another 
employee, they would have no pr
edicate to assume this activity 
was not patient related. Respondent
™s failure to restrict conver-
sations and other actions involvi
ng controversial subjects in the disputed areas indicates it does not consider such activity ad-
verse to immediate patient ca
re. Analogously, solicitation and 
distribution in the outside un
it waiting areas and hallways 
would be similarly not disquietin
g to patients and their caregiv-
ers, even if the caregivers are assumed to include family.  
As noted above, Respondent did not restrict the areas where 
it supervisors could distribute antiunion literature. Respondent 
similarly failed to distinguish 
its own activity from the distribu-
tion of Union literature. While Dr. Hammer opined it would be 
disturbing for a patient or families to see literature in the hospi-
tal referencing the possibility of 
strikes, Respondent did circu-
late literature mentioning the possibility of strikes at the hospi-
tal without limiting the areas of its distribution. This literature 
was posted and/or retained in ar
eas that were accessible to pa-
tients and their visitors. There was no union literature placed in 
evidence that similarly referenced the possibility of strikes. 
There was no evidence the placement of the Respondent™s 
strike referring literature where patients could see it had an 
adverse impact on patient ca
re. Unlike the testimony in 
Baptist 
Hospital, Monroe™s testimony did 
not claim a nexus between the issuance of the rule and concern for creating a tranquil envi-

ronment for patients in the areas outside the units and treatment 
and procedure waiting rooms. 
The testimony of health care workers appearing for General 
Counsel and/or Charging Party fu
rther disputes the testimony 
of Drs. Gregory and Hammer, and Flanagan. Fonseca has 
worked throughout Stanford Hospital and was in most of the 
waiting areas outside the units in this Hospital. There was no 
specific evidence all of these 
waiting areas were used by pa-
tients or their families. Assuming some use by patients and 

their families of some of these rooms, the frequency of such use 
or the relation to immediate pati
ent care was not clearly estab-
lished by Respondent. There was no evidence patients or their 

visitiors used these areas after 8 p.m. when visiting hours ended 
at Stanford Hospital.  Therefor
e, Respondent failed to demon-
strate there was a need for the rule outside the units at Stanford 

Hospital when visitiors were not permitted. 
Fonseca™s undisputed testimony is
 that some of these areas, 
particularly on the main floor of
 Stanford Hospital, were noisy 
without any privacy due to the s
ubstantial amount of floor traf-
fic. Respondent™s own supervis
ors apparently felt it was not 
inconsistent with patient care to
 discuss the merits of unioniza-tion in a first-floor hallway, as demonstrated by the previously-
described conversation between 
Fonseca and the assistant nurse 
manager, identified as Roberta.
  During this conversation pa-
tients and employees were walking by.  There is no evidence or 
claim Respondent instructed its 
supervisors to avoid such con-
versations prior or subsequent to
 the promulgation of the rule.  
This failure buttresses the conc
lusion Respondent has failed to 
meet its burden of demonstrating 
solicitation and distribution in 
these areas threatens to disrupt patient care or establish this 
corridor is a patient care area.  There was no evidence this area 
is one where patients wait for or receive treatment. 
There was no evidence there is any patient treatment occur-
ring on the ground floor of Stanford Hospital.  The atrium is on 
the ground floor and has wooden benches in the garden and 
leather couches in various loca
tions around its circumference.  
Fonseca has observed patients and visitors in the atrium as well 
as employees engaged in conversation and passing literature to 
one another.  He has distributed literature in this area without 
comment from patients or visitors 
who were present at the time.  
The areas around and including the atriums of both Hospitals 

have also not been shown to be patient care areas.  They are 
open to the public, the sites of concerts and major art collec-
tions.  Craft sales attended by patie
nts™ families have been held near one atrium, without any cla
im of disruption to patient care. 
Concerning the waiting area outside the units on the second 
and third floors of Stanford Hospital, Fonseca has engaged in 
solicitation and distribution in these areas without complaint or 
any demonstration these activitie
s disturbed the 
tranquil atmos-phere of the hospital. During shift changes and meal deliveries 
there is commotion and noise in the corridors.  Fonseca has 
observed an adult and small boy playing catch on the third floor 
about 1 month prior to his testimony, without any intervention 
by staff.  He has also observed heated discussions between 
visitors without any intervention by Respondent.  He has ob-
served visitors eating in the waiting areas outside the units.  
There are no ﬁquietﬂ signs posted in these waiting areas nor the 
adjacent corridors.  There was no evidence concerning patient 

movement in the corridors outside the units.  Thus, Respondent 
has failed to establish solicitation and distribution in these cor-
ridors would adversely affect or interfere with patient care. 
The testimony of Repetti establishes the waiting areas out-
sided her unit at LPCH are not tranquil areas functioning as the 
location of patient care.  Respon
dent failed to demonstrate the 
hallways outside the units at LPCH are frequently used to 
transport patients to other areas 
of the hospital.  Thus, I con-
clude Respondent has failed tosust
ain its burden of establishing 
the employees engaging in union 
solicitation and distribution in 
the waiting rooms and corridors outside the units and those 
waiting areas that are not related 
to treatment and diagnosis is warranted.  The doctos who testif
ied indicatedany activities 
unrelated to a patient™s care would be disruptive of such care.  
On the contrary, Fonseca, Repetti and others have engaged in 
solicitation and distribution in 
these areas without adversely affecting patient care or disturbing patients. 
In NLRB v. Baptist Hospital
, supra at 784Œ785, the Court 
found:  The evidence concerning the corridors and sitting rooms 

adjoining or accessible to the patients™ rooms and treat-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 534ment rooms on the upper floors of the hospital provide 
more detailed illustration of the need for a no-solicitation 
rule applicable to those areas. Patients in the most critical 
and fragile conditions often move or are moved through 
these corridors, either en route to treatment in some other 
part of the Hospital or as part
 of their convalescence. The 
increased emphasis in modern hospitals on the mobility of 
patients as an important aspect of patient therapy is well 
known, and appears to be a part of patient care at the Hos-

pital. Small public rooms or sitting areas on the patient-
care floors, as well as the corridors themselves, provide 
places for patients to visit with family and friends, as well 
as for doctors to confer with patients™ familiesŠoften dur-
ing times of crises. Nothing 
in the evidence before the 
Board provided any basis with respect to those areas of the 

Hospital for doubting the accuracy of the statements made 
by [named witnesses] that union solicitation in the pres-
ence or within the range of he
aring of patients may have 
adverse effects on their recovery. 
 In the instant case, unlike 
NLRB v. Baptist Hospital
, the 
genesis for the policy was not shown to be patient use of these 
areas. There is no evidence that patients are frequently moved 
through the corridors outside the units. Respondent has not 
presented any evidence concerni
ng the movement of patients to 
and from the units and treatment or procedure rooms outside 

the units. Respondent has not presented any evidence concern-
ing the frequency of patients using hallways and waiting areas 
outside the units to walk as part of their recovery regimen or 
otherwise. The hallways near th
e cafeterias were not shown to 
be patient care areas. The location of ATM machines and 
newspaper racks outside these cafeterias, as well as their access 
to Stanford University students,
 particularly medical students, 
dispels any claim patent care occurs in the hallways near the 
Hospitals™ cafeterias. Similarly,
 the gift shops and hallways 
adjacent to them, have not been shown to be patient care areas 

or areas where patient care would be disrupted.  Respondent 
similarly failed to demonstrate the rule was necessary to main-
tain discipline or effective employee job performance.  Thus 
Respondent has failed to demonstrate the rule was promulgated to further its management interests. While there is evidence 
Drs. Hammer and Gregory use the waiting rooms outside the 
units to talk with families, Wayman testified, without refuta-
tion, that:  
 If there are decisions, of course, such as removal of life sup-
port or patient selection, we are in enclosed rooms.  If it™s a 
decision where familiesŠwhen we™re doing some of that me-
diation or discussing the plan fo
r the day, we will meet in the 
alcoves if the room is not appropriate, the room of the child 
old enough to understand what we™re talking about. 
Or if we™re looking at deve
lopmental status, well, we 
can go to the playroom and we™ll do our intervention in the 
playroom and discuss what th
e next steps should be.  It 
depends on the level and the sensitiveŠsensitivity of the 
information.  Thus, there is clear evidence that at LPCH, sensitive material 
is not discussed with the families in the open hallways and 
waiting areas outside the units. At
 times of crises, there is no 
evidence these outside the units areas are used by the patients 

or their families for sensitive discussions or conferences. Also 
unlike the 
Baptist Hospital
 case, there is evidence of solicita-
tion and distribution occurring in the hallways adjoining the 
waiting areas outside the units without any disruption of patient 
care.  Drs. Gregory and Hammer 
did not observe any such dis-
ruptions to patient care in the hallways and waiting areas out-
side the units. Respondent™s appare
nt lack of concern of distur-
bances to patient care in these ar
eas is demonstrated by its fail-
ure to place these areas off limits for any other conversations or 
activities other than solicitation a
nd distribution, a rule promul-
gated and implemented during a union organizing campaign 

without any documented complain
ts concerning such activities. 
Drs. Gregory and Hammer did no
t explicate in the requisite 
detail the frequency, duration and hours of their use of any 
waiting areas outside the units. 
Since Respondent™s policy bars 
solicitation and distribution in these areas, including portions of 
the corridors, 24 hours a day, 7 days a week, I find Respondent 
has failed to justify this ban; 
particularly during the hours when 
their may be little or no use of 
these areas by medical care pro-

fessionals meeting with patients or their families, or by patients 
and their families or other visitors.  
Those waiting areas adjacent to
 the main hallway connecting 
the Hospitals which are not registration areas or waiting areas 
for treatment, therapy, or diagno
sis, also have not been shown 
to be areas where patient care occurs. In fact, Respondent, by 
Monroe, testified it does not ban solicitation in hallways which 
are not immediately adjacent 
to waiting rooms outside the 
units. I find Respondent has failed 
to demonstrate solicitation in 
these nonpatient care ar
eas would or did dist
urb patients. There 
is no showing solicitation and distribution in these busy hall-
ways on the main floors of the Hospitals would disrupt patient 
care, in fact Monroe admitted as much. Supervisors are not 
bared from conversing with employees about the Union in any 
areas, whether inside or outside the units or other immediate patient care areas. 
There is no claim on-duty employees would be disrupted if 
solicitation and/or distribution we
re permitted in these outside the unit corridors and waiting areas which I have found have 

not been shown by Respondent to be patient care areas, as de-
fined above. Supporting this finding is the testimony of the 
witness who admitted to distributing literature in several of 

these location. At times, there were individuals in street clothes 
in the waiting room. These empl
oyees never heard of any com-
plaints concerning their activities
. Fonseca was in uniform at 
the times he engaged 
in distribution.  
Respondent™s witnesses have gi
ven various definitions and 
descriptions of the areas considered hallways ﬁimmediately 
adjacentﬂ to waiting, admitting and registration areas. For ex-
ample, Flanagan considered two to several yards down the 
hallway from a waiting area to be adjacent to and included in 
the prohibited areas. Monroe adopted a different definition, 
including those portions of the corridors abutting or adjoining 
the waiting areas as included in 
the ban. Respondent failed to 
explicate whose definition is appropriate. There is no clear and 
convincing evidence on this record that patients taking walks 
frequent the corridors and waiting areas outside the units. 
 UCSF STANFORD HEALTH CARE 535In sum, Respondent has not produced evidence of any com-
plaints generated by its employ
ees solicitation and distribution 
activities and admitted its rule was not a result of such com-
plaints. There is no evidence the employees use of these area 
displaced any patients or visitors. Dr. Hammer admitted he did 
not have insight into what patients and their families™ expecta-
tions from employees were in ha
llways. Thus the inclusion of 
those hallways not immediately 
adjacent to those areas found 
herein to be the sites of patient care has not been documented 
on this record. Moreover, Respondent has failed to adduce any 
clear evidence such activities did or would result in an adverse 
effect upon patient care in the waiting areas outside the units 
and hallways immediately adjacent to these waiting areas. Dr. 
Hammer admitted observing employees in one of the alcoves 
and did not inform them they were barred from that waiting 
area. Respondent permits activitie
s similar to solicitation such 
as conversations involving potentia
lly volatile subjects in these 
areas and does not bar employees
 from using these areas on 
breaks and during meals.  Dr
s. Gregory and Hammer opined 
these activities which are not ba
nned would have as adverse an 
effect upon patient care as solicitation and distribution. Re-
spondent has also failed to demonstrate the nature and extent of 
patient use of these areas, if any. 
There is evidence Respondent re
alized that some solicitation 
and distribution would not advers
ely affect patient care nor 
impede the provision of patient 
care.  For example, as noted 
repeatedly herein, Respondent di
stributed antiunion materials in 
the units.  It did not restrict supervisors from seeking to con-

vince employees to not support the organizing efforts of the 
Union.  It did not restrict all controversial conversations or 
literature or otherwise limit employees™ activities that could be 

analogized to solicitation and distribution.  It permitted em-
ployee use of the waiting areas ou
tside the units for all purposes 
other than solicitation and distribution.  Respondent has even 
held parties in one or more of these waiting areas.  Similarly the 
craft and bake sales in these ar
eas were not shown to be disrup-tive of patient care.  Respondent™s termination of events was 
not based on patient care concerns.  Monroe admitted the bake 
sales were stopped because of health considerations and she did 
not give a reason for the term
ination of the craft sales. 
Respondent left antiunion litera
ture containing potentially 
upsetting references to strike, layi
ng or posted within units.  It 
permitted CHRONA to post union literature in the hallway near 
the cafeteria where it could be 
read by nonemployees.  Respon-
dent invited the public to its facilities to view its art collection, 
to tour its facilities or attend educational or informational fo-
rums.  The music programs also can be readily heard in the 
areas outside the units, which admittedly could be equally dis-
turbing as employee soli
citation and distribution. 
Accordingly, I find Respondent, based on the evidence in 
this case, failed to demonstrat
e the ban on solicitation and dis-tribution on nonworking time in the waiting rooms outside the 

units where treatment or therapy 
is not occurring and the hall-
ways adjacent to them is warranted because they are patient 
care areas which would be disrupted by such activities. In this 
case, the patient care units are enclosed and separate from these 
waiting areas and hallways. Res
pondent also failed to demon-strate that patients frequently 
use these areas for walking or 
other purposes. There was evidence that patients do walk 
within the units and did pass by an area where one of Respon-
dent™s managers posted one of Respondent™s antiunion flyers. 
This action by Respondent further contradicts the opinions of 
Drs. Hammer and Gregory.
72 Keeping in mind medical prac-
tices, the role of hospitals, and the interests of the patients, the 

record in this proceeding requires the conclusion, based on the 
proof presented, that Respondent 
has failed to justify its ban on 
solicitation and distribution to employees in these areas. Ac-
cordingly, I find the inclusion of
 these areas in its ban is over-
broad and therefore, is a violation of Section 8(a)(1) of the Act. 
Assuming Respondent has demonstrated the waiting areas 
and corridors outside the units other than those already found 

herein to be immediate patient care areas, also qualify for that 
discription, I find the policy is still overbroad becasue it fails to 
adequately define which areas of its corridors are specifically 
included in its ban. 
4. Admitting and registration areas 
Respondent has not presented any evidence concerning the 
movement of patients to and from admitting and registration 

areas. There is some evidence a physician may rarely meet a 
patient at the admitting area, and there is discussion of insur-
ance, a matter admittedly upsetting to patients and their fami-
lies. General Counsel and Charging Party argue there is no 
demonstrated need for the ban in these areas. I disagree. When 
a patient is in these 
areas awaiting admission to the Hospitals or 
treatment, therapy, or testing, there is a demonstrated need for 

them to be shielded from employees engaged in solicitation or 
distribution. Accordingly, I find the rule is not overbroad con-
cerning the admitting and registration areas. Patients, during 
admission and registration are as
ked personal and confidential questions, such as medical histor
ies. Therefore, I conclude ad-
mission and registration are part
 of the process through which 
patient care is provided and theref
ore, is part of patient care. 
5. Solicitation and distribution to nonemployees 
General Counsel and Charging Pa
rty claim Respondent™s ban 
on solicitation of and distribution to nonemployees anywhere 
on its property, including nonworking areas is unlawful, be-
cause it has failed to establish special circumstances warranting 
such a broad ban, citing 
Republic Aviation v. NLRB
, 324 U.S. 
793 (1945), NCR Corp
., 313 NLRB 574 (1993), 
Payton Pack-
ing Co., 49 NLRB 828, 843 (1943); 
Le Tourneau Co
.; 54 NLRB 1253 (1944); and 
Gayfers Department Store
, 324 NLRB 1246 (1997). In NCR Corp., supra at 576, the Board held: 
 The right of employees to dist
ribute union literature during 
nonworktime and in nonwork areas
 is not limited to distribu-tion to prospective union member
s. Employees have a statuto-
                                                          
 72 Respondent did not claim or place
 into evidence any need to ban 
solicitation and distribution from elev
ators and stairways.  The rule 
does not ban solicitation 
and distribution from them and therefore there 
is no need to make a determination regarding these areas.  However, it 
is noted large waiting areas near the elevators and the hallways adjacent 
to them were included in the ban.  
The failure to include the elevators 
and stairways near these waiting areas is further affirmation there is no 
need for the rule
 in these areas outside the units. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 536rily protected right to solicit 
sympathy, if not support, from 
the general public, customers, supervisors, or members of 
other labor organizations. 
 Charging Party analogized Respondent™s ban on activities 
involving nonemployees to the situation obtaining in 
Handi-cabs, Inc., 318 NLRB 890 (1995); enfd. 95 F.3d 681 (8th Cir. 
1996); where the Respondent banned employees from: ﬁDis-
cussing complaints or problems about the company with our 
clientsﬂ and made breaking th
is rule grounds for immediate 
dismissal.  The employer claimed its customers, because of 

their ages and disabilities, made them similar to hospital pa-
tients. The employer discharged an employee for discussing 

work-related problems and uni
on activity with passengers. 
Administrative Law Judge Pannier found: 
 To be sure, some words and conduct do cause greater concern 
for a vulnerable person than is the fact for other individuals. 
Still any work rules intended to address such greater concerns 
must be narrowly tailored to av
oid unnecessary deprivation of 
employees™ statutory rights. 
As a general proposition, employees do not ﬁlose their 
protection under the ‚mutual aid or protection™ clause [of 
section 7 of the Act] when they seek to improve terms and 
conditions of employment or 
otherwise improve their lot 
as employees through channels
 outside the immediate em-
ployee-employer relationship.ﬂ 
Eastex, Inc. v. NLRB
, 437 
U.S. 556, 565 (1987). That protection can be lost when-
ever employee communications to third parties do not re-
late to labor practices of the employer, such as disparaging 
the employer™s reputation or quality of its product, or 
whenever those communications are maliciously moti-
vated. See generally 
NLRB v. Local 1229 IBEW (Jefferson 
Standard), 346 U.S. 464 (1953). But portions [of the ban] 
are not limited to those types of communication. 
 Analogously, Respondent™s ban in 
this case is not limited to 
the above-described or other unprotected activity. For example, 

the ban was not limited to comments concerning Respondent™s 
reputation or provision of health
 care services. The ban was not 
confined to areas impacting patient care, it included all of Re-
spondent™s property. It did not
 delineate which leased proper-
ties, but included office buildings which are not attached the 
hospitals.73 There was no claim any of the Union™s actions 
threatened work stoppages. On
 the contrary, Respondent dis-
tributed materials raising the possibility of work stoppages in 
its antiunion campaign within th
e units. Moreover, the concern 
over strikes was a matter considered by Congress in its 
amendments to the Act, and the possibility of strikes did not 
constitute a ground to preclude or
ganizing activity at health 
care facilities, including hospitals. See 
Beth Israel Hospital v. 
NLRB, 437 U.S. 483 (1978). 
The rule is so broad as to encompass all lawful employees 
petitioning of public support regardless of where such solicita-
                                                          
 73 Respondent admits some offices are rented in buildings that con-
tain other tenants.  There is no evidence concerning the need for the ban 
in all of these remote locations.  
There is no evidence patients and their families visit all of these areas, including those that customize medical 
equipment such as wheelchairs. 
tion or distribution occurs on Re
spondent™s property. As found 
above, Respondent does not know the boundaries of its lease-
holds; its managerial personnel and guards exercised denials of access or attempted to deny access in areas where Respondent 
does not have a clearly establis
hed property interest. The ban 
clearly bars protected activity throughout the Hospitals and 

other areas defined only as Re
spondent™s property, without 
establishing a special need for such a broad ban. There was no 
showing patients would receive such literature outside the hos-
pital buildings or in the cafeteria
s, gift shops, maintenance, or 
utility areas. Employees, absent a showing of special circum-
stances, are not barred from standing in front of hospitals and 
handing out literature concerning a labor issue. Respondent has 
failed to demonstrate the existence of special circumstances in 
this case.  
To the contrary, Respondent permits the nurses™ union, 
CRONA, to post notices on a bulletin board in the lobby of 
Stanford Hospital. The bulletin bo
ard is near the entrance to the 
cafeteria and accessible to patie
nts, visitors, and other nonem-
ployees such as students. Since CRONA™s posting of its litera-
ture inside Stanford Hospital is not deemed adverse to patient 
care by Respondent, then to bar 
solicitations by or literature 
distributed by Charging Party and 
others is disparate treatment. 
In further contrast to its claims of a need for such a broad 
ban, Respondent™s actions in distributing literature raising the 
potential of strikes in clearly immediate patient care areas such 
as within the units, indicates it was not concerned with the po-
tential of this kind of literature upsetting patients or believed it 
would disturb them. This does 
not mean that I am condoning 
such activity in patient care ar
eas, but such actions by Respon-
dent dispel any unsubstantiated 
claim of a need for the ban 
within any of its leas
eholds; inside and outside its hospitals.  
In sum, Respondent has failed 
to meet its burden of demon-strating the need for a complete ban of solicitation and distribu-

tion to nonemployees on any of its leaseholds. Respondent has 
not presented any persuasive evidence such a broad ban is nec-

essary to protect patients. There was not any evidence the regu-
lar leafletting by the Union outside the Hospitals during the 
organizing campaign prior to the ban, discussed in detail above,  
had any adverse effect upon patient care. I therefore conclude 

the ban is overly broad in viola
tion of Section 8(a)(1) of the 
Act. 
Kinder-Care Learning Centers
, 299 NLRB 1171, 
Handi-cabs, Inc
., supra. CONCLUSIONS OF LAW 
UCSF-Stanford Health Care, an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act, has committed unfair labor practices affecting commerce 

by excluding and attempting to exclude union organizers from 
areas it failed to demonstrate it
 had the appropriate property rights to permit such exclusion; by discriminatorily excluding a 
union organizer from its property;
 by promulgating, maintain-
ing, and distributing overly broad solicitation and distribution 
rules forbidding solicitation and distribution in areas not estab-
lished as patient care areas; and by banning all solicitation and 
distribution to nonemployees on 
its premises, in violation of 
Section 8(a)(1) of the Act. 
 UCSF STANFORD HEALTH CARE 537REMEDY Having concluded that UCSF-Stan
ford Health Care has en-
gaged in unfair labor practices, I shall recommend that it be 
ordered to cease and desist there
from and, further, take certain 
affirmative action to effectuate the policies of the Act.  
Charging Party seeks as an additional remedy, that Respon-
dent be required to post the notice, attached as ﬁAppendix,ﬂ 
hereto, in each department of it
s Hospitals and Clinics and to 
individually distribute the notice to each employee. The basis 
for this request is that Res
pondent disseminated its overbroad 
solicitation and distribution policy individually to each em-

ployee. Charging Party analogiz
es the solicitation and distribu-
tion of the policy to that of an
 unlawful rule contained in an 
employee handbook. Citing 
Brunswick Corp., 282 NLRB 794, 
795 (1987); Farr Co
., 304 NLRB 203, 215Œ216, 257 (1991); 
Marriott Corp., 313 NLRB 896 (1994); and Employee Man-
agement Services
, 324 NLRB 1051 fn. 3 (1997).  
Inasmuch as Respondent must rescind or revise its solicita-
tion and distribution rule so that
 it is not unlawful, the uncon-
troverted evidence that employees work staggered shifts and 

have staggered breaks which are taken in various areas inside 
and outside of the hospitals, the lack of any evidence all the 
affected employees use locker rooms or other centralized facili-
ties where only posting of the notice would reach all the em-
ployees, and the fact Respondent 
determined the most effica-
cious manner of distributing the 
policy was individually, I con-
clude there is merit to Charging Party™s request and will require 
Respondent to distribute the not
ice to all of its employees. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
74 ORDER The Respondent, USC Stanford H
ealth Care, Palo Alto, Cali-
fornia, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Maintaining an overbroad solicitation and distribution 
policy. 
(b) Evicting or threatening to evict nonemployee union or-
ganizers peacefully handbillin
g or meeting employeesfrom 
property surrounding the Hospitals that Respondent has not 

demonstrated was within its leasehold or met the requirements 
of the Moscone Act, Cal. Code 
of Civ. Proc. Sec. 527.3; and, 
discriminatorily enforcing its access rule. 
                                                          
                                                           
74 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  Rescind or modify its ove
rbroad access and solicitation 
and distribution rule which proh
ibits employees from engaging 
in solicitation and distribution in areas that have not been 
shown to be patient care areas 
and banning all solicitation and 
distribution to nonemployees on its property.  
(b)  Rescind or modify its 
policy prohibiting nonemployee 
representatives of Service Employees International Union, Lo-
cal 715, from engaging in peacef
ul waiting for employees out-
side the Hospitals or handbilling with a reasonable number of 
persons in a manner that does
 not unduly interfere with the 
normal use of facilities or op
eration of the Hospitals. 
(c)  Within 14 days after service by the Region, post at all 
places notices to employees ar
e customarily posted and distrib-
ute to each employee the attached notice marked ﬁAppendix.ﬂ
75 Copies of the notice, on form
s provided by the Regional Direc-
tor for Region 32, after being signed by Respondent™s author-
ized representative, shall be pos
ted and individually distributed 
immediately upon receipt. The posting shall be maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by Respondent 
to ensure that the notices are 
not altered, defaced, or covered by any other material. In the 

event that, during the pendency of these proceedings, Respon-
dent has gone out of business or closed any facility involved in 
these proceedings, Respondent shall duplicate and mail, at its 
own expense, a copy of the no
tice to all current and former 
employees employed by the Res
pondent at any time since Feb-
ruary 2, 1994. 
(d) Within 21 days after service by the Regional Director, 
file with the Regional Director a sworn certification of a re-
sponsible official on a form provided by the Region attesting to 
the steps that Respondent has taken to comply. 
 75 If this Order is enforced by a judgment of a United States court of 
appeals, the words in 
the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  